Exhibit 10.27

OFFICE BUILDING LEASE

THIS OFFICE BUILDING LEASE ("Lease") is made as of November 14, 2018, by and
between CIP 2014/SG ALISO OWNER LLC, a Delaware limited liability company
(“Landlord"), and GLAUKOS CORPORATION, a Delaware corporation ("Tenant").

1.           TERMS AND DEFINITIONS

For the purposes of the Lease, the following terms shall have the following
definitions and meanings:

(a)          Landlord:  CIP 2014/SG Aliso Owner LLC, a Delaware limited
liability company

(b)          Landlord's Property Manager:

(For Notices)

Greenlaw Management, Inc.
c/o Greenlaw Partners, LLC
18301 Von Karman Avenue, Suite 250
Irvine, California  92612
Attention:  Property Manager

(For Rent)

CIP 2014/SG Aliso Owner LLC
c/o Greenlaw Management, Inc.
18301 Von Karman Avenue, Suite 250
Irvine, California  92612

(c)          Tenant: Glaukos Corporation, a Delaware corporation.

(d)          Tenant’s Address:

(1)          Building Address:

26600, 26650 and 26700 Aliso Viejo Parkway
Aliso Viejo, California (the “26600 Building,” the “26650 Building” and the
“26700 Building”, respectively, and collectively, the "Building").

The “Premises” shall consist of in the aggregate 159,746 Rentable Square Feet,
comprised of (a) the 26600 Building consisting of approximately 51,907 Rentable
Square Feet, (b) the 26650 Building consisting of approximately 51,899 Rentable
Square Feet, (c) the 26700 Building consisting of approximately 55,940 Rentable
Square Feet and (d) the exterior lawn/courtyard area located between the 26600
Building, the 26650 Building and the 26700 Building (the “Yard”).

(2)          (For Notices)

Glaukos Corporation

229 Avenida Fabricante

San Clemente, CA 92672

Attention: General Counsel

 

 



 

Glaukos

 

 

Building 26600

 

 

NNN Form 11/16

 

 

 

--------------------------------------------------------------------------------

 



 

(e)          Premises Area:  Approximately 159,746 Rentable Square Feet, which
does not include the square footage of the Yard.  The square footage of the Yard
shall not be included in the Premises Area for purposes of calculating the
Annual Basic Rent, Tenant’s Percentage, Tenant’s Building Share or any other
terms hereof which are based on the Premises Area or rentable area of the
Premises, but shall be considered to be part of the Premises for all other
purposes under the Lease.

(f)           Term: One Hundred Fifty-Six (156) Months (“Term”), with two (2)
options to renew, each for a period of five (5) years in accordance with the
provisions of Section 39.

(g)          Tenant's Vehicle Parking Spaces:  Tenant is hereby allocated all
vehicle parking spaces in the adjacent surface parking lot (“Parking
Facilities”). Tenant shall not be charged a per space charge.

(h)          Tenant Improvement Allowance:  Up to  Twelve Million Six Hundred
Sixty-Eight Thousand Four Hundred Fifteen Dollars  $12,668,415) [based on $77.50
per Rentable Square Foot in the Premises plus $288,100 as compensation for
Tenant’s performance of certain work in the courtyard area behind the Buildings
(the “Courtyard Work”), originally consisting of installing two (2) rollup
doors, outdoor seating, additional hardscape and landscape and a permanent shade
structure [in lieu of Landlord performing the Courtyard Work], to pay for costs
incurred or relating to the construction of Tenant’s improvements to the
Premises and the Project (the “Tenant Improvements”) in accordance with the Work
Letter Agreement attached hereto as Exhibit “B” (the “Work Letter”).  Any
disbursements from the Tenant Improvement Allowance shall be made only following
submission to Landlord of the documentation and compliance with such other
requirements set forth in the Work Letter. Any portion of the Tenant Improvement
Allowance which is not used to pay for the Tenant Improvements on or before the
date that is two (2) years after the Commencement Date (the “TI Allowance
Reconciliation Date”) shall revert to Landlord and shall no longer be available
to Tenant. Any costs for the Tenant Improvements in excess of the Tenant
Improvement Allowance shall be paid for by Tenant. Separate from the Tenant
Improvement Allowance, Landlord will reimburse Tenant up to $23,961.90 (based on
$0.15 per rentable square foot) for the costs incurred by Tenant for preliminary
planning services for the Tenant Improvements.

(i)           Condition of the Premises:  Landlord, at Landlord’s cost and
expense, shall cause the Premises to be in a “white box” condition with all
Building Systems in good working order as of the date of this Lease in
accordance with Section 13 below. “White box” condition shall mean the current
condition of the Premises.  The parties acknowledge that Tenant has elected to
do the Courtyard Work, which was originally to have been performed by Landlord.

(j)           Commencement Date:  The earlier of (a) the date Tenant first
occupies any portion of the Premises for purposes of operating its business in
the Premises, and (b) May 1, 2019.

(k)          Annual Basic Rent:

 

 

 

 

 

 

 

Months of
Lease Term

    


Annual
Basic Rent

    

Monthly Installments
of Basic Rent

    

Monthly Basic Rental Rate per
 Rentable Square Foot of
the Premises**

1-12

 

- -

 

$375,403.10*

 

$2.35

 

 

 

 

 

 

 

13-16

 

- -

 

$386,665.19*

 

$2.42

 

 

 

 

 

 

 

17-24

 

$4,639,982.31^

 

$386,665.19 

 

$2.42

 

 

 

 

 

 

 

25-36

 

$4,779,181.74 

 

$398,265.14  

 

$2.49

 

 

 

 

 

 

 

37-48

 

$4,922,557.13 

 

$410,213.09 

 

$2.57

 



 

Glaukos

Building 26600

NNN Form 11/16

-2-

 

 

--------------------------------------------------------------------------------

 



49-60

 

$5,070,233.79 

 

$422,519.48 

 

$2.64

 

 

 

 

 

 

 

61-72

 

$5,222,340.77 

 

$435,195.06 

 

$2.72

 

 

 

 

 

 

 

73-84

 

$5,379,010.94 

 

$448,250.91 

 

$2.81

 

 

 

 

 

 

 

85-96

 

$5,540,381.24 

 

$461,698.43 

 

$2.89

 

 

 

 

 

 

 

97-108

 

$5,706,592.56 

 

$475,549.38 

 

$2.98

 

 

 

 

 

 

 

109-120

 

$5,877,790.32 

 

$ 489,815.86 

 

$3.07

 

 

 

 

 

 

 

121-132

 

$6,054,123.96 

 

$504,510.33 

 

$3.16

 

 

 

 

 

 

 

133-144

 

$6,235,747.68 

 

$519,645.64 

 

$3.25

 

 

 

 

 

 

 

145-156

 

$6,422,820 

 

$535,235 

 

$3.35

 

*Abated. The Monthly Installments of Basic Rent are abated for the first sixteen
(16) months of the Lease Term. Should Tenant at any time during the Term be in
Default under the Lease, Tenant shall reimburse Landlord the amount of the
unamortized (amortized on a straight-line basis over the initial Term with no
interest factor) abated Monthly Installments of Basic Rent.

**Rounded.

^Annualized.

(l)           Reserved.

(m)         Tenant's Percentage: 100%.  This percentage is the portion that the
rentable area of the Premises bears to the total rentable area of the Project.

Tenant’s Building Share:  100%. This percentage is the portion that the rentable
area of the Premises bears to the total rentable area of the Building.

(n)          Security Deposit:  A Letter of Credit in the amount of Eight
Million Seven Hundred Seventy-Five Thousand and 00/100 Dollars $8,775,000) (the
“Letter of Credit Amount”) and substantially in the form of Exhibit “L” attached
hereto and by this reference incorporated herein. As of the first day of the
thirty-seventh (37th) month of the Term, and on each twelve (12) month
anniversary thereafter (each an “LOC Burn Off Date”), until the Letter of Credit
Amount has been reduced to $2,000,000, the Letter of  Credit shall be reduced by
twenty percent (20%) of the then Letter of Credit Amount on each LOC Burn Off
Date, or with respect to the final LOC Burn Off Date if a twenty percent (20%)
reduction would cause the Letter of Credit Amount to be less than $2,000,000,
the amount which will bring the Letter of Credit Amount to $2,000,000.
Notwithstanding the foregoing, beginning with the second LOC Burn Off Date, if
Tenant’s  “Net Market Value”, as defined below, as of each LOC Burn Off Date, is
not equal to or greater than the Net Market Value as of the prior LOC Burn Off
Date or the date of mutual execution of this Lease (whichever is less), the
Letter of Credit Amount will not be reduced as of that applicable LOC Burn Off
Date. For purposes of this Section 1(n), “Net Market Value” is defined as
Tenant’s total equity value less Tenant’s total liabilities as shown in Tenant’s
most recent Form 10-Q issued prior to the applicable measurement date.

(o)          Broker(s): Savills Studley represents the Tenant and JLL represents
the Landlord.





 

Glaukos

Building 26600

NNN Form 11/16

-3-

 

 

--------------------------------------------------------------------------------

 



 

(p)          Use:  General corporate office, administrative, light manufacturing
of medical devices and pharmaceuticals, storage and lab purposes and related
uses, including, without, limitation, a kitchen, cafeteria or other food service
facilities, recreation facilities and other similar facilities intended to serve
primarily Tenant’s employees and invitees, and no other use. Tenant shall be
solely responsible, at Tenant’s sole cost and expense, for obtaining any
permits, licenses or approvals necessary to operate Tenant’s business in the
Premises; provided, however, permits related to the construction of the Tenant
Improvements may be paid out of the Tenant Improvement Allowance.
Notwithstanding the foregoing, Landlord shall obtain, at Landlord’s sole cost
and expense and without reimbursement from Tenant either directly or as an
Operating Expense, any permits or licenses required for the Landlord to perform
Landlord’s Work. As used herein “Landlord’s Work” means Code Compliance
Obligations under Section 6(a), Landlord’s Warranty Obligations under Section
13, Landlord’s Structural Obligations under Section 15(c) and Landlord’s repair
and maintenance obligations that are otherwise required hereunder due to
Landlord’s gross negligence or willful misconduct (collectively, “Landlord’s
Work”).

(q)          Building Area:  The 26600 Building contains approximately 51,907
Rentable Square Feet.  The 26650 Building contains approximately 51,899 Rentable
Square Feet.  The 26700 Building contains approximately 55,940 Rentable Square
Feet.

Project Area:  Approximately 159,746 Rentable Square Feet.

(r)           Project:  26600, 26650 and 26700 Aliso Viejo Parkway, Aliso Viejo,
California, and including the Building Common Areas and the Project Common
Areas; and the Buildings are sometimes referred to as the “26600 Building”, the
“26650 Building” and the “26700 Building”.

(s)           Contingency. The effectiveness of this Lease is contingent on
Tenant, or an affiliate of Tenant (the “Lot 2 Buyer”),  (i) entering into a
Purchase Agreement (the “Purchase Agreement”) to acquire the contiguous 2.5 acre
parcel of land (APN 629-451-13) (“Lot 2”) from CIP14 SG Aliso Lot 2 Owner LLC
(“Lot 2 Seller”), an affiliate of Landlord, for a purchase price of Seven
Million Three Hundred Fifty Thousand Dollars ($7,350,000) with a closing date
which is the earlier of (a) sixty (60) days after the date this Lease is fully
executed, and (b) December 14, 2018; and (ii) delivery by the Lot 2 Buyer of the
Notice to Proceed on or before the expiration of the Feasibility Period, as such
terms are defined in the Purchase Agreement (collectively, the “Lease
Contingency”).

2.           PREMISES AND COMMON AREAS

(a)          Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises depicted on Exhibit A. The Premises are located in the
Building, which, together with the Parking Facilities ("Parking Facilities"), is
located on the parcel or parcels of real property ("Project Site") outlined on
the Project Site Plan attached hereto, marked as Exhibit "A," and incorporated
herein by this reference ("Project Site Plan") (all of which, together with the
Building Common Areas and the Project Common Areas, as hereinafter defined, are
collectively referred to as the "Project").  Except for Landlord’s Work, the
Premises are leased in their “AS-IS” condition. The Premises are agreed, for the
purposes of this Lease, to have approximately the number of Rentable Square Feet
designated in Section 1(e).

(b)          The parties hereto agree that this Lease is upon and subject to the
terms, covenants and conditions herein set forth.  Each of Landlord and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of said terms, covenants and conditions by it to be kept
and performed.

(c)          The initial Monthly Basic Rent and Tenant's Percentage specified in
Section 1 of this Lease are based upon the approximate Rentable Square Feet of
the Premises set forth in Section 1(e) and the approximate Rentable Square Feet
of the Building and Project set forth in Section 1(q).  The buildings were
recently measured using the Standard Method for Measuring Floor Area in Office
Building, ANSI Z65.1-1996 and its accompanying guidelines, as published by the
Building Owners and Managers Association International and the parties agree on
the result of such measurements and the Rentable Square Feet set forth in
Section 1(e) and 1(q) are the agreed to Rental





 

Glaukos

Building 26600

NNN Form 11/16

-4-

 

 

--------------------------------------------------------------------------------

 



 

Square Footages and shall be conclusive upon Landlord and Tenant.  The parties
agree that any penthouse areas, exterior storage areas, generator and equipment
storage areas shall not be included in the calculation of the rentable area of
the Building or otherwise considered Rentable Square Feet for purposes of this
Lease.

(d)          Tenant and its employees, invitees and agents shall have the right
to use in common with Landlord, and Landlord’s employees, invitees and agents,
subject to the Rules and Regulations referred to in Section 36(a) below and all
covenants, conditions and restrictions affecting the Project, those portions of
the Project not leased or designated for lease to tenants that are provided for
use in common by Landlord, Tenant and any other tenants of the Project (or by
the sublessees, agents, employees, customers, invitees, guests or licensees of
any such party), whether or not those areas are open to the general public,
including the following areas appurtenant to the Premises:  (i) the Building's
common entrances, lobbies, restroom, elevators, stairways and accessways and
ramps, and the common pipes, wires and appurtenant equipment serving the
Premises (collectively, the "Building Common Areas"); (ii) loading and unloading
areas, trash areas, parking areas, roadways, sidewalks, walkways, parkways,
driveways and landscaped areas and similar areas and facilities situated within
the Project (collectively, the "Project Common Areas"); and (iii) the Parking
Facilities.  The Building Common Areas, the Project Common Areas and the Parking
Facilities may sometimes be collectively referred to as "Common Areas."

(e)          Landlord reserves for itself, and for the owner(s) and operator(s)
of the Project or any portion thereof, the right from time to time and provided
no Adverse Condition results therefrom:  (i) to install, use, maintain, repair
and replace pipes, ducts, conduits, wires and appurtenant meters and equipment
for service to other parts of the Building above the ceiling surfaces, below the
floor surfaces, within the walls and in the central core areas of the Premises,
and to relocate any pipes, ducts, conduits, wires and appurtenant meters and
equipment which are located in the Premises or elsewhere, and to expand the
Parking Facilities, (ii) to make changes in its reasonable discretion to the
Building Common Areas, the Project Common Areas and/or the Parking Facilities,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;
(iii) to close temporarily any of the Building Common Areas, the Project Common
Areas and/or the Parking Facilities for maintenance purposes and to avoid claims
of prescriptive rights so long as reasonable access to the Premises remains
available; (iv) to designate other land outside the boundaries of the Building
or the Project to be a part of the Project Common Areas; (v) to add or subtract
additional buildings and improvements to or from the Project Common Areas; (vi)
to use the Building Common Areas, the Project Common Areas and/or the Parking
Facilities while engaged in making additional improvements, repairs or
alterations to the Building, the Parking Facilities or the Project, or any
portion thereof so long as reasonable access to the Premises remains available
and disruptions to Tenant’s business operations are mitigated as per
commercially reasonable standards; and (vii) to do and perform such other acts
and make such other changes in, to or with respect to the Project or any portion
thereof as Landlord and/or the owner(s) and/or operator(s) thereof may, in the
exercise of sound business judgment, deem to be appropriate.  As used in this
Lease, "Adverse Condition" means the existence of any of the following
conditions, other than on a temporary basis (as reasonably needed) in connection
with maintenance, repair, alteration or construction activities at the Project
as expressly permitted under this Lease, or as required to comply with
applicable Law or governmental order, or resulting from damage or destruction,
condemnation or Force Majeure:  (i) a material adverse interference with
Tenant's access to the Building and/or Premises, or use of the Premises for the
Permitted Use; (ii) a material adverse interference with access to, or the
number or type of parking spaces allocated to Tenant in, the parking facilities,
or a material adverse change in the location of the parking facilities; (iii) an
event that materially decreases Tenant's rights otherwise set forth under this
Lease; or (iv) an event which materially increases Tenant’s monetary obligations
under this Lease on an overall net basis for any given Lease Year.

(f)           Pursuant to Section 1938 of the California Civil Code, Landlord
hereby advises Tenant that neither the Premises, the Building nor the Project
have undergone an inspection by a Certified Access Specialist.  The allocation
of responsibility between Landlord and Tenant for making any repairs or
modifications to the Premises, Building and/or Project in order to comply with
accessibility standards shall be governed by the other provisions of this
Lease.  The following disclosure is hereby made pursuant to California Civil
Code Section 1938(e):  “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time





 

Glaukos

Building 26600

NNN Form 11/16

-5-

 

 

--------------------------------------------------------------------------------

 



 

and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.”

3.           TERM

The Term of this Lease shall be for the period designated in Section 1(f),
commencing on the Commencement Date and, unless a specific date is specified in
Section 1(f), ending on the last day of the month in which the expiration of
such period occurs, unless sooner terminated as hereinafter provided.  Each
consecutive twelve (12) month period of the Term of this Lease, commencing on
the Commencement Date, shall be referred to herein as a "Lease Year"; any period
remaining in the Term after the end of the last full Lease Year is also included
in the term "Lease Year" herein. The Commencement Date, the date upon which the
Term of this Lease shall end unless sooner terminated pursuant to the provisions
hereof, the Rentable Square Feet in the Premises and Tenant's Percentage as set
forth in Section 1, shall be specified in a Memorandum of Lease Terms, which
shall be in the form of Exhibit "C," attached hereto and incorporated herein by
this reference ("Memorandum of Lease Terms"), and shall be executed by Tenant as
soon as practicable after Landlord delivers or tenders possession of the
Premises to Tenant. The terms set forth in the Memorandum of Lease Terms shall
be binding upon Tenant, unless Tenant objects to the Memorandum of Lease Terms
in a writing served upon Landlord within five (5) business days of Tenant's
receipt of the Memorandum of Lease Terms.

4.           POSSESSION

Landlord shall deliver possession of the Premises to Tenant on April 1, 2019,
contingent on the following occurring on or prior to April 1, 2019: (a) full
execution of this Lease; (b) Tenant’s delivery to Landlord of Tenant’s insurance
certificate; and (c) Tenant’s delivery to Landlord of the Letter of
Credit.  Prior to delivery of possession of the Premises, Landlord shall have
completed the work to cause the Premises to be in “White Box”
condition.  Landlord and Tenant acknowledge that Tenant has elected to perform
the Courtyard Work and that the Tenant Improvement Allowance has increased to
compensate Tenant for performing the Courtyard Work. The commencement of the
Term of the Lease shall commence upon the Commencement Date.

5.           ANNUAL BASIC RENT

(a)          Tenant shall pay Landlord as consideration for the use and
enjoyment of the Premises the Annual Basic Rent designated in Section 1(k)
(subject to adjustment as hereinafter provided and except for the months when
Annual Basic Rent is abated) in twelve (12) equal monthly installments, except
as may be specified to the contrary in Subsection 1(k), each in advance on the
first day of each calendar month during the Term commencing on the Commencement
Date.  If the Term of this Lease commences on a day other than the first day of
a calendar month or ends on a day other than the last day of a calendar month,
then the Rent for such period shall be prorated on the basis of a thirty (30)
day month.  In addition to the Annual Basic Rent, Tenant agrees to pay as
Additional Rent the amount of Rent adjustments and other charges required by
this Lease.  Other charges to be paid by Tenant hereunder, including, without
limitation, payments for Operating Expenses, Real Property Taxes, insurance, and
repairs, shall be considered "Additional Rent" for purposes of this Lease.  The
term "Rent" as used in this Lease shall mean Annual Basic Rent and Additional
Rent and all other amounts payable by Tenant pursuant to this Lease.  When no
other time is stated herein for payment, payment of any amount due from Tenant
to Landlord hereunder shall be made within thirty (30) days after Tenant's
receipt of Landlord's invoice or statement therefor and all other payments are
to be made prior to delinquency.  All Rent shall be paid to Landlord, without
prior demand and without any deduction or offset (except as otherwise provided
in Section 24(g) of this Lease and Section 6.2 of the Work Letter) in lawful
money of the United States of America, at the address designated in Section 1(b)
hereof or to such other person or at such other place as Landlord may from time
to time designate in writing.

(b)          If Tenant fails to pay any installment of Rent or any other payment
for which Tenant is obligated under this Lease when due, Tenant shall pay to
Landlord any interest assessed on account of such late payment and if such late
payment was to be paid to Landlord, such late amount shall accrue interest as
Additional Rent on such





 

Glaukos

Building 26600

NNN Form 11/16

-6-

 

 

--------------------------------------------------------------------------------

 



 

delinquent amount at the lesser of the then prevailing prime rate of Bank of
America, or if not available, a similar financial institution ("Prime Rate")
plus three (3) percentage points or the maximum rate permitted by law (the
“Interest Rate”) from the date such amount became due until such amount is paid
(if such payment was due to a third party other than Landlord, Tenant shall be
liable to pay for any late charge or interest assessed).  THE PARTIES AGREE THAT
A LATE PAYMENT MAY CAUSE LANDLORD TO INCUR COSTS AND OTHER DAMAGE, THE EXACT
AMOUNT OF WHICH WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO ASCERTAIN AND
THAT SUCH INTEREST REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE DETRIMENT
THAT LANDLORD WILL SUFFER BY REASON OF LATE PAYMENT BY TENANT.  Acceptance of
any such interest shall not constitute a waiver of the Tenant's Default with
respect to the overdue amount, or prevent Landlord from exercising any of the
other rights and remedies available to Landlord hereunder or at law.

(c)          If any payment of rent made by check, draft or money order is
returned to Landlord due to insufficient funds, or otherwise, Landlord shall
have the right, at any time thereafter, to require Tenant to make all subsequent
payments of Rent by cashier's or certified check.  Any payment returned to
Landlord shall be subject to a handling charge of $50.00.

6.           RENT ADJUSTMENT

(a)          For the purposes of this Lease, the following terms shall be
defined as follows:

Tenant's Percentage:  "Tenant's Percentage" shall mean that numeric figure, set
forth as a percentage in Section 1(m) above, obtained by dividing the Rentable
Square Feet of the Premises by the total Rentable Square Feet of the Project (as
defined in Section 1(q) above.

Operating Expenses:  Except as otherwise expressly provided herein, "Operating
Expenses" shall consist of all reasonable and customary direct costs of
operation, ownership, insurance, management, maintenance and repair of the
Project, including without limitation the Premises, the Building, the Building
Common Areas, the Parking Facilities, the Project Common Areas and all other
portions of the Project, including any expansions thereof by Landlord or by the
owner(s) and/or the operator(s) thereof.  Except as otherwise expressly provided
herein, Operating Expenses shall include without limitation the following:  (a)
any and all non-tax assessments payable in connection with the Building or the
Project pursuant to any covenants, conditions or restrictions, reciprocal
easement agreements, tenancy-in-common agreements or similar restrictions and
agreements affecting the Building or the Project (b) assessments and any taxes
or assessments hereafter imposed in lieu thereof; (c) Rent taxes and gross
receipts taxes (whether assessed against Landlord or assessed against Tenant and
paid by Landlord, or both); (d) electricity, gas, water and sewer charges; (e)
accounting, legal and other consulting fees incurred by Landlord in connection
with the Project or any portion thereof; (f) real estate tax consulting fees;
(g) the cost and expense of insurance, including deductibles, for which Landlord
and/or the owner(s) and/or the operator(s) of the Project is (are) responsible
or deems necessary in connection with the operation of the Building or the
Project; (h) equipment or utilities, including, but not limited to, any and all
costs and fees associated with the intrabuilding network cabling and wiring; (i)
janitorial services, security, labor, utilities surcharges or any other costs
levied, assessed or imposed by, or at the direction of, or resulting from
statutes, including, but not limited to, the Americans With Disabilities Act (42
U.S.C. Section 12101 et seq.) (“ADA”), or regulations or interpretations thereof
promulgated by, any federal, state, regional, municipal or local government
authority in connection with the use or occupancy of the Project or any portion
thereof that first became enforceable against the Project after the Commencement
Date; (j) license, permit and inspection fees related to the Project; (k) costs
and expenses incurred or suffered by Landlord in connection with transportation
or energy management programs required by Law; (l) except for the cost of the
Landlord’s Work, the cost of any capital improvements to the Building (including
Building Common Areas), the Parking Facilities, or the Project Common Areas by
the operator(s) thereof, or of replacing any equipment, systems or materials
needed to operate the Project or any portion thereof at the same quality levels
as prior to the improvement or replacement, or as mandated by revisions or
governmental interpretations of any applicable building codes or other
governmental laws, including but not limited to, the ADA, Hazardous Materials
Laws, statutes, regulations,  but only to the extent of the following:  (A) the
annual amortization (amortized over the useful life) of costs, including
financing costs, if any, incurred by Landlord after the Commencement Date for
any capital improvements installed or paid for by Landlord including any
required by any





 

Glaukos

Building 26600

NNN Form 11/16

-7-

 

 

--------------------------------------------------------------------------------

 



 

new (or change in) laws, rules or regulations of any governmental or
quasi‑governmental authority (collectively, “Laws”) which are enacted after the
Commencement Date; or (B) the annual amortization (amortized over the useful
life) of costs, including financing costs, if any, or any equipment, device or
capital improvement purchased or incurred as a labor‑saving measure or to affect
other economics in the operation or maintenance of the Building; (m) costs
incurred in the management of the Project (including supplies, materials,
equipment,  wages and salaries of employees used in the management, operation
and maintenance thereof, payroll taxes and similar governmental charges with
respect thereto), (n) management fees (not to exceed 1.1% of the Annual Basic
Rent); (o) reasonable accountant's fees; (p) all costs and expenses for
air-conditioning, waste disposal, heating, ventilating, elevator repair and
maintenance, painting, supplies, materials, cleaning supplies and materials,
equipment, and tools incurred in connection with the Project or any portion
thereof; (q) repair and maintenance of the roof membrane of the Building, the
Building Common Areas, the Project Common Areas and the Parking Facilities,
including the plumbing, heating, ventilating, air conditioning, carpentry, and
electrical systems and other utilities installed or furnished therein; ( r)
maintenance costs of the Building, the Parking Facilities and the Project or any
portion thereof, including utilities and payroll expenses for all persons who
perform duties connected with the operation, maintenance and repair of the
Project; ( s) rent of personal property used in maintenance and all other
upkeep; ( t) costs and expenses of gardening and landscaping the Project or any
portion thereof; ( u) maintenance of signs located in or about the Project; ( v)
personal property taxes levied on or attributable to personal property used in
connection with the Project; ( w) fees, costs, expenses or dues payable pursuant
to the terms of any covenants, conditions or restrictions or owners' association
pertaining to the Project; ( x) reasonable audit or verification fees incurred
in connection with the Project; and ( y) the costs and expenses of repairs,
resurfacing, maintenance, window washing, painting, lighting, cleaning, refuse
removal, security, engineer, and similar items incurred with respect to the
Project.  Landlord shall amortize the cost of capital improvements on a
straight-line basis over the useful life of the capital improvement as
reasonably determined by Landlord.  Specifically, for any roof membrane
replacement, the useful life of the new roof membrane shall be deemed to be
fifteen (15) years

Notwithstanding anything to the contrary contained herein, Landlord, at
Landlord’s sole expense and without reimbursement from Tenant, either directly
or as an Operating Expense, shall ensure that the Project, excluding the
Premises, is in Code Compliance throughout the Term, including any Option Terms,
as long as not resulting from Tenant’s unique and specific use (“Landlord’s Code
Compliance Obligations”).   As used herein, “Code Compliance” means compliance
with applicable ADA, Title 24 and fire, life and safety codes and any other
applicable building codes, laws, rules and regulations.  Additionally, with
respect to the landscaped slope located behind the Project which is owned by the
City and governed by the City and the Master Association, Landlord will be
responsible for the landscaping on the slope but only to the extent required by
the City or the Master Association. It is Landlord’s understanding that as of
the date of this Lease, the City is not requiring any changes to the landscaping
on the City – owned slope.  In addition, upon Tenant’s reasonable written
request, Landlord shall represent Tenant’s interest with respect to the Master
Association regarding the City-owned slope.

Real Property Taxes:  "Real Property Taxes" shall mean and  include any form of
assessment, reassessment, license fee, license tax, business license fee,
commercial rent tax, levy, charge, penalty, tax or similar imposition, imposed
by any authority having the direct power to tax, including any city, county,
state or federal government, or any school, agricultural, lighting, drainage or
other improvement or special assessment district thereof, as against any legal
or equitable interest of Landlord in the Building, Premises, or the Project,
including but not limited to the following:  (i) any assessment, tax, fee, levy
or charge in substitution, partially or totally, of any assessment, tax fee,
levy or charge previously included within the definition of real estate tax,
including but not limited to, any assessments, taxes, fees, levies and charges
that may be imposed by governmental agencies for such services as fire
protection, street, sidewalk or road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, it being the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "Real Property Taxes" for the purposes of this Lease; (ii) any
assessment, tax, fee, levy or charge allocable to or measured by the area of any
premises in the Project or the Rent payable hereunder and under any other leases
for premises in the Project, including without limitation any gross income tax
or excise tax levied by the State, city or federal government, or any political
subdivision thereof, with respect to the receipt of such Rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by tenants of their premises in the
Project, or any portion thereof; and (iv) any assessment, tax, fee, levy or
charge upon this transaction or any document creating or transferring an
interest or an estate in the Project or any portion thereof, or based upon a
reassessment of the Project or any portion thereof by virtue of a "change in
ownership" or otherwise.





 

Glaukos

Building 26600

NNN Form 11/16

-8-

 

 

--------------------------------------------------------------------------------

 



 

"Real Property Taxes" shall not include Landlord's federal or state income,
franchise, inheritance or estate taxes.

(f)           Notwithstanding the foregoing, Operating Expenses shall exclude
the following

(i)           Any ground lease rental;

(ii)          Costs of capital improvements, alterations, repairs replacements,
equipment and other capital expenditures (including, without limitation, rentals
for items which if purchased, rather than rented, would constitute a capital
item), except to the extent expressly set forth in the Lease;

(iii)         Expenses incurred with respect to the installation of tenant or
other occupants improvements made for tenants or other occupants in the Building
or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space exclusively for tenants or other occupants of the
Building, other than Tenant;

(iv)         Depreciation, amortization and interest payments, all as determined
in accordance with generally accepted accounting principles, consistently
applied;

(v)          Marketing costs including leasing commissions, attorneys' fees and
other consultant fees in connection with the negotiation and preparation of
leases and related agreements;

(vi)         Expenses in connection with services or other benefits which are
not offered to Tenant or for which Tenant is charged directly by Landlord or an
independent contractor or a utility, but which are provided to another tenant or
occupant of the Building the cost of which is included as Operating Expenses;

(vii)        Expenses incurred by Landlord due to the violation by Landlord or
any tenant, other than Tenant, of the terms and conditions of any lease of space
in the Building, and penalties incurred as a result of Landlord's negligence,
inability or unwillingness to make payments and/or to file any tax or
informational returns when due;

(viii)       Overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in the Building to the
extent the overhead and profit increment exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis for
similar projects;

(ix)         Landlord's general corporate overhead and general and
administrative expenses, and costs associated with the operation of the business
of the Landlord entity, including partnership accounting and legal matters, and
any compensation paid to clerks, attendants or other persons in commercial
concessions operated by or through Landlord.

(x)          Advertising and promotional expenditures, and costs of signs in or
on the Building identifying the owner of the Building or other tenants' signs;

(xi)         Costs incurred by Landlord for the repair of damage to the
Building, to the extent that Landlord is reimbursed by insurance proceeds;

(xii)        All assessments and premiums which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law and not included as Operating Expenses except in the year in
which the assessment or premium installment is actually paid;

(xiii)       Costs arising from the presence of hazardous or toxic wastes or
substances in or about the Project (unless caused by Tenant or its agent,
employees, contractors, guests or permitees), and costs arising from defects in
the base, shell or core of improvements at the Project or tenant improvements
installed by Landlord or repair thereof;

(xiv)       Costs incurred in connection with the original construction of the
Project or in connection with any major change in the Project, such as adding or
deleting square footage;





 

Glaukos

Building 26600

NNN Form 11/16

-9-

 

 

--------------------------------------------------------------------------------

 



 

(xv)        Any bad debt loss, rent loss, or reserves for bad debts or rent loss
or reserves of any kind;

(xvi)       All items and services for which Tenant or any other tenant in the
Project is obligated to reimburse Landlord;

(xvii)      Tax penalties and other penalties or fines;

(xviii)     Costs arising directly from the gross negligence or willful
misconduct of Landlord or its agents, employees or contractors;

(xix)       Any finders fees, brokerage commissions or the like;

(xx)        Legal fees and costs, settlements, judgments or awards paid or
incurred because of disputes between Landlord and any tenant, other than Tenant,
or providers; and

(xxi)       Management fees in excess of the amount stated above.

(xxii)      Any other expenses paid directly by Tenant to the extent that Tenant
assumes responsibility for the maintenance and repair of the same pursuant to
Section 15(a) or (b) below.

(b)          Commencing on the Commencement Date and continuing throughout the
Lease Term, in addition to the Monthly Installments of Basic Rent and to the
extent not required to be paid directly by Tenant, Tenant shall pay Tenant’s
Percentage of the actual Operating Expenses and Real Property Taxes in
accordance with this Section 6(b). Landlord will deliver to Tenant Landlord’s
reasonable estimate of the Operating Expenses and Real Property Taxes which it
reasonably anticipates will be paid or incurred for the ensuing calendar or
fiscal year, as Landlord may determine, and Tenant shall pay to Landlord an
amount equal to the estimated amount of such expenses for such year in equal
monthly installments during such year with the installments of Base Monthly
Rent. Until a new estimate statement is furnished (which Landlord shall have the
right to deliver to Tenant at any time), Tenant shall pay monthly, with the
monthly Base Monthly Rent installments, an amount equal to one-twelfth (1/12) of
the total Estimated Excess set forth in the previous Estimate Statement
delivered by Landlord to Tenant.  Landlord reserves the right to revise such
estimate from time to time.  If Landlord receives a refund of any Real Property
Taxes for any calendar year during the Term for which Tenant paid Additional
Rent on account of such Real Property Taxes, Landlord shall pay to Tenant, or
credit against subsequent payments of Rent due hereunder, an amount equal to
Tenant’s Percentage of the refund, net of any reasonable expenses incurred by
Landlord in achieving such refund; provided, however, if this Lease shall have
expired or is otherwise terminated, Landlord shall refund in cash any such
refund or credit due to Tenant within thirty (30) days after Landlord’s receipt
of such refund or its receipt of such credit against future Real Property Taxes.
Landlord’s obligation to so refund Tenant for any such refund or credit of Real
Property Taxes shall survive the expiration or termination of this Lease.

(c)          Landlord shall furnish to Tenant following the end of the
applicable calendar year a statement setting forth (i) the amount of such
expenses paid or incurred during the just ended calendar year which shall state
on a reasonably detailed line-item basis the Operating Expenses and Real
Property Taxes incurred or accrued and Landlord’s gross-up calculations (if
any), and explanation of any capital item included in Operating Expenses
(including the applicable amortization period used by Landlord), and (ii) the
amount that Tenant has paid to Landlord for credit against such expenses for
such period. Landlord shall use commercially reasonable efforts to give to
Tenant such statement within 150 days following the end of the applicable
calendar year. If Tenant shall have paid more than its obligation for such
expenses for the stated period, Landlord shall, at its election, either (i)
credit the amount of such overpayment toward the next ensuing payment or
payments of Additional Rent that would otherwise be due or (ii) concurrently
with Landlord’s delivery of the statement, refund in cash to Tenant the amount
of such overpayment. If such year-end statement shall show that Tenant did not
pay its obligation for such expenses in full, then Tenant shall pay to Landlord
the amount of such underpayment within thirty (30) days from Landlord’s billing
of same to Tenant. The provisions of this Paragraph shall survive the expiration
or sooner termination of this Lease.

(d)          Even though the Term shall have expired and Tenant shall have
vacated the Premises, when the final determination of actual annual Operating
Expenses and/or of annual Real Property Taxes, for the year in which this Lease
terminates are determined, Tenant shall immediately pay any amounts owed
applicable to the time during





 

Glaukos

Building 26600

NNN Form 11/16

-10-

 

 

--------------------------------------------------------------------------------

 



 

the Term or any additional time during which Tenant occupied the Premises. 
Notwithstanding the foregoing, Tenant shall not be responsible for Tenant’s
Percentage of any Operating Expenses or Real Property Taxes attributable to any
calendar year which are first billed to Tenant more than two (2) calendar years
after the earlier of the expiration of the applicable calendar year or the
expiration of the Term, provided that in any event Tenant shall be responsible
for Tenant’s Percentage of such expenses levied by any governmental authority or
by any public utility company at any time which are attributable to any calendar
year during the Term (provided that Landlord delivers Tenant a supplemental
statement for such amounts within ninety (90) days following Landlord’s receipt
of the bill therefor).

(e)          The amount Tenant is required to pay on an annualized basis for
Tenant’s Percentage of the Operating Expenses which are considered “controllable
expenses” shall not increase by more than five percent (5%) from one calendar
year to the following calendar year provided however, if from any one calendar
year to the following calendar year the increase for the controllable expenses
is less than five percent (5%), then the difference may be applied to any future
increases from one calendar year to the next such that the cap applicable to
that future year to year increase in Tenant’s Percentage of controllable
Operating Expenses may be higher than five percent (5%) for a year and the
amount of Tenant’s Percentage of the controllable Operating Expenses that is in
excess of five  percent (5%) for a year may be included in the unused portion of
a future years’ cap. For purposes hereof, “controllable expenses” shall be
defined as all Operating Expenses except utility charges, HVAC, trash removal,
taxes, Real Property Taxes, assessments, insurance and other expenses over which
Landlord has no control of the costs.

(f)           If Tenant disputes or otherwise desires additional information
regarding the amount of Tenant’s Percentage of the Operating Expenses or the
amount of Operating Expenses or Real Property Taxes as set forth in the
Landlord’s year-end statement (the “Statement”), Tenant shall have the right,
but not more often than once per calendar year and Tenant shall only be
permitted to audit each Statement one time, after reasonable notice and at
reasonable times, to inspect and photocopy Landlord’s accounting records at
Landlord’s office in the County in which the Premises are located. If, after
such inspection and photocopying, Tenant still disputes or desires additional
information regarding the amount of Tenant’s Percentage of Operating Expenses or
the amount of Operating Expenses or Real Property Taxes as set forth in the
Statement, Tenant shall be entitled to retain a third party certified public
accountant reasonably acceptable to Landlord and whose fee is not based on the
percentage of any discrepancy found to audit Landlords’ records to determine the
proper amount of Tenant’s Percentage of Operating Expenses or the proper amount
of Operating Expenses or Real Property Taxes, as applicable. If such audit
reveals that Landlord has overcharged Tenant, then within five (5) days after
the results of such audit are made available to Landlord, Landlord shall
reimburse Tenant the amount of such overcharge plus interest thereon at the
Interest Rate. If the audit reveals that Tenant was undercharged, then within
five (5) days after the results of the audit are made available to Tenant,
Tenant shall reimburse Landlord the amount of such undercharge. Tenant agrees to
pay the cost of such audit, provided that Landlord shall pay such cost if the
audit reveals that Landlord’s determination of Tenant’s Percentage of Operating
Expenses or the Operating Expenses or Real Property Taxes as set forth in the
Statement was in error by more than five percent (5%). Landlord shall be
required to maintain records of all Operating Expenses for the entirety of the
three-year period following delivery of each Statement. The payment by Tenant of
any amounts pursuant to this Lease shall not preclude Tenant from questioning
the correctness of any Statement provided by Landlord, and the failure of Tenant
to object thereto within one (1) year after its receipt thereof shall be
conclusively deemed Tenant’s approval thereof; provided that if an audit for a
particular year reveals that Landlord’s determination of Tenant’s Percentage of
Operating Expenses or the Operating Expenses or Real Property Taxes as set forth
in the Statement was in error by more than five percent (5%), then Tenant may
also audit the two (2) years immediately prior to the year that was the subject
of the audit.  The provisions of this Paragraph shall survive the expiration or
sooner termination of this Lease.

7.           SECURITY DEPOSIT

Tenant shall deposit with Landlord the Letter of Credit in the Letter of Credit
Amount, as set forth in and as adjusted pursuant to Section 1(n), upon the
effectiveness of this Lease following the satisfaction or waiver of the Lease
Contingency set forth in Section 1(s). The Letter of Credit shall comply with
requirements of Exhibit “I,” attached hereto and incorporated herein by this
reference.  At any time during the Term, Tenant shall have the right to deposit
with Landlord a cash payment equal to the required amount of the Letter of
Credit, which cash payment shall be held by Landlord as security for Tenant’s
obligations under this Lease in lieu of the Letter of Credit.  Landlord may only
use such cash deposit for the same purposes that Landlord would be entitled to
draw on the Letter of Credit hereunder.





 

Glaukos

Building 26600

NNN Form 11/16

-11-

 

 

--------------------------------------------------------------------------------

 



 

Upon such deposit, Landlord shall have no right to draw on the Letter of Credit
and the parties shall notify the issuing bank to terminate the Letter of Credit.

8.           USE

(a)          Tenant shall use the Premises for the use set forth in Section 1(p)
above, and shall not use or permit the Premises to be used for any other purpose
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed. Nothing contained herein shall be
deemed to give Tenant the exclusive right to such use in the Project or any
portion thereof (including the Premises).

(b)          (i)           Tenant shall not use or occupy the Premises in
violation of any Laws, or of any government-issued permit for the Building, and
shall, upon Notice from Landlord, discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
any Laws, or of any government-issued permit.  Tenant shall comply with any
direction of any governmental authority having jurisdiction which shall, by
reason of the unique and specific nature of Tenant's use or occupancy of the
Premises, impose any obligation, including, but not limited to, any obligation
imposed pursuant to the ADA, upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupancy thereof.  Notwithstanding the
foregoing or anything to the contrary contained herein, Landlord is responsible,
at its sole expense and without reimbursement from Tenant, either directly or as
an Operating Expense, for Landlord’s Code Compliance Obligations.  Tenant shall
comply with all rules, orders, regulations and requirements of the Pacific Fire
Rating Bureau or any other organization performing a similar function.  Tenant
shall not do or permit to be done in or about the Premises anything which causes
the insurance on the Premises, the Building or the Project or any portion
thereof to be canceled.  Tenant shall promptly, upon demand pay for any
additional premium charged for any insurance policy by reason of Tenant's
failure to comply with the provisions of this Section.  Tenant shall promptly
comply with all requirements of the insurance authority or any present or future
insurer relating to the Premises. Tenant is solely responsible for determining
if Tenant’s proposed use is a permitted use for the Project. Tenant shall not do
or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, the Parking Facilities or the Project, or injure or annoy them, or use
or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in or about the Premises.  Tenant shall comply with all restrictive covenants
and obligations created by private contracts which affect the use and operation
of the Premises, the Building, the Parking Facilities, the Project Common Areas
or the Project. Landlord shall not, unless required as part of the Aliso Viejo
Community Association or the Pacific Park Town Center Association (referred to
herein collectively as the “Master Association”), record or modify any
covenants, conditions or restrictions (“CC&Rs”) or easements against the
Property or approve or initiate any action with respect to any owners’
association relating to the Project which materially impact Tenant’s use of or
access to the Premises or materially increase Tenant’s costs to occupy the
Premises.  Upon Tenant’s reasonable written request, Landlord shall represent
Tenant’s interest with respect to the Master Association.  Tenant shall not
commit or suffer to be committed any waste in or upon the Premises and shall
keep the Premises in first class repair and appearance.  Landlord reserves the
right to prescribe the weight and position of all files, safes and heavy
equipment which Tenant desires to place in the Premises so as to properly
distribute the weight thereof.  If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business in the Premises,
Tenant, at its expense, shall procure, maintain and comply with the terms and
conditions of each such license or permit.  Tenant shall be responsible for all
structural engineering required to determine structural load for Tenant’s
furniture, fixtures, equipment, or other personal property, Alterations or
Tenant Improvements.

Without limiting the generality of the foregoing:  (A) Tenant agrees to
cooperate and use its commercially reasonable efforts to participate in
governmentally mandated programs applicable to businesses located in the area or
to the Project; (B) Tenant agrees to cooperate and comply with any and all
mandatory guidelines or controls imposed by federal or state governmental
organizations; (C) All costs, fees, assessments and other charges payable to any
governmental authority in connection with any program of the types described in
this Section, and all costs and fees payable to any governmental authority
pursuant to or to effect such program, shall be included in Operating Expenses
and paid by Tenant; and (D) Tenant shall be liable for all penalties,
noncompliance costs or other losses, costs or expenses caused by Tenant's
failure to comply with any of the provisions of clauses (A) through (C)
above.  Any such amount shall be payable by Tenant within thirty (30) days after
written demand therefor which amount shall be





 

Glaukos

Building 26600

NNN Form 11/16

-12-

 

 

--------------------------------------------------------------------------------

 



 

considered Additional Rent.  Failure of Tenant to pay any amount due hereunder
when due shall be deemed a Default pursuant to this Lease.

(ii)          (A)         Without limiting the generality of any other
provisions contained in this Lease, Tenant covenants and agrees that Tenant, its
agents, employees, representatives, contractors and invitees of Tenant
(collectively, "Invitees") shall not bring into, generate, release, discharge,
use, store, maintain, dispose of or otherwise (collectively, "Use") upon, in,
beneath or about the Premises or the Building, or any groundwater thereunder or
soil or surface water thereabout, any Hazardous Materials.  The foregoing
prohibition shall not extend to substances typically found or Used in general
office applications or as required for Tenant’s Permitted Use, so long as all of
the following conditions are satisfied: (a) such substances are Used only in
such quantities as are reasonably necessary for Tenant's Permitted Use in the
Premises; provided, that no asbestos or asbestos - containing materials or lead
based paint shall be incorporated into the Premises or any of Tenant's Work
thereon; (b) such substances are Used strictly in accordance with the
manufacturer's instructions therefor and in accordance with all the applicable
Laws, but without constituting a release or discharge thereof; and (c) such
substances are removed from the Building and the Premises at Tenant’s sole cost
and expense upon expiration or earlier termination of this Lease.  To the best
of its knowledge, which knowledge is based solely on the Phase 1 report dated
November 21, 2016, prepared by Partners Engineers, no Hazardous Materials in
violation of any Hazardous Materials Law are present in the Building or
Project.  Landlord shall indemnify, defend and hold harmless Tenant from all
costs and expenses, including attorneys’ fees and costs that Tenant may incur as
a result of the presence of, release of or threatened release of Hazardous
Materials on or about the Building or Project caused by Landlord, its employees,
contractors or consultants. Landlord has fully disclosed to Tenant any and all
reports, analyses studies or documents, including environmental and air quality
studies that would disclose any Hazardous Materials on or about the Building or
Project which were commissioned by Landlord or are in Landlord’s possession.

(B)         As used in this Lease, "Hazardous Materials" shall include all of
the following materials or products or by-products containing such materials:
all asbestos, petroleum substances, underground storage tanks, PCBs or urea
formaldehyde, and all Hazardous Materials, wastes, or substances, toxic
substances, pollutants, contaminates or similar terms defined in or used under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. Section 9601 et seq.), Resource Conservation and
Recovery Act, as amended (42 U.S.C. Section 6901 et seq.), California Health and
Safety Code (Sections 25100, 25249.5, 25316 and 39000, et seq. in each case),
and any similar or related federal state or local laws, rules, regulations,
ordinances or guidelines now or hereafter in effect (collectively, "Hazardous
Materials Laws").

(C)         Tenant shall provide Landlord with the following notices:  (a)
annually, or within thirty (30) days after Landlord requests the same from
Tenant, a written list identifying any Hazardous Materials then Used by Tenant
in or about the Building, the use and approximate quantity of each such item,
and Tenant's written certification (in form and substance satisfactory to
Landlord) to the effect that neither Tenant nor any of its Invitees has Used any
other Hazardous Materials in or about the Building; (b) within five (5) business
days after receipt thereof, copies of all licenses or permits received by Tenant
with respect to any Use by Tenant, or notices or other communications of any
actual or alleged Use by any third party, of any Hazardous Material on or about
the Premises or the Building; and (c) submit to Landlord for prior approval any
Use of a Hazardous Material in or about the Building other than as specified in
Section (ii) (A) above; provided, that no such notice to or approval by Landlord
shall relieve Tenant of any other obligation contained in this Section,
including but not limited to the removal, remediation and indemnification
obligations set forth below.

(D)         Landlord in its sole discretion may enter and inspect the Premises
and the business operations of Tenant, at any time upon reasonable Notice and in
a manner so as not to interfere unreasonably with the conduct of Tenant's
business and otherwise in accordance with Section 17, in order to investigate
the possibility of any improper Use of Hazardous Materials.  During any such
inspection, Landlord shall have the right to take such samples and conduct such
tests as Landlord may deem necessary or advisable in its sole discretion.

(E)          Upon any violation of the foregoing covenants or prohibitions, and
upon the expiration or earlier termination of this Lease or upon Tenant vacating
all or a portion of the Premises, Tenant shall be obligated, at its sole cost to
remove, clean-up and remediate all Hazardous Materials introduced into or about
the Building by Tenant or any of its Invitees, which removal, clean-up and/or
remediation shall be performed in





 

Glaukos

Building 26600

NNN Form 11/16

-13-

 

 

--------------------------------------------------------------------------------

 



 

compliance with all Applicable Laws. Tenant shall also be responsible for any
and all testing, monitoring, investigation, preparation of any response or
closure plan, analysis or report, clean-up work, remedial or corrective action,
or other matter that may be required by any governmental authority in connection
with the Use of any Hazardous Materials on or about the Building.  All such work
shall in each case be conducted to the satisfaction of Landlord and all
governmental authorities having jurisdiction.  If Tenant fails to do so,
Landlord shall have the right, but not the obligation to do so, at Tenant’s sole
cost and expense.

(F)          At least thirty (30) days prior to Tenant’s surrender of possession
of any part of the Premises, if required by Applicable Laws, Tenant shall
provide Landlord with a facility decommissioning and Hazardous Materials closure
plan for the Premises (“Exit Survey”) prepared by an independent third party
state-certified professional with appropriate expertise, which Exit Survey must
be reasonably acceptable to Landlord.  The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards). In addition, at least ten (10)
days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with written evidence of all appropriate
governmental releases obtained by Tenant if and to the extent required under
Applicable Laws, including laws pertaining to the surrender of the Premise, (b)
place Laboratory Equipment Decontamination Forms on all decommissioned equipment
to assure safe occupancy by future users, and (c) conduct a site inspection with
Landlord. In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
set forth in the Exit Survey and comply with any recommendations set forth in
the Exit Survey. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.

(G)         Tenant shall indemnify, defend and hold harmless Landlord, its
partners, affiliates, owners, principals, successors, and members and each of
their managers, employees, assigns, officers, principals, property
managers,  Invitees, lenders and attorneys (“Landlord Indemnified Parties”) from
and against any and all claims, liabilities, losses, damages (including but not
limited to death, injury, destruction of property, diminution in value, lost use
or consequential damages), actions, losses, costs and expenses of indemnity from
third parties, compliance with injunctive relief (and reasonable attorneys' fees
and costs of defense) (collectively, “Claims”) imposed or asserted against or
incurred by any of such Landlord Indemnified Parties, or which may be asserted
as the result of: (a) any noncompliance by Tenant or its Invitees, with any Laws
or any permit condition, court order or other administrative requirement; or (b)
any other Use by Tenant or its Invitees of any Hazardous Materials in or about
the Premises or the Building.

(iii)         The provisions of this Section 8 shall survive the expiration or
earlier termination of this Lease.

If Landlord obtained a Phase One Environmental report for the Property, Landlord
shall provide Tenant with a copy of the report. Landlord shall not be required
to obtain such a report for Tenant. Tenant shall have the right to conduct a
Phase One environmental screening which shall be scheduled with Landlord. If
requested by Landlord, Tenant shall provide Landlord with a copy of the report.

9.           NOTICES

(a)          Any notice, consent, approval or objection required or permitted by
this Lease shall be in writing and may be delivered (1) in person (by hand or by
messenger or courier service), (2) by electronic mail, (3) by a recognized
overnight delivery service that provides delivery notification, addressed to
Tenant at the notice address listed in Section 1(d)(2) above and to Landlord at
the address designated in Section 1(b), and shall be deemed sufficiently given
if served in a manner specified in this Section 9 ("Notice").  Either party may
specify a different address for Notice purposes by Notice to the other.

(b)          Notices delivered by overnight delivery service that provides next
day delivery shall be deemed given twenty-four (24) hours after delivery of the
same to the overnight delivery service.  If any Notice is transmitted by
electronic mail or similar means, the same shall be deemed served or delivered
on the day sent, provided a copy of





 

Glaukos

Building 26600

NNN Form 11/16

-14-

 

 

--------------------------------------------------------------------------------

 



 

such notice is also sent by another method set out herein as of that same date
(unless such additional method is waived by the receiving party, which waiver
may be sent by electronic mail). If Notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

(c)          When a statute permits, or requires, service of a notice in a
particular manner, service of that notice (or a similar Notice permitted, or
required, by this Lease) in the manner permitted, or required, by this Section 9
shall replace and satisfy the statutory service-of-notice procedures, including,
but not limited to, those required by California Code of Civil Procedure Section
1162, or any similar, or successor statute.

10.         BROKERS

Tenant and Landlord warrant to each other that Section 1(o) sets forth the names
of the only real estate brokers, finders or agents (the “Brokers”) whose
commission relating to the negotiation of this Lease shall be payable by
Landlord or Landlord’s broker pursuant to a separate agreement. Each party shall
be solely responsible for the payment of any fee due to any other broker,
finder, agent or other party claiming under it other than the Brokers, and shall
indemnify and hold the other party free and harmless against any liability in
respect thereto, including attorneys' fees and costs incurred by the other party
in connection therewith.  The terms of this Section 10 shall survive the
expiration or earlier termination of this Lease.

11.         HOLDING OVER

The Annual Basic Rent during any period of holding over by Tenant after the
expiration of earlier termination of the Term hereof shall be an amount equal to
one hundred and fifty percent (150%) of the Annual Basic Rent in effect upon the
expiration or termination of the Term hereof.  Acceptance by Landlord of rent
after such expiration or earlier termination shall not extend the Term and shall
create only a month to month tenancy upon the terms set forth in this Section,
which tenancy shall be terminable at the end of any calendar month by either
party by Notice to the other given not less than thirty (30) days prior to the
end of such month.  The foregoing provisions of this Section 11 are in addition
to and do not affect Landlord's right of reentry or any rights of Landlord
hereunder or as otherwise provided by law.  If Tenant fails to surrender the
Premises upon the expiration of this Lease despite demand to do so by Landlord,
Tenant shall indemnify, defend and hold Landlord harmless from all loss or
liability, including without limitation any claim made by any succeeding tenant
founded on or resulting from such failure to surrender, and all attorneys' fees
and costs incurred by Landlord in connection therewith.

12.         TAXES ON TENANT'S PROPERTY

(a)          Tenant shall be liable for and shall pay, before delinquency, all
taxes levied against any personal property or trade fixtures of Tenant in or
about the Premises, provided that Tenant has received a bill for the same.  If
any such taxes on Tenant's personal property or trade fixtures are levied
against Landlord or Landlord's property, or if the assessed value of the
Premises is increased by the inclusion therein of a value placed upon Tenant’s
personal property or trade fixtures, and if Landlord, after reasonable Notice to
Tenant, pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof, Tenant shall,
upon demand, repay to Landlord the taxes so levied against Landlord, or the
portion of such taxes resulting from such increase in the assessment.

(b)          If the Tenant Improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are separately assessed by the tax
assessor for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord's "Building Standard
Improvements" are assessed, then the real property taxes and assessments levied
against the Building by reason of such excess assessed valuation shall be deemed
to be taxes levied against personal property of Tenant and shall be governed by
the provisions of Section 12(a) above. If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
the Tenant Improvements are assessed at a higher valuation than the Building
Standard Improvements, such records shall be





 

Glaukos

Building 26600

NNN Form 11/16

-15-

 

 

--------------------------------------------------------------------------------

 



 

binding on both Landlord and Tenant.  If the records of the County Assessor are
not available or sufficiently detailed, the actual cost of construction shall be
used.

13.         CONDITION OF PREMISES

Tenant accepts the Premises and the Project in “AS-IS” condition and repair,
subject toLandlord’s Work.  Except as set forth in this Lease or the Work
Letter, Tenant acknowledges that neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the Premises, the Building,
the Parking Facilities or any other portion of the Project or with respect to
the condition thereof or the suitability of the same for the conduct of Tenant's
business.  The taking of possession by Tenant of the Building in “white box”
condition shall conclusively establish that the Premises, the Building and the
Parking Facilities were in good and sanitary order, condition and repair at such
time, subject only to latent defects and Landlord's obligations set forth
elsewhere in this Lease (e.g., Landlord’s Work, and Landlord's obligations
regarding restoration set forth in Section 22 and 23).  Without limiting the
foregoing, Tenant's execution of the Memorandum of Lease Terms shall constitute
a specific acknowledgment and acceptance of the various inconveniences that may
be associated with the use of the Building, the Parking Facilities and other
portions of the Project, such as certain construction obstacles (e.g.,
scaffolding), unavailability of certain elevators for Tenant's use, uneven
air-conditioning services and other typical conditions.  Tenant hereby
irrevocably waives and releases its right to terminate this Lease under Section
1932(1) of the California Civil Code. Notwithstanding the foregoing, to the best
of Landlord’s knowledge, as of the date of this Lease, Landlord has not received
any notices that the Building or Premises are in violation of any code or
ordinance. As of the Commencement Date, (i) the Premises, the Building and the
Project shall be in Code Compliance (but excluding any improvements included in
the Tenant Improvements); (ii) all structural components, exterior walls
(including painting) and building systems servicing the Project, consisting of
the roof, HVAC systems, windows, including seals, elevators and elevator
equipment, electrical systems and equipment, lighting systems and equipment,
plumbing systems and equipment, sprinkler system and equipment and irrigation
system (collectively, the “Building Systems”) shall be in good working order;
and (iii) the HVAC system shall have a useful life of at least eight (8) years..
If Tenant notifies Landlord that Landlord is not in compliance with clauses (i)
or (iii) of the immediately preceding sentence or that a Building System or
painting of the exterior walls, at Landlord’s reasonable discretion, requires
repair or replacement within six (6) months after the Commencement Date,
Landlord shall perform such work and/or repair or replace such Building System,
as required at Landlord’s sole cost and expense and without reimbursement from
Tenant either directly or as an Operating Expense; provided, however, with
respect to the roof membrane and HVAC systems only, Landlord shall be
responsible for the required repair or replacement thereof for a period of two
(2) years following the Commencement Date (“collectively, Landlord’s Warranty
Obligations”).

14.         ALTERATIONS

(a)          Tenant shall make no alterations, additions or improvements in or
to the Premises (“Alterations”) without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, and then
only by contractors or mechanics approved by Landlord in writing, which approval
shall not be unreasonably withheld, conditioned or delayed.  Tenant shall submit
to Landlord plans and specifications for any proposed Alterations and may not
make such Alterations until Landlord has approved such plans and specifications
and the contractor in writing.  Tenant shall construct such Alterations in
accordance with the plans and specifications approved by Landlord and in
compliance with all applicable Laws, and shall not amend or modify such plans
and specifications.  If the proposed change requires the consent or approval of
the holder of a mortgage encumbering the Premises, Tenant acknowledges that such
consent or approval must be secured prior to the construction of such
Alteration.  Tenant agrees not to construct or erect partitions or other
obstructions that may interfere with free access to mechanical installations or
service facilities of the Building or interfere with the moving of equipment to
or from the enclosures containing said installations or facilities.  All
Alterations shall be done at such times and in such manner as Landlord may from
time to time reasonably designate. Tenant shall pay the entire cost of all
Alterations and any work necessitated by the Alterations.  Tenant shall obtain
and/or require from its contractor builder’s  “all risk insurance” in an amount
at least equal to the replacement value of the Alterations naming Landlord and
other parties required by Landlord as additional insureds, which shall
specifically include completed operations.  Tenant covenants and agrees that all
work done by Tenant, including the Tenant Improvements, shall be performed in
full compliance with all





 

Glaukos

Building 26600

NNN Form 11/16

-16-

 

 

--------------------------------------------------------------------------------

 



 

Laws, including the ADA.  If a governmental authority requires any alterations
to the Project, Buildings or Premises as a result of Tenant’s Permitted Use or
as a result of the Tenant Improvements or an Alteration to the Premises, or due
to Tenant’s unique and specific use, and which are not included in Landlord’s
Work, Tenant shall pay the cost of all such required alterations.  Any other
code violation or alterations required by a governmental authority not covered
by the previous two (2) sentences shall be the responsibility of Landlord at
Landlord’s sole cost and expense and without reimbursement from Tenant either
directly or as an Operating Expense. Before commencing any work, Tenant shall
give Landlord at least ten (10) days’ Notice of the proposed commencement of
such work.  For Alterations costing more than $50,000 and if Tenant fails to
demonstrate to Landlord that it has sufficient available funds set aside for
payment of the Alterations, Landlord may require that Tenant secure for such
work at Tenant's own cost and expense a completion and payment bond in form,
substance and amount reasonably satisfactory to Landlord. All Alterations made
after the Commencement Date, shall, at Landlord's election, which election shall
be communicated in writing to Tenant at the time of Landlord’s consent, either
be removed by Tenant or shall become the property of Landlord and shall remain
upon, and be surrendered with, the Premises at the end of the Term hereof;
provided, however, that if Landlord, by Notice to Tenant, requires Tenant to
remove such improvements, Tenant shall repair all damage resulting from such
removal or, at Landlord's option, shall pay to Landlord the reasonable and
documented cost of such removal prior to the expiration of the Term.  In no
event shall Tenant be required to remove the Tenant Improvements.
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to obtain Landlord’s prior written consent for non-structural,
non-exterior, cosmetic alterations to the Premises, provided such alterations do
not affect the Building Systems and cost in the aggregate for each alteration
project no more than $150,000. Additionally, the construction of the Tenant
Improvements shall be governed by the terms of the Work Letter and not the terms
of this Section 14.

(b)          All articles of personal property and all business and trade
fixtures, machinery and equipment, furniture and movable partitions owned by
Tenant or installed by or for Tenant in the Premises shall be and remain the
property of Tenant and shall be removed by Tenant prior to the expiration of the
Term and Tenant shall repair all damage to the Premises resulting from such
removal.  If Tenant shall fail to remove any of the foregoing from the Premises
on or before termination of this Lease for any cause whatsoever, Tenant shall be
deemed to be holding over without Landlord’s consent, and Landlord may, at its
option, remove the same in any manner that Landlord shall choose, and store the
same without liability to Tenant for loss thereof, and Tenant shall pay Landlord
upon demand any and all reasonable and documented expenses incurred in such
removal, including court costs and attorneys' fees and storage charges thereon,
for any length of time that the same shall be in Landlord's possession or
control.  Landlord may without Notice, sell such property, at a private sale and
without legal process, for such price as Landlord may obtain and apply the
proceeds of such sale to any amounts due under this Lease from Tenant to
Landlord and/or to all reasonable and documented expenses, including attorneys'
fees and costs, incident to the removal and/or sale thereof.

15.         REPAIRS

(a)          Tenant shall, when and if needed, at Tenant's sole cost and expense
and subject to Landlord’s Work and Landlord’s repair and restoration obligations
under Sections 22 and 23, make all repairs to the Premises and every part
thereof and all supplemental equipment installed in the Premises for Tenant’s
use to maintain the Premises and such equipment in first class condition and
repair and free from any Hazardous Materials resulting from Tenant’s use of the
Premises or during Tenant’s occupancy of the Premises, or while Tenant is the
“Tenant” under this Lease unless such Hazardous Materials are brought onto the
Premises by Landlord; provided that Tenant shall not be responsible for any
repairs to the extent necessitated by the gross negligence or willful misconduct
of Landlord or Landlord’s agents, employees or contractors.  Tenant shall, upon
the expiration or earlier termination of the Term hereof, surrender the Premises
to Landlord in the condition required by Section 31(a) below. Landlord shall
maintain the Common Areas.  From time to time, upon prior notice to Landlord,
Tenant shall have the right to assume all or any of the maintenance and repair
of the Common Areas or other portions of the Project for which Landlord is
responsible hereunder, at Tenant’s sole cost and expense. In such event, the
Operating Expenses shall exclude any cost or expense related to such repair and
maintenance performed by Tenant.

(b)          In addition, Tenant shall repair and maintain the Parking
Facilities, other than those repairs considered capital items, as defined in
Section 15(c) (to the extent Landlord is the owner thereof), and the plumbing,
heating, ventilation, air conditioning, elevator and electrical systems
installed therein, except for Landlord’s Work and





 

Glaukos

Building 26600

NNN Form 11/16

-17-

 

 

--------------------------------------------------------------------------------

 



 

Landlord’s repair and restoration obligations under Sections 22 and
23.  Additionally, Tenant shall not be responsible for any repairs to the extent
necessitated by the gross negligence or willful misconduct of Landlord or
Landlord’s agents, employees or contractors.  Except as provided in Sections 19,
22, 23 or 24(h) hereof, there shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant's business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Building or the Premises or in or to fixtures, appurtenances and
equipment therein.  Except as specifically set forth in Section 24(g) hereof,
Tenant waives the right to make repairs at Landlord's expense under any law,
statute or ordinance now or hereafter in effect.

(c)          Landlord, at Landlord’s sole cost and expense and without
reimbursement from Tenant either directly or as an Operating Expense, shall
repair and maintain the structural portions of the Buildings including the
foundation, the structural portion of the roof, exterior walls (including
painting), below grade plumbing, and any repairs to the extent necessitated by
the gross negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors (collectively, “Landlord’s Structural Obligations”);
provided, however, if a repair to any of the above is necessitated as a result
of Tenant’s negligent use thereof, Tenant shall pay for all required repairs to
the extent Landlord is not reimbursed by insurance. Landlord shall also make all
repairs and replacement which are considered a capital item (as described
below).  Provided the same are not included in Landlord’s Work, Tenant shall
reimburse Landlord for such capital items in connection with payment of Tenant’s
Percentage of Operating Expenses, but subject to the limitations on capital
expenditures in the definition of Operating Expenses in Section 6(a) for the
amortized portion of each capital item applicable to the remaining portion of
the Term, as such Term may be extended. For purposes of this Section 15(c),
capital items consist of the maintenance, repair and replacement of the roof
membrane, any Landlord HVAC system, the Parking Facility and any Building System
which has an estimated useful life in excess of three (3) years.

16.         LIENS

If arising out of work performed, materials furnished or obligations incurred by
or on behalf of Tenant or other actions taken by or on behalf of Tenant, Tenant
shall remove any mechanics', materialmen's or other liens filed against the
Building, the Project or of any portion thereof or against Tenant’s leasehold
interest in the Premises, including without limitation any state, federal or
local "superfund" or Hazardous Materials cleanup lien imposed as a result of the
presence of Hazardous Materials in, on or about the Premises, the Building or
any other portion of the Project arising out of work performed, materials
furnished or obligations incurred by or on behalf of Tenant or other actions
taken by or on behalf of Tenant. Landlord shall have the right at all reasonable
times to post and keep posted on the Premises any notices that it deems
necessary for protection from such liens.  Tenant shall discharge any lien filed
against the Premises or against the Building for work claimed to have been done
for, or materials claimed to have been furnished to, Tenant, by bond or
otherwise, within twenty (20) days after notice by Landlord, at the cost and
expense of Tenant.  If any such liens are filed and Tenant fails to discharge
them pursuant to the foregoing sentence, Landlord may, without waiving its
rights and remedies based on such breach of Tenant and without releasing Tenant
from any of its obligations hereunder, pay such amounts as are necessary to
cause such lien(s) to be released.  Tenant shall pay to Landlord, immediately
upon Notice by Landlord, any cost or expense, including without limitation
attorneys' fees and costs, incurred by Landlord by reason of Tenant's failure to
discharge any such lien, together with interest thereon at the maximum rate per
annum permitted by law from the date of such payment by Landlord.

17.         ENTRY BY LANDLORD

Subject to Tenant’s reasonable security and confidentiality requirements,
Landlord reserves and shall at any and all reasonable times with reasonable
notice of not less than one (1) business day except in cases of emergency,  have
the right to enter the Premises to inspect the same, to show the Premises to
prospective purchasers, lenders, investors or, during the last six (6) months of
the Term, tenants, to post notices of non-responsibility, to alter, improve or
repair the Premises or any other portion of the Building and/or the Parking
Facilities as required or permitted by this Lease and as provided in Section
2(e) above, all without being deemed guilty of any eviction of Tenant and
without abatement of Rent, except as otherwise provided herein.  Landlord may,
in order to carry out such purposes, erect scaffolding and other necessary
structures where reasonably required, provided that, except for emergencies, any
entry and/or work performed by Landlord in the Premises or the Project shall be
performed in a reasonably practicable





 

Glaukos

Building 26600

NNN Form 11/16

-18-

 

 

--------------------------------------------------------------------------------

 



 

manner so as not to unreasonably interfere with Tenant’s use of the Premises or
the remainder of the Project and shall be performed after Building Hours if
reasonably practicable.  Except as otherwise set forth in Section 24(h), Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant's business, for any loss of occupancy or quiet
enjoyment of the Premises and for any other loss in, upon and about the Premises
on account of Landlord's entry or work permitted by this Section or by Section
2(e) above.  For the above purposes, Landlord shall at all times have and retain
a key with which to unlock all doors in the Premises, excluding Tenant's vaults
and safes and special security or restricted areas designated in advance by
Tenant and Landlord shall have no right to enter such areas without Tenant’s
prior written consent except in cases of emergency.  Landlord shall have the
right to use any and all means which Landlord may deem proper to open said doors
in an emergency in order to obtain entry to the Premises.  Any entry to the
Premises obtained by Landlord, shall not be construed or deemed to be a forcible
or unlawful entry into the Premises, or an eviction of Tenant from the Premises
or any portion thereof.

18.         UTILITIES AND SERVICES

Tenant shall obtain and pay all charges for all utilities and services furnished
to the Premises and used within the Premises and within the Project.  Unless
attributable to Landlord’s gross negligence or willful misconduct or to the
extent that Landlord is expressly required to furnish the same hereunder,
Landlord's failure to furnish or cause to be furnished any of the foregoing
items shall not result in any liability to Landlord.  In addition, except as
otherwise provided in Section 24(h), Tenant shall not be entitled to any
abatement or reduction of Rent, no eviction of Tenant shall result from and
Tenant shall not be relieved from the performance of any covenant or agreement
in this Lease by reason of such failure, interruption or stoppage.  Tenant shall
pay all charges of the utility providing such service to the Premises directly
to the purveyor thereof.

19.         INDEMNIFICATION AND EXCULPATION OF LANDLORD

(a)          Tenant shall indemnify, defend and hold Landlord and the Landlord
Indemnified Parties harmless from and against all Claims to the extent arising
from any cause whatsoever in the Premises, Tenant’s use of the Premises or other
portion of the Project; the conduct of business of from any activity, work or
thing done on the Premises or Project, wrongful acts, omissions or negligence of
Tenant, its agents, contractors, employees or invitees, or its sublessees or
licensees or its occupants of the Premises in the Premises, or any other portion
of the Project.  Tenant shall further indemnify, defend and hold the Landlord
Indemnified Parties harmless from and against all Claims arising from any breach
or default in the performance of any obligation to be performed by Tenant under
the terms of this Lease, or arising from any act, neglect, fault or omission of
Tenant or of its agents, contractors, employees or invitees, and from and
against all costs, reasonable attorneys' fees, expenses and liabilities incurred
by Landlord in or about such claim or any action or proceeding brought
thereon.  Payment shall not be a condition precedent to enforcement of the
foregoing indemnity.  In case any action or proceeding shall be brought against
any Landlord Indemnified Party by reason of any such Claim, upon Notice from
Landlord, Tenant shall defend the same at Tenant's expense by counsel reasonably
approved in writing by Landlord.  Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises, the Building or the Project
from any cause whatsoever and hereby waives all Claims in respect thereof
against each Landlord Indemnified Party, except that which is caused by, or the
result of: (i) the failure of Landlord to perform Landlord’s obligations under
the terms and conditions of this Lease where such failure has persisted for an
unreasonable period of time after Notice to Landlord of such failure, (ii) the
grossly negligent acts of Landlord, or (iii) the willful misconduct of Landlord.
Without limitation on other obligations of Tenant that survive the expiration of
the Lease Term, the clauses of this Section 19(a) shall survive the expiration
or earlier termination of this Lease until all Claims against Landlord involving
any of the indemnified matters are fully, finally, and absolutely barred by the
applicable statutes of limitations.

(b)          Neither Landlord nor any Landlord Indemnified Party shall be liable
to Tenant for any loss, injury or damage (including consequential damages
arising out of any loss of use of the Premises or any equipment or facilities
therein) to Tenant or to any other person, or to its or their property, unless
caused by or resulting from the gross negligence or willful misconduct of
Landlord or Landlord’s failure to perform its obligations under this Lease.





 

Glaukos

Building 26600

NNN Form 11/16

-19-

 

 

--------------------------------------------------------------------------------

 



 

(c)          Landlord shall indemnify, defend and hold Tenant and the
constituent shareholders, partners or other owners thereof, and all of their
agents, contractors, servants, officers, directors and employees (collectively,
“Tenant’s Indemnitees”) harmless from and against any Claims incurred by them in
connection with or arising from any injury, illness, or death to any person or
damage to any property if (i) such injury, illness, death or damage is caused by
the gross negligence or willful misconduct of Landlord or its agents,
contractors, officers, directors or employees, and (ii) such Claim is not
included within the risks insured against under the insurance that Tenant is
required to carry under Section 21(a). Payment shall not be a condition
precedent to enforcement of the foregoing indemnity.  In case any action or
proceeding shall be brought against any Tenant Indemnitees by reason of any such
Claim, upon Notice from Tenant, Landlord shall defend the same at Landlord’s
expense by counsel reasonably approved in writing by Tenant.  Without limitation
on other obligations of Landlord that survive the expiration of the Lease Term,
the clauses of this Section 19(c) shall survive the expiration or earlier
termination of this Lease until all Claims against Tenant involving any of the
indemnified matters are fully, finally, and absolutely barred by the applicable
statutes of limitations.

(d)          Notwithstanding anything to the contrary contained herein, neither
Landlord nor Tenant shall be liable for consequential or special damages
hereunder.  Additionally, the indemnification obligations set forth in this
Section 19 are subject to the waiver of subrogation provisions of Paragraph
21(d) below.

20.         DAMAGE TO TENANT'S PROPERTY

Notwithstanding the provisions of Section 19 or anything to the contrary in this
Lease, neither Landlord nor any Landlord Indemnified Party shall be liable for
(a) loss or damage to any property by theft or any other cause whatsoever, (b)
any injury or damage to persons resulting from fire, earthquake, storms,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak from any part of the Building, the Parking Facilities or the Project or
from the pipes, appliances or plumbing work therein or from the roof, street or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever, except that which is caused by, or  the result of: (i) the
grossly negligent acts of Landlord, (ii) the willful misconduct of Landlord, or
(iii) a default by Landlord due to its failure to perform Landlord’s obligations
under the Lease, (c) interference with light or other incorporeal hereditaments,
or (d) except for Landlord’s Work, any latent defect in the Premises, the
Building, the Parking Facilities or any other portion of the Project.  Tenant
shall immediately give Notice to Landlord in case of fire or accidents in or
about the Premises, the Building, the Parking Facilities or any other portion of
the Project, or of defects therein or in any fixtures or equipment that are the
property of Landlord, Tenant or any other tenant or occupant of premises in the
Project.  Tenant acknowledges that any safety and security devices which may be
provided by Landlord may not prevent theft or other criminal acts or ensure the
safety of persons or property.  The risk that any safety or security device may
not be effective, may malfunction or may be circumvented is assumed by Tenant.

21.         TENANT'S INSURANCE

(a)          Tenant shall, during the Term hereof, at its sole cost and expense,
keep in full force and effect the following insurance:

(i)           Property insurance insuring against any perils included within the
classification "Special Form."  Such insurance shall insure the Building and all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant's expense, and which is located in the Building, including
without limitation furniture, fittings, installations, fixtures and equipment,
any other personal property, and in addition thereto, all improvements and
betterments to the Premises, in an amount not less than one hundred percent
(100%) of the full replacement cost thereof.  If there shall be a dispute as to
the amount which comprises full replacement cost, the reasonable decision of
Landlord or any mortgagees of Landlord shall be conclusive. Such policy shall
name Landlord, any mortgagees of Landlord and any other parties designated by
Landlord as additional insureds, as their respective interests may appear;

(ii)          Comprehensive General Liability Insurance on the current ISO CG 00
01 form or equivalent acceptable to Landlord, insuring Tenant against any
liability arising out of the lease, use, occupancy or maintenance of the
Premises, the Building or the Project, or any portion of the foregoing. Such
insurance shall be in the amount of $5,000,000 per occurrence for injury to or
death of one or more persons, and for damage to tangible





 

Glaukos

Building 26600

NNN Form 11/16

-20-

 

 

--------------------------------------------------------------------------------

 



 

property (including loss of use), including blanket contractual liability, broad
form damage, personal injury, completed operations, host liquor liability and
owned and non-owned automobile coverage.  The policy shall insure the hazards of
the Premises and Tenant's operations thereon, independent contractors,
contractual liability (covering the indemnity contained in Section 19 hereof)
and shall (1) name Landlord and any other persons designated by Landlord and
having an insurable interest in the Premises or the Project as an additional
insured, (2) contain a cross liability provision and (3) contain a provision
that the insurance provided the Landlord hereunder shall be primary and
noncontributing with any other insurance available to the Landlord;

(iii)         Worker's Compensation as required by state law and Employer's
Liability insurance in the amount of $1,000,000 per employee per occurrence;

(iv)         Rent abatement and business interruption insurance and extra
expense coverage which shall cover Tenant's monetary obligations under this
Lease and any loss of earnings attributable to perils insured against in Section
21(a)(i) for a period of at least twelve (12) months;

and

(v)          Tenant shall obtain or cause Tenant’s contractors and
subcontractors to secure and maintain insurance during any construction of work
to the Premises at a minimum equal to the limits of liability required by
Tenant.  Such contractor/sub-contractor insurance shall be on a primary and
non-contributory basis.

(b)          All policies shall be written in a form reasonably satisfactory to
Landlord and shall be taken out with insurance companies holding a General
Policyholders Rating of "A- VIII" or better, as set forth in the most current
issue of Best's Insurance Guide.  Upon the execution of this Lease by Tenant,
Tenant shall deliver to Landlord certificates evidencing the existence of the
amounts and forms of coverage as required under this Section 21.  Tenant shall
notify Landlord in writing at least ten (10) days prior to any cancellation or
reduction in coverage.  Tenant shall, within ten (10) days prior to the
expiration of such policies, furnish Landlord with renewal or "binders" thereof,
or Landlord, upon five (5) business days’ notice to Tenant, may order such
insurance (unless Tenant furnishes such renewals or “binders” within such five
(5) business day period)   and charge the cost thereof to Tenant as Additional
Rent.  If Landlord obtains any insurance that is the responsibility of Tenant
hereunder, Landlord shall deliver to Tenant a written statement setting forth
the cost of any such insurance and Tenant shall promptly remit said amount to
Landlord.

(c)          If any of Landlord's insurance policies shall be canceled or
cancellation shall be threatened or the coverage thereunder reduced or
threatened to be reduced because of the use of the Premises or any part thereof
by Tenant or any assignee or subtenant of Tenant or by anyone Tenant permits on
the Premises and, if Tenant fails to remedy the condition giving rise to such
cancellation, threatened cancellation, reduction of coverage, threatened
reduction of coverage, increase in premiums, or threatened increase in premiums,
within forty-eight (48) hours after Notice thereof, Landlord may, at its option,
but without any obligation so to do, enter upon the Premises and attempt to
remedy such condition, and Tenant shall promptly pay the cost thereof to
Landlord as Additional Rent.

(d)          Each of Landlord and Tenant hereby waives any and all rights of
recovery against the other, and against any other tenant or occupant of the
Project and against the officers, employees, agents, representatives, customers
and business visitors of such other party and of each such other tenant or
occupant of the Project, for loss of or damage to such waiving party or its
property or the property of others under its control, arising from any cause
insured against under any “special form” policy of insurance required to be
carried by such waiving party pursuant to the provisions of this Lease (or any
other policy of insurance carried by such waiving party in lieu thereof) at the
time of such loss or damage; provided that such waiver shall be limited to the
extent of the net insurance proceeds payable by the relevant insurance company
with respect to such loss or damage.  The foregoing waiver shall be effective
whether or not the waiving party actually obtains and maintains the insurance
which such waiving party is required to obtain and maintain pursuant to this
Lease (or any substitute therefor). Landlord and Tenant shall, upon obtaining
the policies of insurance which they are required to maintain hereunder, give
notice to their respective insurance carrier or carriers that the foregoing
mutual waiver of subrogation is contained in this Lease.

 





 

Glaukos

Building 26600

NNN Form 11/16

-21-

 

 

--------------------------------------------------------------------------------

 



 

22.         DAMAGE OR DESTRUCTION

(a)          If the Building and/or the Premises and/or the Project are damaged
by fire or other perils covered by insurance, Landlord shall:

(i)           In the event of total destruction or an uninsured casualty, at
Landlord's option, as soon as reasonably possible thereafter, commence repair,
reconstruction and restoration of the Building and/or the Premises and prosecute
the same diligently to completion, in which event this Lease shall remain in
full force and effect; provided, however, that if within sixty (60) days after
the occurrence of such damage, Landlord shall by Notice to Tenant elect not to
repair, reconstruct or restore the Building and/or the Premises and/or the
Project, this Lease shall terminate as of the date of such total destruction.

(ii)          In the event of a partial destruction (i.e., not exceeding
twenty-five percent (25%) of the full insurable value) of the Building and/or
the Premises and if the damage thereto is such that the Building and/or the
Premises is capable of being repaired, reconstructed or restored within a period
of ninety (90) days from the date the casualty occurred and if Landlord will
receive insurance proceeds sufficient to cover the total cost of such repairs
(without considering any deductible amounts), Landlord shall commence and
proceed diligently with the work of repair, reconstruction and restoration of
the Building and/or the Premises or both, as the case may be, and this Lease
shall continue in full force and effect. If such work of repair, reconstruction
and restoration shall require a period longer than ninety (90) days or exceeds
twenty-five percent (25%) of the full insurable value of the Building and/or the
Premises, or both, as the case may be, or if said insurance proceeds will not be
sufficient to cover the cost of such repairs (without considering any deductible
amounts), then Landlord either may elect (A) to repair, reconstruct or restore
and this Lease shall continue in full force and effect, or (B) not to repair,
reconstruct or restore and this Lease shall then terminate as of the date of
such partial destruction.  Landlord shall give Notice to Tenant of its intention
regarding repairs within sixty (60) days after the occurrence of such
casualty.  If the damage is due to any cause other than fire or a peril covered
by extended coverage insurance, Landlord may elect to terminate this Lease as of
the date the casualty occurred.

(b)          Upon any termination of this Lease under any of the provisions of
this Section 22, the parties shall be released without further obligation to the
other from the date possession of the Premises is surrendered to Landlord except
for items which have therefore accrued and/or are then unpaid or which expressly
survive the termination of this Lease.

(c)          In the event of repair, reconstruction or restoration by Landlord
following a casualty as herein provided, the Rent payable under this Lease shall
be abated proportionately with the degree to which Tenant's Permitted Use is
impaired during the period of such repair, reconstruction or restoration, but
only to the extent that Landlord is compensated for such loss by the insurance
carried or required to be carried pursuant to Section 21(a)(iv) above. Tenant’s
abatement period provided for herein shall continue until Tenant has been given
reasonably sufficient time and sufficient access to the Premises, to rebuild the
portion of the Premises it is required to rebuild (if any), to install its
property, furniture, fixtures, data and telecommunications cabling and equipment
and to move in to the Premises.  Notwithstanding the foregoing, there shall be
no abatement of Rent if such damage is caused, by Tenant's negligence or
intentional wrongdoing.  Tenant shall not be entitled to any compensation or
damages for loss in the use of the whole or any part of the Premises and/or any
inconvenience or annoyance occasioned by such damage, repair, reconstruction or
restoration.  If Landlord is obligated to or elects to repair or restore as
herein provided, Landlord shall be obligated to make repair or restoration only
of those portions of the Building and the Premises which were originally
provided at Landlord's expense, and the repair and restoration of items not
provided at Landlord's expense shall be the obligation of Tenant and Tenant
shall be entitled to all insurance proceeds under the insurance maintained by
Tenant under Section 21(a) that are allocable to such items.

(d)          In the event of damage to the Premises and/or the Building, Tenant
shall not be released from any of its obligations under this Lease except to the
extent and upon the conditions expressly stated in this Section
22.  Notwithstanding anything to the contrary contained in this Section 22, if
Landlord cannot repair or restore the damaged Premises within nine (9) months
after the occurrence of such damage or destruction by reason of force majeure as
described in Section 34 below, Landlord or Tenant may terminate this Lease,
whereupon Landlord shall be relieved





 

Glaukos

Building 26600

NNN Form 11/16

-22-

 

 

--------------------------------------------------------------------------------

 



 

of its obligations to make such repairs or restoration and Tenant shall be
released from its obligations under this Lease as of the end of said nine (9)
month period.

(e)          Notwithstanding anything to the contrary contained in this Section
22, Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises when the damage resulting from any casualty covered under
this Section 22 occurs during the last twelve (12) months of the Term of this
Lease or any extension hereof  Notwithstanding the foregoing, if Landlord
exercises its right to terminate this Lease pursuant to the provisions of this
subparagraph and Tenant has an unexpired, unexercised option to renew the term
of this Lease, Tenant may cause Landlord’s termination exercise to be rescinded
by exercising such option to renew within ten (10) business days following
delivery of notice of Landlord’s exercise of its right to terminate this Lease,
provided that all other conditions for the effectiveness of the exercise of such
option to renew are satisfied..

(f)           Landlord will exercise all termination rights hereunder in good
faith or merely to gain the benefit of higher market rents or if Landlord
intends to rebuild.  In addition and notwithstanding anything to the contrary
contained herein, if, (i) during the last 12 months of the Term or any extension
thereof, twenty percent (20%) or more of the Premises is damaged or destroyed,
and Tenant ceases to occupy such portion of the Premises or (ii) any damage or
destruction would take more than sixty (60) days to repair; or (iii) Tenant will
not receive insurance proceeds sufficient to cover the cost of restoring its
tenant improvements that Landlord is not obligated to restore (without
considering any deductible amounts and provided Tenant maintains the insurance
required under Section 21(a)), Tenant shall have the right to terminate the
Lease as of the date of such damage or destruction by written notice to
Landlord, given within thirty (30) days after such damage or destruction.

(g)          Tenant hereby waives the provisions of California Civil Code
Section 1932, Subsection 2, and Section 1933, Subsection 4, and any other
statute or court decision relating to the abatement or termination of a lease
upon destruction of the Premises; and the provisions of this Section shall
govern in case of such destruction.

23.         EMINENT DOMAIN

(a)          If all of the Premises or the Project, or such part thereof as
shall prevent Tenant's use and occupancy thereof in substantially the same
manner as Tenant’s use and occupancy prior to the taking while still retaining
substantially the same material rights and benefits it bargained to receive
under this Lease, shall be taken for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking (collectively,
“Taking”) or if access to the Project is substantially impaired as a result of
any Taking, either party shall have the right to terminate this Lease by Notice
to the other effective as of the date possession is required to be
surrendered.  Tenant shall not assert any claim against Landlord or the taking
authority for any compensation because of such taking, and Landlord shall be
entitled to receive the entire amount of any award without deduction for any
estate or interest of Tenant, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Term pursuant the terms of this Lease, and for moving
expenses, so long as such claims do no diminish the award available to Landlord,
and such claim is payable separately to Tenant.  If the amount of property or
the type of estate taken shall not substantially interfere with the conduct of
Tenant's business in substantially the same manner as Tenant’s use and occupancy
prior to the taking while still retaining substantially the same material rights
and benefits it bargained to receive under this Lease, Landlord shall be
entitled to the entire amount of the award without deduction for any estate or
interest of Tenant, Landlord shall restore the Premises to substantially their
same condition prior to such partial taking, and Annual Basic Rent shall be
reduced, effective as of the date the condemning authority takes possession, in
the same proportion which the Rentable Square Feet of the portion of the
Premises so taken bears to the Rentable Square Feet of the entire Premises
before the taking. Nothing contained in this Section shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant.

(b)          Notwithstanding anything to the contrary in Section 23(a) above, in
the event of taking of the Premises or any part thereof for temporary use, (i)
this Lease shall be and remain unaffected thereby and Rent shall not abate, and
(ii) Tenant shall be entitled to receive for itself such portion or portions of
any award made for such use with respect to the period of the taking which is
within the Term, provided that if such taking shall remain in force at





 

Glaukos

Building 26600

NNN Form 11/16

-23-

 

 

--------------------------------------------------------------------------------

 



 

the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant's obligations
under Section 15(a) with respect to surrender of the Premises and, upon such
payment, shall be excused from such obligations.  For purpose of this Section
23(b), a "temporary" taking shall be defined as a taking for a period of 180
days or less.

(c)          Tenant hereby irrevocably waives and releases its rights under
Section 1265.130 of the California Code of Civil Procedure.

24.         DEFAULTS AND REMEDIES

(a)          The occurrence of any one or more of the following events, upon the
expiration of any applicable time period, shall constitute a default hereunder
by Tenant ("Default"):

(i)           Abandonment of the Premises by Tenant. Notwithstanding the
provisions of California Civil Code Section 1951.3, "Abandonment" means any
absence by Tenant from the Premises for fifteen (15) business days or longer
while in default pursuant to Sections 24(a)(ii) and/or (iv);

(ii)          The failure by Tenant to make any payment of Rent or Additional
Rent or any other payment required to be made by Tenant hereunder, as and when
due, where such failure shall continue for a period of three (3) business days
after Notice thereof from Landlord to Tenant.

(iii)         The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Section 24(a)(i) or (ii) above, where such
failure shall continue for a period of thirty (30) days after Notice thereof
from Landlord to Tenant.  If the nature of Tenant's default is such that more
than thirty (30) days are reasonably required for its cure, then Tenant shall
not be deemed to be in Default if Tenant shall commence such cure within said
thirty (30) day period and thereafter diligently prosecute such cure to
completion; which completion shall occur not later than one hundred twenty (120)
days from the date of such Notice from Landlord; or

(iv)         (1) The making by Tenant of any general assignment for the benefit
of creditors; (2) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (3) the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; (4) the attachment, execution
or other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease where such seizure is not
discharged within thirty (30) days; or (5) Tenant's convening of a meeting of
its creditors or any class thereof for the purpose of effecting a moratorium
upon or composition of its debts, or any class thereof.

Any Landlord Notice required hereby shall be in lieu of, and not in addition to,
any Notice required under California Code of Civil Procedure Section 1161 and
Tenant hereby expressly waives the notice requirements of California Code of
Civil Procedure Section 1162.

(b)          In the event of any such Default by Tenant, in addition to any
other remedies available to Landlord at law or in equity, including without
limitation the remedies of Civil Code Section 1951.2 and any successor statute,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder.  If Landlord shall elect to so terminate this Lease then
Landlord may recover from Tenant:  (i) The worth at the time of award of any
unpaid Rent which had been earned at the time of such termination; plus (ii) the
worth at the time of award of the amount by which the unpaid Rent which would
have been earned after termination until the time of award exceeds the amount of
such Rent loss that Tenant proves could have been reasonably avoided; plus (iii)
the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such Rent loss
that Tenant proves could be reasonably avoided; plus (iv) any other amount
necessary to compensate Landlord for all the detriment caused by Tenant's
failure to perform Tenant's obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including but not
limited to the cost of





 

Glaukos

Building 26600

NNN Form 11/16

-24-

 

 

--------------------------------------------------------------------------------

 



 

recovering possession of the Premises, expenses of reletting, including
necessary repair, renovation and alteration of the Premises, reasonable
attorneys' fees and any other reasonable costs; provided that any such reletting
costs shall be amortized over the term of any new lease, and Tenant shall only
be liable for the portion amortizing during the balance of the Term.

As used in Sections 24(b)(i) and (ii) above, the "worth at the time of award" is
computed by allowing interest at the maximum rate permitted by law.  As used in
Section 24(b)(iii) above, the "worth at the time of award" is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco ("Discount Rate") at the time of award plus one percent (1%). If the
format or components of the Discount Rate are materially changed, or if the
Discount Rate ceases to exist, Landlord shall substitute a discount rate which
is maintained by the Federal Reserve Bank of San Francisco or similar financial
institution and which is most nearly equivalent to the Discount Rate.

(c)          If any such Default by Tenant occurs, Landlord may utilize the
remedy described in California Civil Code Section 1951.4.

(d)          If Tenant abandons the Premises or if Landlord shall elect to
re-enter as provided above or shall take possession of the Premises pursuant to
legal proceeding or pursuant to any notice provided by law, then if Landlord
does not elect to terminate this Lease as provided above, Landlord may from time
to time, without terminating this Lease, either recover all Rent as it becomes
due or relet the Premises or any part thereof for the Term of this Lease on
terms and conditions as Landlord in its sole discretion may deem advisable with
the right to make alterations and repairs to the Premises.

If Landlord shall elect to so relet, such reletting shall not relieve Tenant of
any obligation hereunder, except that the rents received by Landlord from such
reletting shall be applied as follows:  first, to the payment of any
indebtedness other than Rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting; third, to the payment of the cost of
any alterations and repairs to the Premises; fourth, to the payment of Rent due
and unpaid hereunder and the residue, if any, shall be held by Landlord and
applied to payment of future Rent as the same may become due and payable
hereunder. Should that portion of such rents received from such reletting during
any month, which is applied to the payment of Rent hereunder, be less than the
Rent payable during that month by Tenant hereunder, then Tenant shall pay such
deficiency to Landlord immediately upon demand therefor by Landlord.  Such
deficiency shall be calculated and paid monthly.  Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses, including reasonable
attorneys' fees, incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rents received from such reletting.

(e)          Tenant hereby acknowledges that Default by Tenant hereunder, and
Landlord's election to prepare and serve a Notice of Default hereunder, will
cause Landlord to incur costs not contemplated by this Lease, and costs in
addition to any costs which may be reimbursed to Landlord by any provision which
may be contained herein relative to the payment of interest or late charges on
amounts due hereunder. Accordingly, Landlord shall be entitled to reasonable
attorneys' fees and all other reasonable costs and expenses incurred in the
preparation and service of Notice of Default and consultations in connection
therewith, whether or not legal action is subsequently commenced in connection
with such Default.  It is further hereby specifically agreed by and between
Landlord and Tenant that any and all such fees and costs shall be deemed
Additional Rent hereunder, and may, at the option of Landlord, be included in
any Notice of Default hereunder.

(f)           Landlord shall be in default hereunder if (i) in the event a
failure by Landlord is with respect to the payment of money, Landlord fails to
pay such unpaid amounts within thirty (30) days of written notice from Tenant
that the same was not paid when due; or (ii) in the event a failure by Landlord
is other than (i) above, Landlord fails to perform such obligation within a
reasonable time period with the expenditure of diligent efforts, but in no event
more than thirty (30) days after the receipt of notice from Tenant specifying in
detail Landlord's failure to perform; provided, however, if the nature of
Landlord's obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be in default under this Lease if it
shall commence such performance within such thirty (30) day period and
thereafter diligently pursue the same to completion.  Upon any such default by
Landlord under this Lease, Tenant may, except as otherwise specifically provided
in this Lease to the contrary, exercise any of its rights provided at law or in
equity.





 

Glaukos

Building 26600

NNN Form 11/16

-25-

 

 

--------------------------------------------------------------------------------

 



 

(g)          Should Landlord fail to make any repairs or otherwise maintain the
Premises, the Buildings and the Project in the manner in which Landlord is
obligated under the terms of this Lease (including Landlord’s Work), and such
failure materially interferes with Tenant’s ability to operate its business in
the Premises, then, provided Landlord has not reasonably disputed the need for
such repair or maintenance, if Landlord fails to complete the repairs or perform
the maintenance within a reasonable period of time (not to exceed thirty (30)
days) after notice  (or such longer time as is reasonably necessary so long as
Landlord has commenced to cure such failure within a reasonable period of time
and is diligently proceeding with such cure), Tenant may proceed, upon delivery
of an additional three (3) business days’ notice to Landlord specifying Tenant’s
intent to take such action, to make such repairs in a reasonable manner at the
prevailing cost of same. Tenant shall not be permitted to make any repairs to
the structural portions of the Premises. Any work required to the roof of the
Building must be performed by Landlord’s designated roofing contractor. Landlord
shall reimburse Tenant therefor within thirty (30) days after the completion of
the repairs by Tenant and receipt by Landlord of final lien waivers and a copy
of the paid invoices, setting forth in reasonable detail the work performed and
materials used. Tenant shall indemnify and hold Landlord harmless for any damage
caused to the Building or Building Systems by Tenant exercising its self-help
right. Notwithstanding anything to the contrary in this Lease, if Tenant has not
received payments due from Landlord as of the end of the thirtieth (30th) day
following Landlord’s receipt of a statement or notice thereof, Tenant shall have
the right to offset said sums against each month’s Monthly Installment of Basic
Rent due under this Lease until the total amount of such sums due to Tenant has
been recaptured by Tenant through such offset.

(h)          In the event that Tenant is prevented from using, and does not use,
the Premises or any portion thereof, as a result of (i) any repair, maintenance
or alteration performed by Landlord, or which Landlord failed to perform, after
the Commencement Date and required by this Lease, which substantially interferes
with Tenant's use of the Premises, or (ii) any failure to provide services,
utilities or access to the Premises or Common Areas as required by this Lease
(either such set of circumstances as set forth in items (i) or (ii), above, to
be known as an "Abatement Event"), then Tenant shall give Landlord notice of
such Abatement Event, and if such Abatement Event continues for three (3)
consecutive business days after Landlord's receipt of any such notice (or occurs
for ten (10) non-consecutive business days in any six (6) month period (provided
Landlord is notified of each of such Abatement Event) (in either of such events,
the "Eligibility Period") then the Annual Basic Rent and Tenant’s Percentage of
Operating Expenses and Real Property Taxes shall be abated or reduced based on
that portion of the Premises which Tenant is prevented from using, as the case
may be, after expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and does not use for the normal conduct
of Tenant's business, the Premises or a portion thereof, in the proportion that
the rentable area of the portion of the Premises that Tenant is prevented from
using, and does not use, bears to the total rentable area of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises for a period of time in excess of the
Eligibility Period and the remaining portion of the Premises is not sufficient
to allow Tenant to effectively conduct its business therein, and if Tenant does
not conduct its business from such remaining portion, then for such time after
expiration of the Eligibility Period during which Tenant is so prevented from
effectively conducting its business therein, the Annual Basic Rent and Tenant’s
Percentage of Operating Expenses and Real Property Taxes for the entire Premises
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises.  If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises.  To the
extent an Abatement Event is caused by an event covered by Section 22 or 23 of
this Lease, then Tenant's right to abate rent shall be governed by the terms of
such Section 22 or 23, as applicable, and the Eligibility Period shall not be
applicable thereto.  If Tenant's right to abatement occurs during a free rent
period which arises after the Commencement Date, Tenant's free rent period shall
be extended for the number of days that the abatement period overlapped the free
rent period.

25.         NO WAIVER

All rights, options and remedies of Landlord or Tenant contained in this Lease
shall be construed and held to be cumulative, and not one of them shall be
exclusive of the other, and Landlord or Tenant, as applicable, shall have the
right to pursue any one or all of such remedies or any other remedy or relief
which may be provided by law, whether or not stated in this Lease.  The waiver
by either party of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or





 

Glaukos

Building 26600

NNN Form 11/16

-26-

 

 

--------------------------------------------------------------------------------

 



 

condition herein contained, nor shall any custom or practice which may grow up
between the parties in the administration of the terms hereof be deemed a waiver
of or in any way affect the right of a party to insist upon the performance by
the other party in strict accordance with said terms. The subsequent acceptance
of Rent hereunder by Landlord or payment of Rent hereunder by Tenant shall not
be deemed to be a waiver of any preceding breach by Tenant or Landlord, as
applicable, of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's or Tenant’s knowledge of such preceding breach at the time of
Landlord’s acceptance or Tenant’s payment of such Rent.  No acceptance by
Landlord of a lesser sum than the Annual Basic Rent and Additional Rent or other
sum then due shall be deemed to be other than on account of the earliest
installment of such Rent or other amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such installment or
other amount or pursue any other remedy provided in this Lease.

26.         ASSIGNMENT AND SUBLETTING

(a)          Subject to Section 26(i), Tenant shall not voluntarily or by
operation of law, assign, sell, encumber, pledge or otherwise transfer all or
any part of its interest in this Lease or in the Premises or sublease all or any
part of the Premises, or allow any other person or entity to occupy or use all
or any part of the Premises, without first obtaining Landlord's prior written
consent, which consent Landlord shall not unreasonably withhold or delay.  Any
assignment, sale, encumbrance, pledge, sublease or other transfer without
Landlord's prior written consent shall be voidable at Landlord's election and
shall constitute a Default.

(b)          For purposes hereof, unless Tenant is a publicly traded company,
any of the following shall constitute a voluntary assignment subject to the
provisions of this Section:

(i)           If Tenant is a partnership or limited liability company. (A) a
change in ownership effected voluntarily, involuntarily, or by operation of law
or forty-nine percent (49%) or more of the partners or members of forty-nine
percent (49%) or more of the partnership or membership interest; or (B) the
dissolution of the partnership or limited liability company without its
immediate reconstitution;

(ii)          If Tenant is a corporation: (A) the sale or other transfer of more
than an aggregate of forty-nine percent (49%) of the shares of Tenant (B) the
sale, mortgage, hypothecation , or pledge of more than an aggregate of
forty-nine percent (49%) of the value of Tenant’s unencumbered assets, or (C)
the dissolution, merger, consolidation, or other reorganization of Tenant.

No consent to an assignment, encumbrance or sublease shall constitute a waiver
of any provision of this Section 26 or consent to any future assignment,
encumbrance or transfer.

(c)          If Tenant desires to assign, hypothecate or otherwise transfer this
Lease or sublet the Premises, then at least thirty (30) days prior to the date
when Tenant desires the assignment or sublease to be effective ("Assignment
Date") Tenant shall give Landlord a Notice ("Assignment Notice"),  setting forth
the name, address and business of the proposed assignee or sublessee,
information (including references) concerning the character, ownership and
financial condition of the proposed assignee or sublessee, the Assignment Date,
any ownership or commercial relationship between Tenant and the proposed
assignee or sublessee and the consideration and all other material terms and
conditions of the proposed assignment or sublease, all in such detail as
Landlord shall reasonably require.  If Landlord reasonably requests additional
detail, the Assignment Notice shall not be deemed to have been received until
Landlord receives such additional detail, and Landlord may withhold consent to
any assignment or sublease until such information is provided to it.

(d)          Within thirty (30) days of Landlord's receipt of such Assignment
Notice, and all information specified in Section 26(c) above, Landlord may, by
Notice to Tenant, elect to: (i) consent to such proposed assignment, encumbrance
or sublease upon the terms and to the subtenant or assignee proposed; or (ii)
refuse to give its consent, specifying in reasonable detail the reasonable
reason(s) therefor.  Tenant shall, at Tenant's own cost and expense, discharge
in full any commissions which may be due and owing as a result of any proposed
assignment or subletting.





 

Glaukos

Building 26600

NNN Form 11/16

-27-

 

 

--------------------------------------------------------------------------------

 



 

(e)          As a condition for granting its consent to any assignment,
encumbrance or sublease, Landlord shall be entitled to require that the assignee
remit directly to Landlord on a monthly basis, all monies due to Tenant by said
assignee. In addition, as a condition to Landlord's consent to any assignment,
transfer or hypothecation of this Lease shall be the delivery to Landlord of a
true copy of a fully executed instrument of assignment and assumption, transfer
or hypothecation, and the delivery to Landlord of an agreement executed by the
assignee in form and substance reasonably satisfactory to Landlord and expressly
enforceable by Landlord, whereby the assignee assumes and agrees to be bound by
all of the terms and provisions of this Lease and to perform all of the
obligations of Tenant hereunder.  As a condition to Landlord's consent to any
sublease, such sublease (or the consent document specifically evidencing
Landlord's consent thereto) shall be delivered to Landlord in advance.

(f)           If Landlord shall consent to an assignment or sublease under the
provisions of this Section 26, Tenant shall pay Landlord's reasonable expenses,
costs and attorneys' fees incurred in connection with processing such consent,
not to exceed $1500 for each request.  If Landlord shall consent to any
assignment of this Lease, Tenant shall pay to Landlord, as Additional Rent,
fifty percent (50%) of all sums and other consideration in excess of the Rent
due hereunder paid to  Tenant by the assignee for Tenant's leasehold estate
hereunder after Tenant has deducted its expenses for subletting or assigning,
including tenant improvements, reasonable brokerage and legal fees, rent and
operating expense abatement or other reasonable sublease and assignment
concessions, as and when such sums and other consideration are paid by the
assignee to Tenant shall instruct the assignee to pay such sums and other
consideration directly to Landlord.  If for any proposed sublease, Tenant
receives Annual Basic Rent or other consideration, either initially or over the
term of the sublease, in excess of the Annual Basic Rent called for hereunder
or, in case of the sublease of a portion of the Premises, in excess of such
Annual Basic Rent fairly allocable to such portion, Tenant shall pay to Landlord
as Additional Rent hereunder fifty percent (50%) of the excess after Tenant has
deducted its expenses for subletting or assigning, including tenant
improvements, reasonable brokerage and legal fees, rent and operating expense
abatement or other reasonable sublease and assignment concessions, of each such
payment of rent or other consideration received by Tenant promptly after its
receipt.  Landlord's consent to any assignment or subletting shall not relieve
Tenant or any assignee or sublessee from any obligation under this Lease whether
or not accrued as of the date of the assignment or subletting.

(g)          All options to extend, renew or expand, if any, contained in this
Lease are personal to Tenant.  Consent by Landlord to any assignment or
subletting shall not include consent to the assignment or transfer of any such
rights with respect to the Premises, any special privileges or extra services
granted to Tenant (and such options, rights, privileges or services shall
terminate upon such assignment or subletting), unless Landlord specifically
grants in writing such options, rights, privileges or services to such assignee
or subtenant.  Notwithstanding anything to the contrary contained herein, all
options to extend, renew or expand, if any, contained in this Lease shall
transfer to a Permitted Transferee.

(h)          If Landlord consents to such assignment or subletting or does not
exercise any option set forth in Section 26(d) above within said thirty (30) day
period, Tenant may thereafter within one hundred eighty (180) days after the
expiration of said thirty (30) day period enter into a valid assignment or
sublease of the Premises or portion thereof, upon substantially the same terms
and conditions described in the information required to be furnished by Tenant
to Landlord pursuant to Section 26(c), or upon other terms not materially less
favorable to Tenant; provided, however, that any material change in such terms
shall be subject to Landlord's consent as provided in this Section and, provided
further, that any amount to be paid to Landlord by Tenant in connection
therewith pursuant to Section 26(f) above shall be paid to Landlord upon the
later of consummation of such transaction or receipt by Tenant of such
consideration.

(i)           So long as Tenant is not entering into the Permitted Transfer (as
defined below) for the purpose of avoiding or otherwise circumventing the
remaining terms of this Paragraph 26,  Tenant may assign its entire interest
under this Lease or sublease a portion of the Premises, without the consent of
Landlord, to (a) an affiliate, subsidiary or parent of Tenant, or a corporation,
partnership or other legal entity wholly owned by Tenant, (b) any entity,
controlling, controlled by or under common control of Tenant or Tenant’s parent,
(c) a successor to Tenant by purchase, merger, consolidation or reorganization;
(each such transfer a “Permitted Transfer” and any such assignee of a Permitted
Transfer, a “Permitted Transferee”), provided Tenant notifies Landlord no less
than thirty (30) days prior to the effective date of the assignment and provides
Landlord with evidence that the net worth of the Permitted Transferee at the
time of the Transfer is equal to or exceeds the net worth of Tenant as of the
Commencement Date or





 

Glaukos

Building 26600

NNN Form 11/16

-28-

 

 

--------------------------------------------------------------------------------

 



 

at the time of transfer, whichever is less. In addition, Tenant may share
occupancy of the Premises with Tenant’s contractors, customers, partners, or
business teammates, which for purposes hereof shall not be considered an
assignment or subletting; provided, Tenant shall be fully responsible for all
actions of such occupants and shall indemnify, defend and hold harmless Landlord
for any and all claims, losses and damages related to such occupants. For
purposes of this Section 26(i), “Control” means the possession of the power to
direct or cause the direction of the management or policies of such entity.
Tenant acknowledges that following a Permitted Transfer, Tenant remains fully
liable for all obligations and liabilities under this Lease.

27.         SUBORDINATION

Subject to Tenant’s receipt of commercially reasonable non-disturbance
protection from any mortgagor or hold of deed of trust on the Promises or the
Project, without the necessity of any additional documents being executed by
Tenant for the purpose of effecting a subordination, and at the election of
Landlord or any mortgagee or holder of deed of trust with a lien on the Building
or the Project or any ground lessor with respect to the Building or the Project,
this Lease shall be subject and subordinate at all times to:  (a) all ground
leases or underlying leases which may now exist or hereafter be executed
affecting the Building, the Project, or the land upon which the Building and the
Project are situated, or both; and (b) the lien of any mortgage or deed of trust
which may now exist or hereafter be executed in any amount for which the
Building, the Project, the land upon which the Building and the Project are
situated, ground leases or underlying leases, or Landlord's interest or estate
in any of said items is specified as security.  Landlord shall cause any future
lienholder senior or made senior to this Lease to provide Tenant with a
commercially reasonable non-disturbance agreement as a condition precedent to
any subordination by Tenant under this Lease.

Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated such ground leases or any such liens to this Lease.  If
any ground lease or underlying lease terminates for any reason or any mortgage
or deed of trust is foreclosed or a conveyance in lieu of foreclosure is made
for any reason, Tenant shall, notwithstanding any subordination, attorn to and
become the tenant of the successor-in-interest to Landlord, at the option of
such successor-in-interest to Landlord.  Tenant covenants and agrees to execute
and deliver, within ten (10) business days after demand by Landlord therefor,
any commercially reasonable additional documents evidencing the priority or
subordination of this Lease with respect to any such ground leases, underlying
leases or the lien of any such mortgage or deed of trust.

28.         SNDA

Landlord agrees to use its commercially reasonable efforts, but at no cost to
Landlord, to assist Tenant in obtaining a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) from the current holder of the existing deed of
trust encumbering the Project by providing Tenant with (a) a lender’s standard
form SNDA, a copy of which is attached hereto as Exhibit “J” and (b) the
lender’s or the lender’s servicer’s contact information. It is the parties’
intent to permit Tenant to work directly with the lender or lender’s servicer to
finalize the SNDA. Landlord further agrees to contact the lender if necessary to
assist in finalizing the SNDA. Any fees charged by lender or lender’s servicer
in connection with the SNDA shall be paid by Tenant.

29.         ESTOPPEL CERTIFICATE

(a)          Within ten (10) business days following any written request which
Landlord may make from time to time, Tenant shall execute and deliver to
Landlord a statement, in a form substantially similar to the form of Exhibit "E"
attached hereto, and incorporated herein by this reference or as otherwise
reasonably required by Landlord’s lender ("Tenant Estoppel
Certificate").  Landlord and Tenant intend that any statement delivered pursuant
to this Section 29 may be relied upon by any mortgagee, beneficiary, purchaser
or prospective purchaser of the Building or the Project or any interest therein.

(b)          Tenant's failure to deliver such statement within such time shall
be conclusive upon Tenant (i) that this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) that there





 

Glaukos

Building 26600

NNN Form 11/16

-29-

 

 

--------------------------------------------------------------------------------

 



 

are no uncured defaults in Landlord's performance, and (iii) that not more than
one (1) month's Annual Basic Rent has been paid in advance.

(c)          Within ten (10) business days following any written request which
Tenant may make from time to time, Landlord shall execute and deliver to Tenant
a statement in form reasonably satisfactory to Tenant and Landlord  (i)
acknowledging whether or not the Lease is then in full force and effect and has
been modified (and if modified, setting forth the specific nature of all
modifications) and (ii) setting forth the date to which the fixed and additional
rent has been paid, and (iii) stating whether or not, to the best knowledge of
Landlord, Tenant is in default under the Lease, and if Tenant is in default,
setting forth the specific nature of all such defaults.  Landlord acknowledges
that any statement delivered pursuant to this Section may be relied upon by the
party to whom it is delivered.

30.         PROJECT PLANNING

Intentionally Deleted.

31.         SURRENDER OF PREMISES

(a)          The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies. Upon the expiration or earlier termination of this Lease, subject
to the terms of this Section 31(a) and Section 14(a), Tenant shall peaceably
surrender the Premises and all alterations and additions thereto, broom-clean
and in good order, repair and condition, free from any and all Hazardous
Materials resulting solely from Tenant’s use and occupancy, including
those  Tenant allows to occupy the Premises, of the Premises and Project,
reasonable wear and tear, casualty, condemnation and repairs which are the
responsibility of Landlord hereunder excepted, and shall comply with the
provisions of Section 14(a).   Tenant shall have no obligation to remove any
Tenant Improvements or perform any restoration work with respect to any Tenant
Improvements except to the extent Landlord notified Tenant of such obligation on
or before Landlord’s approval of the applicable Space Plan (as defined in the
Work Letter). In addition, Tenant may elect to remove all or some of Tenant’s
equipment and trade fixtures from the Premises. Subject to the foregoing, Tenant
must, at Tenant’s sole cost, remove upon termination of their Lease, any and all
of Tenant’s furniture, furnishings, equipment, movable partitions of less than
full height from floor to ceiling and other personal property as well as all
data/telecommunications cabling and wiring, whether inside walls, under any
raised floor or above any ceiling (collectively, “Personalty”). Personalty not
so removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under this Lease as by a bill of sale, but Tenant
shall remain responsible for the reasonable cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. In addition, Tenant
shall terminate as of the expiration of the Term or earlier termination of this
Lease, at its sole cost and expense, including the payment of any termination or
cancellation fees, all contracts with respect to the maintenance and repair of
the Premises. The delivery of keys to any employee of Landlord or to Landlord's
agent or any employee thereof shall not be sufficient to constitute a
termination of this Lease or a surrender of the Premises.

(b)          In connection with its surrender of the Premises, Tenant shall
submit to Landlord at least sixty (60) days prior to the expiration date of this
Lease (or in the event of an earlier termination of this Lease, as soon as
reasonably possible following such termination), the following information (i) a
list of any Hazardous Materials existing on the Premises resulting from Tenant’s
use of the Premises or during Tenant’s occupancy of the Premises, or while
Tenant is the “Tenant” under this Lease unless such Hazardous Materials are
brought onto the Premises by Landlord, and (ii) Tenant’s plan to remove those
items on the list. Upon termination or expiration of the Term, Tenant at its
sole expense shall cause all Hazardous Materials located in or about the
Premises, the Building and/or the Project, and all installations (whether
interior or exterior) relating to the storage, use, disposal or transportation
of Hazardous Materials, including, but not limited to the emergency generator,
and resulting from Tenant’s use of the Premises or during Tenant’s occupancy of
the Premises, or while Tenant is the “Tenant” under this Lease unless such
Hazardous Materials are brought onto the Premises by Landlord to be removed from
the property and transported for use, storage or disposal in accordance and
compliance with all Laws and other requirements respecting Hazardous Materials.
To the extent required by Applicable Laws, Tenant shall apply for and shall
obtain from all appropriate regulatory





 

Glaukos

Building 26600

NNN Form 11/16

-30-

 

 

--------------------------------------------------------------------------------

 



 

authorities (including any applicable fire department or regional water quality
control board) all permits, approvals and clearances necessary for the closure
of the Project and shall take all other actions as may be required to complete
the closure of the Building and the Project.

(c)          Tenant hereby indemnifies, and agrees to protect, defend and hold
Landlord harmless from and against all liability, costs, claims, judgments,
losses, demands, causes of action, proceedings or hearings, including Landlord’s
reasonable attorney’s fees and court costs, and diminution in value of the
Premises to the extent resulting from any Tenant default under this Section 31,
Sections 8(b)(ii) and (iii), or the handling, placement, discharge, release,
storage, disposal, or use of Hazardous Materials on or about the Premises by
Tenant during the Term as during Tenant’s compliance with the provisions of this
Section 31.

The provisions of this Section 31 shall survive the termination or earlier
expiration of the Lease.

32.         PERFORMANCE BY TENANT

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant's sole cost and expense and,
without any abatement of rent, except as otherwise provided herein.  If Tenant
shall fail to pay any sum of money owed to any party other than Landlord, for
which it is liable hereunder, or if Tenant shall fail to perform any other act
on its part to be performed hereunder, Landlord may, without waiving or
releasing Tenant from obligations of Tenant, but shall not be obligated to, make
any such payment or perform any such other act to be made or performed by Tenant
upon ten (10) business days prior notice to Tenant, except in cases of
emergency.  All sums so paid by Landlord and all costs incurred by Landlord in
connection therewith shall be payable to Landlord on demand as Additional Rent.

33.         PARKING

During the Term, Tenant and Tenant's employees, invitees, visitors, customers,
suppliers, and shippers (collectively, "Tenant's Parking Invitees") shall be
granted an exclusive license to use, without additional charge, all of the
parking areas in the Common Areas. The use by Tenant, and/or Tenant's Parking
Invitees, of the Parking Facilities of the Project shall be subject to the terms
and conditions set forth herein below and in Exhibit "G" attached hereto and by
this reference incorporated herein ("Parking Rules and Regulations").  Subject
to compliance with applicable Laws, Tenant shall have the right, from time to
time during the Term, to designate some or all of such parking space as
reserved.

34.         FORCE MAJEURE

Neither party shall have any liability whatsoever to the other party on account
of (a) the inability of such party to fulfill, or any delay in fulfilling, any
of such party’s non-monetary obligations under this Lease by reason of strike,
other labor trouble, governmental preemption or priorities or other controls in
connection with a national or other public emergency, or shortages of fuel,
supplies or labor resulting therefrom, inclement weather, earthquake, terrorism,
or any other cause, whether similar or dissimilar to the above, beyond such
party’s reasonable control; or (b) except as otherwise expressly provided
herein, any failure or defect in the supply, quantity, character, or maintenance
of electricity, water, intrabuilding network telephone and data cable service,
or other service furnished to the Premises by reason of any requirement, act or
omission of the public utility or others furnishing the Building with such
service, or for any other reason, whether similar or dissimilar to the above,
beyond such party’s reasonable control which cannot be remedied by the payment
of amounts owed.  If this Lease specifies a time period for performance of an
obligation of Landlord, that time period shall be extended by the period of any
delay in Landlord's performance caused by any of the events of force majeure
described above.

35.         LIMITATION ON LIABILITY.





 

Glaukos

Building 26600

NNN Form 11/16

-31-

 

 

--------------------------------------------------------------------------------

 



 

In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns covenant and agree that, in the event of any actual or alleged
failure, breach or default hereunder by Landlord: (a) the sole and exclusive
remedy shall be against Landlord's interest in the Building, including, subject
to the rights of Landlord’s lender, Landlord’s interest in any insurance or
condemnation proceeds and rental income which Landlord receives; (b) only
Landlord shall be sued or named as a party in any suit or action; (c) no writ of
attachment, execution, possession, or sale, will ever be levied against the
assets of Landlord, except the Building; (d) the obligations under this Lease do
not constitute personal obligations of any Landlord Indemnified Party other than
Landlord, and Tenant shall not seek recourse against any Landlord Indemnified
Party or  any of their personal assets for satisfaction of any liability in
respect to this Lease; and (e) these covenants and agreements are enforceable by
Landlord.  None of Tenant's partners, subpartners, parent organizations,
affiliates, subsidiaries, or their respective officers, directors, legal
representatives, agents, servants, employees, or independent contractors shall
have any personal liability for any default under this Lease, and Landlord
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Landlord.

36.         SIGNAGE

Tenant shall receive standard directory and suite signage. In addition, Tenant
shall have the right to (a) install one Building top sign on one side of one
Building (the “Building Top Sign”); and (b) replace the monument sign for the
Project (the “Monument Sign”). The Building Top Sign and the Monument Sign are
collectively referred to as the “Exterior Signs”. To the extent approved in
advance by the City of Aliso Viejo, Tenant may install a second Building Top
Sign and/or Building top sign on other Buildings, all in a mutually agreed to
location which shall be included in the definition of “Exterior Sign”.  The
location, size, content, design, color, lighting, method of attachment and
material of the Exterior Signs must be approved in writing in advance by both
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and the City of Aliso Viejo and shall be consistent with Landlord’s
signage criteria for the Project. In addition, the Exterior Signs must be in
compliance with all applicable covenant, conditions and restrictions and all
applicable City laws, regulations and ordinances. The Exterior Signs shall be
installed by an installer reasonably approved in advance by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall be responsible for the maintenance of the Exterior Signs during the Term,
as well as the removal of the Exterior Signs upon the expiration or earlier
termination of the Lease. All costs and expenses associated with the
fabrication, installation, maintenance, repair and removal of the Exterior Signs
shall be borne exclusively by Tenant. All rights to the Exterior Signs are
personal to Glaukos Corporation or a Permitted Transferee.

37.         MISCELLANEOUS

(a)          Rules and Regulations.  Tenant shall faithfully observe and comply
with the "Rules and Regulations", a copy of which is attached hereto, marked
Exhibit "F," and incorporated herein by this reference ("Rules and
Regulations"), and all reasonable modifications thereof and additions thereto
made from time to time by Landlord.  Landlord shall provide Tenant with notice
at least ten (10) business days’ prior to making any changes to the Rules and
Regulations.  The rules and regulations for the development shall not be
established, changed, revised or enforced in any unreasonable way by Landlord or
enforced by Landlord in a way that unreasonably interferes with Tenant's use of
the Premises or which increases Tenant's obligations or decreases Tenant's
rights under the Lease.  Landlord shall not be responsible to Tenant for the
violation or nonperformance by any other tenant or occupant of the Building or
the Project of any of said Rules and Regulations.

(b)          Conflict of Laws.  This Lease shall be governed by and construed
pursuant to the laws of the State of California.

(c)          Successors and Assigns.  Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.





 

Glaukos

Building 26600

NNN Form 11/16

-32-

 

 

--------------------------------------------------------------------------------

 



 

(d)          Professional Fees.  If Landlord or Tenant should bring suit or
other action for possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provisions of this Lease, or
for any other relief against Tenant or Landlord, as applicable, hereunder, or in
the event of any other litigation between the parties with respect to this
Lease, then all reasonable costs and reasonable expenses, including without
limitation actual professional fees such as appraisers', accountants', and
attorneys' fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment.  If Landlord is
named as a defendant in any suit brought against Tenant in connection with or
arising out of Tenant's occupancy hereunder, Tenant shall pay to Landlord its
costs and expenses incurred in such suit, including without limitation its
actual professional fees such as appraisers', accountants' and attorneys' fees
except to the extent that such fees arise out of Landlord’s gross negligence,
willful misconduct or failure to perform its obligations hereunder.

(e)          Mortgagee Protection.  Tenant shall use commercially reasonable
efforts to give Notice to any beneficiary of a deed of trust or mortgage
covering the Premises whose address shall have been furnished to Tenant of any
default on the part of Landlord under this Lease, and, except in cases of
emergency, shall offer such beneficiary or mortgagee a reasonable opportunity to
cure the default, including time to obtain possession of the Premises by power
of sale or a judicial foreclosure if necessary to effect a cure.

(f)           Definition of Landlord.  The term "Landlord", as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners, at the time in
question, of the fee title of the Premises or the lessees under any ground
lease, if any.  In the event of any transfer, assignment or other conveyance or
transfers of any such title, the original landlord herein named (and in case of
any subsequent transfers or conveyances, the then grantor) shall be
automatically freed and relieved from and after the date of such transfer,
assignment or conveyance of all liability as respects the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed.  Without further agreement, the transferee of such
title shall be deemed to have assumed and agreed to observe and perform any and
all obligations of Landlord hereunder, during its ownership of the
Premises.  Landlord may transfer its interest in the Premises without the
consent of Tenant and such transfer or any subsequent transfer shall not be
deemed a violation on Landlord's part of any of the terms and conditions of this
Lease.

(g)          Identification of Tenant. If more than one person executes this
Lease as Tenant, (a) each of them shall be jointly and severally liable for
observing and performing all of the terms, covenants, conditions, provisions and
agreements of this Lease to be observed and performed by Tenant, and (b) the
term “Tenant“ as used in this Lease shall mean and include each of them jointly
and severally. The act of or Notice from, or Notice or refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including but not limited to any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such Notice or refund, or so signed.

(h)          Terms and Headings.  The words "Landlord" and "Tenant" as used
herein shall include the plural as well as the singular.  Words used in any
gender include other genders.  The section headings of this Lease are not a part
of this Lease and shall have no effect upon the construction or interpretation
of any part hereof.

(i)           Examination of Lease.  Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for lease, and it is not effective as a lease or otherwise until
execution by and delivery to both Landlord and Tenant.

(j)           Time.  Time is of the essence with respect to the performance of
every provision of this Lease in which time is a factor.

(k)          Jury Trial.  To the extent permitted by Law, Landlord and Tenant
waive the right to a trial by jury.

(l)           Prior Agreement; Amendments.  This Lease contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Lease, and no prior agreement or understanding pertaining to any





 

Glaukos

Building 26600

NNN Form 11/16

-33-

 

 

--------------------------------------------------------------------------------

 



 

such matter, written or verbal, shall be effective for any purpose.  No
provisions of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors-in-interest.

(m)         Separability.  Any provision of this Lease held to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provision
hereof, and such other provisions shall remain in full force and effect.

(n)          Recording.  Tenant shall not record this Lease; provided, however,
Tenant may record a Memo of Lease; provided that the recorded Memo of Lease will
not include any of the business terms of this Lease other than the Term and any
options to extend. Upon the expiration or earlier termination of this Lease, or
any assignment of Tenant’s interest in this Lease, Tenant shall record a
Quitclaim Deed in a proper form sufficient to remove the Memo of Lease from
title. This provision shall survive the termination of this Lease.

(o)          Modification for Lender.  If, in connection with obtaining
construction, interim or permanent financing for the Project the lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or condition its consent thereto
provided that such modifications do not materially or adversely affect any right
of Tenant under this Lease or increase any of Tenant’s obligations under the
Lease.

(p)          Financial Statements.  At any time during the Term of this Lease,
if Tenant is no longer a publicly traded company, Tenant shall, upon ten (10)
days’ Notice from Landlord, provide Landlord with financial statements for the
current year and the two (2) years prior.  Such statement shall be prepared in
accordance with generally accepted accounting principles, shall be certified as
true and correct by Tenant’s chief financial officer and, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant.

(q)          Confidentiality. Neither party shall make an announcement in
relation to this Lease without the other party’s prior written consent. In
addition, each party shall keep the terms of this Lease and any related
documents confidential and shall advise its brokers, consultants and advisors to
keep such terms confidential.  Notwithstanding the foregoing, a party may
disclose the terms of this Lease to its accountants in connection with the
preparation of such party’s financial statements or tax returns, to an assignee
of this Lease or sublessee of the Premises, or to an entity or person to whom
disclosure is required by applicable law, the Securities Exchange Commission or
any applicable securities exchange or in connection with any action brought to
enforce this Lease.

(r)           Quiet Enjoyment.  Landlord covenants and agrees with Tenant that
unless there is an uncured Default by Tenant under this Lease, as set forth in
Section 24 above, Tenant shall during the Term peaceably and quietly have, hold
and enjoy the Premises in accordance with this Lease.

(s)           Tenant as Corporation or Partnership.  If Tenant or Landlord is a
corporation, partnership or limited liability company, Tenant and Landlord and
the persons executing this Lease on behalf of Tenant and Landlord, respectively,
represent and warrant that it is an entity duly qualified to do business in
California and that the individuals executing this Lease on Tenant's behalf or
Landlord’s behalf, as applicable, are duly authorized to execute and deliver
this Lease on its behalf, in the case of a corporation, in accordance with its
by-laws and with a duly adopted resolution of the board of directors of Tenant
or Landlord, as applicable, a copy of which shall be delivered to the other
party upon execution hereof by Tenant or Landlord, as applicable, in the case of
a partnership, in accordance with the partnership agreement and the most current
amendments thereto, if any, copies of which shall be delivered to Landlord or
Tenant, as applicable, upon execution hereof by Tenant or Landlord, as
applicable, and, in the case of a limited liability company, in accordance with
its governing documents and any documents required thereby, copies of which
shall be delivered to Landlord or Tenant, as applicable, upon execution hereof
by Tenant or Landlord, as applicable, and that this Lease is binding upon Tenant
and Landlord, as applicable, in accordance with its terms.

38.         OFAC

Tenant represents and warrants that (a) Tenant and, to Tenant’s actual
knowledge, each person or entity owning an interest in Tenant is (i) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and/or on any other





 

Glaukos

Building 26600

NNN Form 11/16

-34-

 

 

--------------------------------------------------------------------------------

 



 

similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, and
(iii) not an Embargoed Person (as hereinafter defined), (b) to Tenant’s actual
knowledge, none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person, and
(c) to Tenant’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in Tenant (whether directly or indirectly).  The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

39.         OPTION TO EXTEND.

Provided Tenant is not in Default and has not assigned or subleased any portion
of the Premises, other than to a Permitted Transferee, Tenant shall have the
right and option (“Option”) to extend the Term of this Lease for two (2)
additional periods of five (5) years each (each an “Option Term”) with respect
to all of the Premises.  The Option Term shall commence on the day immediately
succeeding the last day of the then current Term and shall end on the day
immediately preceding the fifth (5th) anniversary of the first day of such
Option Term.

Tenant shall exercise the Option by giving written notice to Landlord of its
election to do so not earlier than twelve (12) months or later than nine (9)
months prior to the expiration date of the applicable Term.  The giving of such
notice of extension by Tenant shall automatically extend the Term of this Lease
for such Option Term, and no instrument of renewal or extension need be
executed.  In the event that Tenant fails to give notice to Landlord, this Lease
shall automatically terminate at the end of the Term, as extended, and Tenant
shall have no further option to extend the Term of this Lease.  The Option shall
be exercisable by Tenant only on the express condition that at the time of the
exercise, and at all times after the exercise of the Option until the
commencement of the Option Term, Tenant shall not be in Default under any of the
provisions of this Lease and Tenant or a Permitted Transferee is occupying the
Premises. The Option is personal to Glaukos Corporation and/or a Permitted
Transferee.

The Option Term shall be on all the terms and conditions of this Lease, except
that:  (i) following Tenant’s exercise of the second Option Term, Tenant shall
have no further right or option to extend the Term as provided by this Paragraph
and (ii) the Annual Basic Rent for each Option Term shall be the Fair Market
Rental Value of the Premises (including periodic adjustments) for such Option
Term, determined pursuant to the following paragraph. If Tenant subleases any
portion of the Premises or assigns or otherwise transfers any interest under
this Lease, the Option shall lapse.

For the purposes hereof, “Fair Market Rental Value” of the Premises shall mean
the prevailing annual market rental value (which rental value determination may
include increases in Rent during the Option Term) for space of comparable type,
size, quality and location in comparable buildings located within Aliso Viejo,
California, as of the date of commencement of the applicable Option Term
(“Comparable Transactions”), taking into consideration and adjusting for, as
appropriate, the amount and availability of parking, differences in project
amenities, condition of the space in question, operating expense protections,
insurance obligations and type of lease (net, gross, etc.), as well as the
following concessions (collectively, the “Renewal Concessions”):  (i) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (ii) tenant improvements or allowances provided or to be
provided for such comparable space taking into account and deducting the value
of the existing Tenant Improvements in the Premises, such value to be based upon
the age, quality and layout of the Tenant Improvements existing in the Premises
are specifically suitable to Tenant (iii) other reasonable monetary concessions
being granted such tenants in connection with such comparable space.  The fact
that landlords are or are not paying real estate brokerage commissions in
connection with such comparable space and the period of rental abatement, if
any, granted to tenants in comparable transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces shall not be considered. The Fair Market Rental Value shall additionally
include a determination as to whether, and if so to what extent, Tenant must
provide Landlord with financial security, such as a letter of credit or security
deposit, for Tenant’s Rent obligations in connection with Tenant’s lease of the
Premises during the applicable Option Term.  Such determination shall be made by
reviewing the extent of financial





 

Glaukos

Building 26600

NNN Form 11/16

-35-

 

 

--------------------------------------------------------------------------------

 



 

security then generally being imposed in Comparable Transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then-existing financial condition of Tenant and such
other tenants).

Promptly after receiving Tenant’s notice of its election to exercise the Option
to extend the Term of this Lease (but in no event less than six (6) months prior
to the expiration of the existing Term, Landlord shall provide Tenant with
Landlord’s good faith estimate of the Fair Market Rental Value of the Premises
for the Option Term (“Landlord’s Fair Market Rental Value Notice”).  In the
event that Tenant objects to Landlord’s determination of the Fair Market Rental
Value within twenty (20) business days following Tenant’s receipt of Landlord’s
Fair Market Rental Value Notice, Landlord and Tenant shall attempt to agree upon
the Fair Market Rental Value using their good faith efforts.  If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Fair Market Rental Value (the “Outside Agreement Date”), then
within five (5) business days after the Outside Agreement Date, the parties
shall each make a separate determination of the Fair Market Rental Value, which
determinations shall be submitted to arbitration in accordance with Subsections
(i) through Subsection (vii) below.

(i)           Landlord and Tenant shall each appoint one arbitrator who shall be
a real estate broker who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing of commercial office
properties in Aliso Viejo, California.  The determination of the arbitrators
(including the third arbitrator provided for below) shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Fair Market Rental Value
is the closest to the actual Fair Market Rental Value, as determined by the
arbitrators, taking into account the requirements herein.  Each such arbitrator
shall be appointed within fifteen (15) days after the applicable Outside
Agreement Date.

(ii)          The two (2) arbitrators so appointed shall within ten (10) days of
the date of the appointment of the last appointed arbitrator agree upon and
appoint a third neutral arbitrator who shall be qualified under the same
criteria set forth hereinabove for qualification of the initial two (2)
arbitrators.

(iii)         The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Fair Market Rental Value and shall
notify Landlord and Tenant thereof.

(iv)         The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

(v)          If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof and such arbitrator’s decision shall be binding upon Landlord and
Tenant.

(vi)         If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided (that is, the selection of Landlord’s or Tenant’s submitted
Fair Market Rental Value) shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Subsection.

(vii)        The cost of the arbitration shall be paid by Landlord and Tenant
equally.

 

[Remainder of page intentionally left blank.]

 





 

Glaukos

Building 26600

NNN Form 11/16

-36-

 

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
written above.

LANDLORD:

    

CIP 2014 SG ALISO OWNER LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Stillwater Investment Group, LLC, a

 

 

 

California limited liability company

 

 

 

its Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ John Drachman

 

 

 

Name:

John Drachman

 

 

 

Title:

President

 

 

 

 

 

TENANT:

    

GLAUKOS CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Burns

 

 

Name:

 Thomas W. Burns

 

 

Title:

  President & CEO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. Gilliam

 

 

Name:

  Joseph E. Gilliam

 

 

Title:

  Chief Financial Officer

 

 

 

 



 

Glaukos

Building 26600

NNN Form 11/16

-37-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "A"

PROJECT

SITE PLAN

[To Be Provided]

 

 



 

Glaukos

Building 26600

Form 11/16

EXHIBIT “A”

-1-

 

 

--------------------------------------------------------------------------------

 



 

 

EXHIBIT "B"

WORK LETTER AGREEMENT

Tenant Build

This Work Letter Agreement shall set forth the terms and conditions relating to
the construction of the Tenant Improvements in the Premises and, as applicable,
the Project.  This Work Letter Agreement is essentially organized
chronologically and addresses the issues of the construction of the Premises
and, as applicable, the Project, in sequence, as such issues will arise.  All
references in this Work Letter Agreement to Articles, Sections or Subsections of
“this Lease” shall mean the relevant portions of this Lease to which this Work
Letter Agreement is attached as Exhibit “B” and of which this Work Letter
Agreement forms a part, and all references in this Work Letter Agreement to
Sections of “this Work Letter Agreement” shall mean the relevant portion of
Sections 1 through 8 of this Work Letter Agreement.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

Landlord’s predecessor-in-interest has constructed the base, shell and core (i)
of the Building, and (ii) of the floor of the Building on which the Premises is
located (collectively, the “Base, Shell and Core”).  Tenant has inspected and
hereby approves the condition of the Base, Shell and Core, and agrees that,
except to the extent included in Landlord’s Work, the Premises, Base, Shell and
Core shall be delivered to Tenant in its current “AS-IS” condition.

The Tenant Improvements (as defined in Section 1(h) of this Lease) to be
initially installed in the Premises and, as applicable, the Project shall be
designed and constructed by Tenant pursuant to this Work Letter
Agreement.  Landlord acknowledges and agrees that Tenant intends to design and
construct the Tenant Improvements in multiple phases (each a “Construction
Phase” and collectively, the “Construction Phases”) with separate construction
drawings, permits, construction contracts, etc. for each Construction
Phase.  Accordingly, the terms of this Work Letter Agreement shall apply
separately to each Construction Phase, as described below or as otherwise
appropriate given the nature of the obligation.

SECTION 2

IMPROVEMENTS

2.1          Construction Allowance.  Tenant shall be entitled to a one-time
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to Twelve Million Six Hundred Sixty-Eight Thousand Four Hundred Fifteen Dollars
$12,668,415) (based on $77.50 per Rentable Square Foot, plus $288,100
representing the cost for the Courtyard Work) to pay for the costs of the Tenant
Improvements and that qualify as “Tenant Improvement Allowance Items” pursuant
to Section 2.2 below.  In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter Agreement in a total amount that
exceeds the Tenant Improvement Allowance.

2.2          Disbursement of Tenant Improvement Allowance.  Except as otherwise
set forth in this Work Letter Agreement, the Tenant Improvement Allowance shall
be disbursed by Landlord in accordance with the provisions of Sections 6.1-6.3
of this Work Letter Agreement for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively, the
“Tenant Improvement Allowance Items”): (i) payment of the fees of the
“Architect,” the “Engineers,” as those terms are defined in Section 3.1 of this
Work Letter Agreement and other design and/or construction professionals, (ii)
the cost of permits, fees and assessments, project and construction management
fees incurred by Tenant, the cost to construct the Tenant Improvements in
accordance with the Construction Documents, the cost of data and voice cabling
and its installation throughout the Premises and the cost of furniture, fixtures
and equipment necessary for Tenant to conduct its day-to-day business at the
Premises; (iii) the cost of any changes in the Base, Shell and Core required by
the Construction Drawings; (iv) the cost of any changes to the Construction
Drawings or Tenant Improvements required by applicable building codes (the
“Code”); and (v)

 

 



 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-1-

 

 

--------------------------------------------------------------------------------

 



 

Landlord’s construction oversight fee which is one percent (1%) of the lesser of
(i) the Tenant Improvement Allowance; or (ii) Tenant’s hard and soft costs to
complete the Tenant Improvements.  Any costs to complete the Tenant Improvements
and/or pay for the Tenant Improvement Allowance Items in excess of the Tenant
Improvement Allowance shall be paid by Tenant.

SECTION 3

CONSTRUCTION DRAWINGS

3.1          Selection of Architect/Construction Drawings.  Tenant shall retain
an architect licensed by the State of California that is acceptable to Landlord
(such approval not to be unreasonably withheld, conditioned or delayed)
(“Architect”) to prepare the “Construction Drawings,” as that term is defined in
this Section 3.1.  Tenant shall deliver to Landlord a true, correct and complete
copy of the fully executed architect’s agreement between Tenant and Tenant’s
Architect within three (3) business days after it has been fully
executed.  Tenant shall also retain engineering consultants approved by Landlord
(such approval not to be unreasonably withheld, conditioned or delayed) (the
“Engineers”) to prepare all engineering plans and specifications relating to the
structural, mechanical, electrical, plumbing, HVAC and life safety work of the
Tenant Improvements.  The plans, specifications and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.”  All Construction Drawings shall be subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed.  Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the base building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith.  Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.

3.2          Space Plan.  The Architect shall prepare for Tenant and Landlord’s
approval (such approval not to be unreasonably withheld, conditioned or delayed)
a space plan for each Construction Phase of the construction of the Tenant
Improvements (collectively, the “Space Plans”).  The Space Plans shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. At the time of Landlord’s
approval of the applicable Space Plan, Landlord shall advise Tenant of any
improvements which Tenant may be required to remove or restore upon the
expiration or earlier termination of the Lease.

3.3          Final Working Drawings.  The Architect and the Engineers shall
complete the Construction Drawings for the Premises in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for its approval which approval shall not be unreasonably withheld,
conditioned or delayed.  If Landlord disapproves the Final Working Drawings,
Landlord shall specify its reasons for such disapproval in writing to Tenant
along with reasonable recommendations for revisions to the Final Working
Drawings that would cause Landlord to approve the Final Working Drawings.  Any
disapproval shall be limited to determining if and to the extent a Design
Problem (defined below) exists, as determined by Landlord in its reasonable
discretion.  “Design Problem(s)” shall be limited to the following: (i) possible
damage to or an adverse effect on the building systems, (ii) possible damage to
or an adverse effect on the Building structure, (iii) non-compliance with
applicable Laws or Code, or (iv) an adverse effect on the value or operation of
the Building. Accordingly, notwithstanding that any Space Plan, the Construction
Drawings, the Final Working Drawings, Approved Working Drawings (as defined
below) are reviewed by Landlord or its lender, space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Space Plan, the Construction Drawings, the Final Working
Drawings, Approved Working Drawings.

3.4          No Representations Regarding Intended Use.  Notwithstanding
anything to the contrary contained in this Lease or herein, Landlord’s
participation in the preparation of the Space Plan, the Construction Drawings,
the Final Working Drawings, Approved Working Drawings and/or any other plans or
specifications for the Tenant Improvements shall not constitute any
representation or warranty, express or implied, that the Tenant Improvements, if
built substantially in accordance with the Final Working Drawings, will be
suitable for Tenant’s Permitted Use.  Tenant acknowledges and agrees that the
Tenant Improvements are intended for use by Tenant and the specifications and
design requirements for such Tenant Improvements are not within the special
knowledge or experience of





 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-2-

 

 

--------------------------------------------------------------------------------

 



 

Landlord.  Landlord’s sole obligation with respect to the Tenant Improvements
shall be to disburse the Tenant Improvement Allowance (defined below) on the
terms provided below, and any costs or expense required for the modification of
the Tenant Improvements to more adequately meet Tenant’s Permitted Use shall be
borne entirely by Tenant except for Landlord’s contribution of the Tenant
Improvement Allowance.

3.5          Permits.  The Final Working Drawings for the applicable
Construction Phase of construction of the Tenant Improvements must have been
reviewed and approved by Landlord in accordance with Section 3.3 above (the
“Approved Working Drawings”) prior to the commencement of such Construction
Phase of construction of the Tenant Improvements.  Tenant shall cause the
Architect to submit the Approved Working Drawings to the appropriate municipal
authorities for all applicable building permits necessary to allow “Contractor,”
as that term is defined in Section 4.1 below, to commence and fully complete the
construction of the particular Construction Phase of Tenant Improvements (the
“Permits”).  No material changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed.

3.6          Change Orders.  In the event Tenant desires to materially change
the Final Working Drawings, Tenant shall deliver written notice (the “Change
Notice”) of the same to Landlord, setting forth in detail the changes (the
“Tenant Change”) Tenant desires to make.  Promptly after receipt of a Change
Notice related to a Tenant Change, Landlord shall either (a) approve the Tenant
Change, or (b) disapprove the Tenant Change and deliver a notice to Tenant
specifying in reasonably sufficient detail the reasons for Landlord’s
disapproval, which approval shall be limited to determining if and to the extent
a Design Problem exists, as determined by Landlord in its reasonable discretion.

3.7          Time Deadlines.  Tenant shall use its good faith efforts and due
diligence to cooperate with the Architect, the Engineers, and Landlord to
complete Construction Drawings and the permitting process and to receive the
permits for the Tenant Improvements in a timely manner based on the applicable
Construction Phase of construction of the Tenant Improvements selected by
Tenant.  Tenant shall meet with Landlord on a scheduled basis to be mutually
determined by Landlord and Tenant, to discuss Tenant’s progress in connection
with the applicable Construction Phase of the Tenant Improvements.  The parties
acknowledge that Tenant will not have access to the Premises prior to April 1,
2019.  To the extent permitted by City ordinance and any applicable CC&Rs,
Landlord shall not restrict the hours during which construction activities may
occur within the Premises.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1          Contractor.  Tenant shall enter into a construction contract (the
“Construction Contract”) with a general contractor designated by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) (“Contractor”) to construct the applicable Construction
Phase of the Tenant Improvements in accordance with the Final Working Drawings.
Tenant shall cause the Contractor to submit to Landlord a completed AIA Form A
305-1986 (Contractor’s Qualification Statement”) to assist Landlord in
determining its approval or disapproval of Tenant’s proposed Contractor.
Landlord shall also have the right to review and approve the subcontractors and
vendors selected by Tenant which approval shall not be unreasonably withheld,
conditioned or delayed.

4.2          Cost Proposal.  After the Approved Working Drawings for each
Construction Phase are signed by Landlord and Tenant, Tenant shall provide
Landlord with a cost proposal for the applicable Construction Phase in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items to be incurred by Tenant in connection with the design and construction of
the Tenant Improvements (the “Cost Proposal”).

4.3          Construction of Tenant Improvements by Contractor under the
Supervision of Tenant.

Tenant’s Contractor shall construct the Tenant Improvements in accordance with
the Approved Working Drawings and the Cost Proposal.





 

 

 

 

3-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-3-

 

 

--------------------------------------------------------------------------------

 



 

SECTION 5

COMPLETION OF THE IMPROVEMENTS

5.1          Tenant’s Responsibility.  Subject to disbursement from the Tenant
Improvement Allowance by Landlord, as provided in Section 6 of this Exhibit “B”,
Tenant, at Tenant’s sole expense, shall be responsible for the design, plans,
approvals, permits, fees, and construction, for the Tenant Improvements.

5.2          Permits and Code Compliance.  The Tenant Improvements shall conform
to governmental approvals and permits, and all applicable local, state and
federal laws, building, health, and safety codes, ordinances, rules,
regulations, and standards.  Where discrepancies exist among the various
regulations, the strictest standards shall govern.

5.3          Insurance.  Tenant shall indemnify, defend and hold harmless
Landlord, and Landlord’s trustees, beneficiaries, employees and agents, from all
liability in connection with the Tenant Improvements, except for liability
arising from Landlord’s gross negligence or intentionally wrongful acts or
omissions in conformance with Article 19 of this Lease.  During the performance
of the Tenant Improvements, in addition to other insurance required under
Article 21 of this Lease, Tenant shall provide, or cause its contractor(s) to
provide, insurance as specified in this Section 5.3, and such insurance as may
from time to time be required by city, county, state or federal laws, codes,
regulations or authorities, together with such other insurance as is reasonably
necessary or appropriate under the circumstances.  Pursuant to Article 21, all
insurance policies required under this Exhibit, except as noted above, shall
name Landlord, Landlord’s agents and lenders, having an interest in the Premises
or the Building as additional insureds and shall be primary and non-contributory
basis where applicable and in accordance with the insurance provisions of this
Lease; except Workers’ Compensation Insurance, which shall contain an
endorsement waiving all rights of subrogation against Landlord, Landlord’s
agents and employees.  Tenant shall provide Landlord with thirty (30) days’
prior written notice of any alteration or termination of coverage.

5.3.1       Builder’s Risk Insurance.  Tenant or its Contractor shall provide an
“All Physical Loss” Builder’s Risk insurance policy on the Tenant
Improvements.  The policy shall include as insureds Tenant, its Contractor and
subcontractors, Landlord, any mortgagees of Landlord and any other additional
insureds designated by Landlord as insured parties, as their respective
interests may appear within the Premises.  The amount of insurance to be
provided shall be one hundred percent (100%) replacement cost of Tenant
Improvements as provided in Subsection 21(a)(i).

5.4          Prior to Construction.  At least five (5) days prior to the
commencement of construction for the applicable Construction Phase of the Tenant
Improvements, Tenant shall deliver to Landlord the following:

5.4.1       Cost Proposal.  A copy of the Cost Proposal.

5.4.2       Construction Contract.  The Construction Contract between Contractor
and Tenant for the completion of the applicable Construction Phase of the Tenant
Improvements which shall be subject to Landlord’s reasonable review and
approval, not to be unreasonably withheld, conditioned or delayed, and after
approval by Landlord, shall be referred to, for the applicable Construction
Phase, as the “Construction Contract”. Landlord shall complete its review and
provide detailed comments (if any) on the applicable Construction Contract
within ten (10) business days after Landlord’s receipt of the same.  The parties
acknowledge that the Construction Contract will provide for a ten percent (10%)
retention as provided under the AIA Contract signed by the Contractor and Tenant
(“Contractor’s Final Retention”).

5.4.3       Contact List.  A list of names, addresses, regular and 24-hour
“emergency” phone numbers, fax numbers and e‑mail addresses for Tenant’s
Contractor, mechanical and electrical subcontractors, and any other known
subcontractors working at the Premises.

5.4.4       Schedule.  The Schedule for the construction of the applicable
Construction Phase of the Tenant Improvements, including starting and completion
dates.

5.4.5       Insurance.  Certificates of insurance as required in Section 5.3
above.





 

 

 

 

4-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-4-

 

 

--------------------------------------------------------------------------------

 



 

5.4.6       Permits.  Photocopy of permit card(s) for the Tenant Improvements as
issued by applicable governing agencies.

5.5          Construction.  The Tenant Improvements shall be constructed in a
first-class, professional manner in conformity with the Approved Working
Drawings.  Only new, first-quality materials shall be used.

5.5.1       General Contractor.  The Tenant Improvements shall be completed by
the Contractor as the general contractor.

5.5.2       Safety Regulations.  All of the Tenant Improvements must be planned
and conducted in an orderly manner, with the highest regard for the safety of
the public, the workers, and the property, and in conformity with all local,
California and federal job-safety requirements, including OSHA and Cal-OSHA
regulations.  If Tenant fails to comply with these requirements, Landlord shall
have the right, at Tenant’s cost, to cause remedial action as deemed necessary
by Landlord to protect the public and the Premises. All of the Tenant
Improvements must be constructed in accordance with all applicable laws.

5.5.3       Intentionally Deleted.

5.5.4       Trash Removal and Cleanup.  At all times, Contractor and Tenant
shall keep the Premises reasonably clean and free of dirt, dust, stains and
trash related to the construction of the Tenant Improvements.

5.5.5       No Other Alterations.  All Alterations other than the Tenant
Improvements are subject to the applicable provisions of this Lease pertaining
to Alterations.

5.5.6       Warranties.  Tenant shall cause Contractor and all other
subcontractors, to warrant in writing their portion of the Tenant Improvements
to be free from defects in workmanship and materials for at least one (1) year
and to repair or replace, without additional charge, all work done under its
contract which shall become defective within such warranty period.  All such
warranties must inure to the benefit of, and be enforceable by, both Landlord
and Tenant.

5.5.7       Intentionally Deleted.

5.6          Completion.  Within thirty (30) days (or other reasonable time as
may be appropriate due to factors beyond Tenant’s control) following the
completion of the applicable Construction Phase of the Tenant Improvements,
Tenant shall deliver to Landlord the following:

5.6.1       Permit Cards.  Copies of all building permit cards, with all
required governing agency “final” sign offs, indicating that the permit scope
has been completed satisfactorily.

5.6.2       Warranties.  Copies of warranties, as described in Section 5.5.6 of
this Exhibit “B”.

5.6.3       Other Documentation.  All documentation required pursuant to Section
6.3 below to the extent not previously provided.

SECTION 6

IMPROVEMENT ALLOWANCE

6.1          Payment Request.  Landlord shall make disbursements of the Tenant
Improvement Allowance to Tenant or such other parties as designated by Tenant
pursuant to Section 6.2 below to pay for the Tenant Improvement Allowance Items,
within thirty (30) days after Tenant’s submission of a payment request which
includes the items set forth in Section 6.1.2 – 6.1.7 below.  If an item or
items are not included in the submission package, once Tenant has supplied the
missing item(s), payment shall be made as of the later of (a) thirty (30) days
after Tenant’s original submission of the payment request in question, and (b)
ten (10) days after receipt by Landlord of the missing item(s). Landlord or its
construction manager shall have the right to inspect the Tenant Improvements in
connection with any





 

 

 

 

5-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-5-

 

 

--------------------------------------------------------------------------------

 



 

payment request (such inspection to be limited to confirming that the Tenant
Improvements substantially conform to the Approved Working Drawings).  Landlord
shall not be required to make disbursements from the Tenant Improvement
Allowance more than once in any 30-day period.

6.1.1       As the cost of the Tenant Improvements is expected to exceed the
Tenant Improvement Allowance, and as the extent of such overage is not yet
known, the parties agree that Landlord shall pay one hundred percent (100%) of
each approved and properly submitted request for payment until Landlord has
disbursed in the aggregate a portion of the Tenant Improvement Allowance up to
the amount of the Letter of Credit following which Landlord shall pay fifty
percent (50%) of each approved and properly summited request for payment and
Tenant shall be responsible for the other fifty percent (50%) until the
remaining amount of the Tenant Improvement Allowance has been disbursed.
Thereafter, Tenant shall pay one hundred percent (100%) of all remaining costs
for the Tenant Improvements.  Tenant shall pay such excess costs, and provide
Landlord with evidence of such payment and lien waivers.  Additionally, upon the
earlier of (i) substantial completion of the Tenant Improvements; or (ii) the TI
Allowance Reconciliation Date, Tenant shall submit to Landlord a reconciliation
of all costs incurred for the Tenant Improvements.  If such reconciliation shows
that Tenant has paid for any costs that should have been funded from the Tenant
Improvement Allowance (i.e., due to the fact that Landlord and Tenant are each
paying 50% of the costs of the Tenant Improvements after Landlord has paid for
100% of Tenant Improvements up to the face amount of the Letter of Credit),
Landlord shall pay such amount to Tenant within thirty (30) days after the TI
Allowance Reconciliation Date.

6.1.2       A request for payment signed by Tenant on the form reasonably
acceptable to Landlord certifies, to the best of Tenant’s knowledge, (a) the
percent of the Tenant Improvements covered by the Construction Contract
completed and that percent not completed as of the date of the payment request,
(b) unpaid costs for which invoices have been received from the Contractor and
the subcontractors as of the date of the payment request, (c) the amount funded
from the Tenant Improvement Allowance and/or paid to date by Tenant (during such
periods when Tenant is required to pay a 50% share of the costs), (d) all costs
projected to be necessary to complete the Tenant Improvements, (e) the
application of all past receipts, and (f) evidence that Tenant has incurred no
less than the requested amount for the Tenant Improvements.

6.1.3       Credits to which Tenant is entitled under the Construction Contract
and any subcontracts, specifically deductive change orders.

6.1.4       Copies of invoices from Tenant and its subcontractors, suppliers and
others requesting payment, accompanied by executed Conditional Waivers and
Releases Upon Progress Payment which conform with the provisions of California
Civil Code Section 3262(d)(1) from Tenant and Potential Lien Claimants (defined
in Section 6.4 below) who are receiving payments from a payment request, as to
any work performed on and materials delivered to the Building for which payment
is requested in the current payment request.

6.1.5       Executed Unconditional Waivers and Releases Upon Progress Payment,
which releases conform with the provisions of California Civil Code Section
3262(d)(2) from Tenant and all other Potential Lien Claimants with regard to any
payments received in the immediately preceding progress payment by any such
parties.

6.1.6       Invoices from service providers qualified for payment as a Tenant
Improvement Allowance Item.

6.1.7       Prior to the commencement of construction, insurance certificates
from Tenant’s Contractor evidencing insurance required hereunder.  Insurance
certificates, if previously provided, need not be provided in connection with
each payment request.

6.2          Payments.  Within the period provided in the Construction Contract,
and subject to Tenant’s compliance with the provisions of Section 6.1 above,
Landlord shall deliver a check, in payment of the lesser of: (a) either one
hundred percent (100%) of the amounts so requested, or Landlord’s fifty percent
(50%) share of the amounts so requested by Tenant, as applicable according to
Section 6.1.1, (such payment shall be less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the “Final Retention”) of the
amount of that portion





 

 

 

 

6-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-6-

 

 

--------------------------------------------------------------------------------

 



 

of the request which is subject to the Construction Contract unless the payment
request already reflects the Contractor’s Final Retention); or (b) the balance
of any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention unless the payment request already reflects the
Contractor’s Final Retention).  Landlord’s payment of any amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request. If Tenant has not submitted
the required mechanic’s lien waivers and releases from Tenant and Potential Lien
Claimants, Landlord shall withhold from the disbursement an amount equal to one
hundred fifty percent (150%) of the value of labor and/or materials for which a
mechanic’s lien waiver and release was not submitted, and the balance of the
payment request shall be disbursed by Landlordin accordance with this Section
6.2.  The payment check shall be made payable individually to Tenant, or, upon
request by Tenant, to Tenant’s designee.

If Landlord fails to make a payment in accordance with the provisions of this
Section 6.2 or Section 6.3 below, provided Landlord has not notified Tenant of
any missing or disputed item in Tenant’s payment request, Tenant shall provide a
notice to Landlord that the applicable payment has not been paid and it is
Tenant’s intent to offset the amount of the requested payment (the “Offset
Notice”) and if the requested payment is not made within fifteen (15) days of
Landlord’s receipt of the Offset Notice, Tenant shall have the right to offset
said unpaid amount against each month’s Monthly Installment of Basic Rent due
under this Lease until the total amount of such unpaid payment has been
recaptured by Tenant through such offset.

6.3          Contractor’s Final Retention.  Subject to the provisions of this
Work Letter Agreement, a check for the Contractor’s Final Retention or, if
applicable, the Final Retention, payable either (a) jointly to Tenant and any
subcontractor if a lien claim has been filed by such subcontractor or (b) to
Tenant, and shall be delivered by Landlord to Tenant within three (3) days after
all of the following have occurred: (i) Tenant has delivered to Landlord
original, properly executed mechanic’s lien releases in compliance with
California Civil Code Section 3262(d)(3) from itself and any Potential Lien
Claimants; (ii) Landlord’s reasonable determination that no substandard work by
Tenant or any other agents of Tenant including the subcontractors of Tenant
exists; (iii) Landlord’s reasonable determination that the construction of the
Tenant Improvements in the Premises has been completed in accordance with the
Approved Work Drawings; (iv) Tenant’s delivery to Landlord of two blue line sets
of drawings with notations indicating material deviations between the actual
construction and the Approved Work Drawings, prepared by Tenant or its
Contractor; (v) all items required pursuant to Section 5.6 of this Exhibit “B”;
and (vi) Tenant’s written certification that it has accepted the work, subject
to punch list items, warranty items and latent defects.  Notwithstanding the
foregoing to the contrary, in the event that Tenant, Contractor or any major
subcontractor files a mechanic’s lien against the Premises or does not submit
the requisite mechanic’s lien releases, Landlord shall withhold from the
Contractor’s Final Retention (or, if applicable, the Final Retention) an amount
equal to one hundred fifty percent (150%) of the claimed amount or value of
services and material until the requisite mechanic’s lien releases are delivered
to Landlord and the balance of the Contractor’s Final Retention (or, if
applicable, the Final Retention) shall be released.

6.4          Potential Lien Claimants.  The term “Potential Lien Claimants”
shall mean Tenant and those persons and entities who are engaged by Tenant or
its agents and are described in Sections 3110 and 3111 of the California Civil
Code who are entitled to lien rights, but only to the extent that the claimant
complies with the preliminary twenty (20) day notice requirement of Section 3087
of the California Civil Code, if required by such section.

6.5          Deposit of Tenant Improvement Allowance in Escrow.  If Landlord
sells the Property prior to disbursement of the full Tenant Improvement
Allowance, an amount equal to the undisbursed portion of the Tenant Improvement
Allowance as of the closing date for the sale of the Property shall be placed in
an escrow account for Tenant’s benefit following the Closing at  an escrow
company reasonably acceptable to Tenant and the buyer of the Property (“Buyer”).
The Tenant and the Buyer shall submit commercially reasonable and mutually
acceptable instructions to the escrow holder that are consistent with the terms
of this Work Letter Agreements.  Such instructions shall require the escrow
holder to make disbursements from the escrow upon Tenant’s submission of the
documentation required under Section 6.1 and in accordance with the timing set
forth in Section 6.1.





 

 

 

 

7-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-7-

 

 

--------------------------------------------------------------------------------

 



 

SECTION 7

COMPLETION OF THE TENANT IMPROVEMENTS

7.1          Substantial Completion.  Each Construction Phase of the Tenant
Improvements shall be deemed “Substantially Complete” (and “Substantial
Completion” shall be deemed to have occurred) upon the date upon which (i)
construction of such Construction Phase of the Tenant Improvements has been
substantially completed pursuant to the Approved Working Drawings, with the
exception of any minor punch list items, (ii) any Tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant for
such Construction Phase have been installed with the exception of any minor
punch list items, and (iii) a temporary or permanent certificate of occupancy or
other equivalent approval from the local governmental authority has been issued
permitting occupancy of such Construction Phase of the Tenant Improvements (such
as sign off on the building inspection cards). Each Construction Phase of the
Tenant Improvements shall be deemed Substantially Complete notwithstanding the
fact that minor details of construction, mechanical adjustments or decorations
that do not materially interfere with Tenant’s use and enjoyment of the Premises
remain to be performed (items normally referred to as “punch list” items).

SECTION 8

MISCELLANEOUS

8.1          Tenant’s Representative.  Tenant has designated Kevin Massey as its
sole representative with respect to the matters set forth in this Work Letter
Agreement, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter
Agreement.

8.2          Landlord’s Representative.  Prior to commencement of construction
of the Tenant Improvements, Landlord shall designate a representative with
respect to the matters set forth in this Work Letter Agreement, who, until
further notice to Tenant, shall have full authority and responsibility to act on
behalf of Landlord as required in this Work Letter Agreement.

8.3          Time is of the Essence of this Work Letter Agreement.  Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days.

8.4          Inspection. After substantial completion of each Construction Phase
of the Tenant Improvements, upon reasonable advance notice from Tenant to
Landlord, Tenant shall cause the Contractor to inspect the Premises with a
representative of Tenant and Landlord and Tenant’s architect shall provide a
letter of substantial completion prepared on the appropriate AIA form.

 





 

 

 

 

8-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-8-

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Work Letter Agreement is executed as of the date first
written above.

LANDLORD:

    

CIP 2014 SG ALISO OWNER,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Stillwater Investment Group, LLC, a

 

 

 

California limited liability company

 

 

 

Its: Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Drachman

 

 

 

Its:

President

 

 

 

Date:

 

 

 

 

 

 

 

 

 

TENANT:

    

GLAUKOS CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

 

 



 

 

 

 

9-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “B”

-9-

 

 

--------------------------------------------------------------------------------

 



EXHIBIT "C"

MEMORANDUM OF LEASE TERMS

To:         ____________________________  Date: __________________

____________________________

____________________________

Re:  Lease ("Lease") dated ________________ ___, 20___, between CIP 2014/SG
ALISO OWNER LLC, a Delaware limited liability company, Landlord, and
_______________ ______________________________, a _____________________, Tenant,
concerning Suite ______ located at ________ ___________, California ______
("Premises").

Gentlemen:

In accordance with the Lease, we wish to advise and/or confirm as follows:

1.            That the Premises have been accepted herewith by the Tenant as
being substantially complete in accordance with the subject Lease and that there
is no deficiency in construction.

2.            That the Tenant has possession of the Premises and acknowledges
that under the provisions of the Lease the Term of said Lease shall commence as
of _____________ _____________________________________________ for a term of
_____________________ _________________________________________________ ending
on ___________________ _____________________________.

3.            That in accordance with the Lease, rent commenced to accrue on
____________ __________________________________________________.

4.            If the Commencement Date of the Lease is other than the first day
of the month, the first billing will contain a pro rata adjustment.  Each
billing thereafter shall be for the full amount of the monthly installment as
provided for in Lease.

5.            Rent is due and payable in advance on the first day of each and
every month during the Term of the Lease.  Your rent checks should be made
payable to ________________ _________________________
at_______________________________________________
____________________________________________________________.

6.            The number of Rentable Square Feet within the Premises is
__________________ square feet.

7.            The number of Rentable Square Feet within the Building is
__________________ square feet.

8.            The number of Rentable Square Feet within the Project is _________
square feet.

9.            Tenant's Percentage, as adjusted based upon the number of Rentable
Square Feet within the Premises, is ____________%.

10.          Tenant’s Building Share is ___________%.

Dated  _________________ ___, 20__, at _______________________.

AGREED AND ACCEPTED:





 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “C”

-1-

 

 

--------------------------------------------------------------------------------

 



TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

LANDLORD:

    

CIP 2014/SG ALISO OWNER LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Stillwater Investment Group, LLC, a

 

 

 

California limited liability company

 

 

 

its Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Drachman

 

 

 

Title:

President

 

 

 

 

 

Date:

 

 

 

SAMPLE ONLY

NOT FOR EXECUTION

 

 



 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “C”

-2-

 

 

--------------------------------------------------------------------------------

 



EXHIBIT "D"

INTENTIONALLY DELETED

 

 

 



 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “D”

-1-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "E"

TENANT ESTOPPEL CERTIFICATE

The undersigned ____________________________ ("Tenant"), hereby certifies to
____________________________, a ________________________, as follows:

1.            Attached hereto is a true, correct and complete copy of that
certain lease dated ______________________ ___, 20__, between CIP 2014/SG ALISO
OWNER LLC, a Delaware limited liability company ("Landlord"), and Tenant
("Lease"), which demises premises located at _________________
_____,  California _____.  The Lease is now in full force and effect and has not
been amended, modified or supplemented, except as set forth in Section 4 below.

2.            The Term of the Lease commenced on _____________ ___, 20__.

3.            The Term of the Lease shall expire on __________ ___, 20__.

4.            The Lease has:  (Initial one)

(_________) not been amended, modified, supplemented, extended, renewed or
assigned.

(_________)  been amended, modified, supplemented, extended, renewed or assigned
by the following described agreements, copies of which are attached hereto:

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

5.            Tenant has accepted and is now in possession of said premises.

6.            Tenant acknowledges that the Lease will be assigned to
______________________________ and that no modification, adjustment, revision or
cancellation of the Lease or amendments thereto shall be effective unless
written consent of _____________________ is obtained, and that until further
notice, payments under the Lease may continue as heretofore.

7.            The amount of fixed monthly rent is $______________.

8.            The amount of security deposits (if any) is $_____________.  No
other security deposits have been made.

9.            Tenant is paying the full lease rental which has been paid in full
as of the date hereof.  No rent or other charges under the Lease have been paid
for more than thirty (30) days in advance of its due date.

10.          All work required to be performed by Landlord under the Lease has
been completed.

11.          There are no Defaults on the part of the Landlord or Tenant under
the Lease.

12.          Except as expressly set forth in the Lease, Tenant has no defense
as to its obligations under the Lease and claims no set-off or counterclaim
against Landlord.

13.          Tenant has no right to any concession (rental or otherwise) or
similar compensation in connection with renting the space it occupies except as
provided in the Lease.  All provisions of the Lease and the amendments thereto
(if any) referred to above are hereby ratified.

The foregoing certification is made with the knowledge that
_____________________ ____________________________is about to fund a loan to
Landlord or _________________





 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “E”

-2-

 

 

--------------------------------------------------------------------------------

 



 

______________________________________ is about purchase the Project (or part
thereof) from Landlord and that _________________________ is relying upon the
representations herein made in funding such loan or in purchasing the Project
(or part thereof).

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of ________________________ ___, 20__.

 

 

 

 

TENANT:

    

 

,

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

SAMPLE ONLY

NOT FOR EXECUTION

 

 

 



 

 

 

 

3-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “E”

-3-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "F"

RULES AND REGULATIONS

1.            No sign, advertisement or notice shall be displayed, printed or
affixed on or to the Premises or to the outside or inside of the Project or so
as to be visible from outside the Premises or Project without Landlord’s prior
written consent.  Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal.  All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.

2.            Toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein.

3.            Tenant shall not overload the floor of the Premises or mark, drive
nails, screw or drill into the partitions, ceilings or floor or in any way
deface the Premises; provided, however, Tenant may use commercially reasonable
nails and similar commercially reasonable items for the hanging of artwork,
diplomas and similar commercially reasonable items.    Should there be a need
for signage additional to the Project standard tenant placard, a written request
shall be made to Landlord to obtain approval prior to any installation. All
costs for said signage shall be Tenant’s responsibility.

4.            In no event shall Tenant place a load upon any floor of the
Premises or portion of any such flooring exceeding the floor load per square
foot of area for which such floor is designed to carry and which is allowed by
law, or any machinery or equipment which shall cause excessive vibration to the
Premises or noticeable vibration to any other part of the Project.  Prior to
bringing any heavy safes, vaults, large computers or similarly heavy equipment
into the Project, Tenant shall inform Landlord in writing of the dimensions and
weights thereof and shall obtain Landlord’s consent thereto.  Such consent shall
not constitute a representation or warranty by Landlord that the safe, vault, or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provision of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger to the
Project or a nuisance to other tenants, either alone or in combination with
other heavy and/or vibrating objects and equipment, shall be promptly removed by
Tenant, at Tenant’s cost, upon Landlord’s written notice of such determination
and demand for removal thereof.

5.            Tenant shall not use or keep in the Premises or Project any
kerosene, gasoline, or inflammable, explosive or combustible fluid or material,
or use any method of heating or air-conditioning other than that supplied by
Landlord

6.            Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as reasonably approved by Landlord.

7.            Tenant shall not make, or permit not be made, any unseemly or
disturbing noises, or disturb or interfere with occupants of neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.

8.            No bicycles, vehicles or animals of any kind shall be brought into
or kept in or about the Premises, and no cooking shall be done or permitted by
any tenant in the Premises, except to the extent otherwise permitted in the
tenant’s lease and except that the preparation of coffee, tea, hot chocolate and
similar items for tenants, their employees and visitors shall be permitted.  No
tenant shall cause or permit any unusual or objectionable odors to be produced
in or permeate from or throughout the Premises.  The foregoing notwithstanding,
Tenant shall have the right to use a microwave and to heat microwavable items
typically heated in an office.  No hot plates, toasters, toaster ovens or
similar open element cooking apparatus shall be permitted in the Premises.

9.            The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Project shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels or other articles be placed on the window sills.





 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “F”

-1-

 

 

--------------------------------------------------------------------------------

 



 

10.          No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanisms thereof  unless Landlord is first notified thereof,
gives written approval, and is furnished a key thereof.  Each tenant must, upon
the termination of his tenancy, give to Landlord all keys and key cards of
stores, offices, or toilets or toilet rooms, either furnished to, or otherwise
procured by, such tenant, and in the event of the loss of any keys so furnished,
such tenant shall pay Landlord the cost of replacing the same or of changing the
lock or locks opened by such lost key if Landlord shall deem it necessary to
make such change.  If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant.  Tenant shall not key or re-key
any locks.  All locks shall be keyed by Landlord’s locksmith only.

11.          Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
Project or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from and discontinue such advertising.

12.          Subject to the authority of law enforcement or in order to prevent
a prescriptive easement, Tenant shall have access to the Premises and Project on
a 24 hour, 365 day a year basis at no additional cost to Tenant.  Landlord
reserves the right to control access to the equipment areas of the Project
outside the Premises.  Each tenant shall be responsible for all persons for whom
it requests after-hours access and shall be liable to Landlord for all acts of
such persons.  Landlord shall have the right from time to time to establish
reasonable rules and charges pertaining to freight elevator usage, including the
allocation and reservation of such usage for tenants’ initial move-in to their
premises, and final departure therefrom.  Landlord may also establish from time
to time reasonable rules and charges for accessing the equipment areas of the
Project, including the risers, rooftops and telephone closets.

13.          Any person employed by any tenant to do janitorial work shall,
while in the Project and outside of the Premises, be subject to and under the
control and direction of the Office of the Project or its designated
representative such as security personnel (but not as an agent or servant of
Landlord, and the Tenant shall be responsible for all acts of such persons).

14.          Canvassing, soliciting and peddling in the Project are prohibited
and each tenant shall cooperate to prevent the same.

15.          All office equipment of any electrical or mechanical nature shall
be placed by tenants in the Premises in settings reasonably approved by
Landlord, to absorb or prevent any vibration, noise or annoyance.

16.          No air-conditioning unit or other similar apparatus shall be
installed or used by any tenant without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall pay the cost of all electricity used for air-conditioning
in the Premises if such electrical consumption exceeds normal office
requirements, regardless of whether additional apparatus is installed pursuant
to the preceding sentence.

17.          All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.  Tenant shall not permit the consumption in
the Premises of more than 2½ watts per net usable square foot in the Premises in
respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1½ watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time.  If such
limits are exceeded, Landlord shall have the right to require Tenant to remove
lighting fixtures and equipment and/or to charge Tenant for the cost of the
additional electricity consumed.

18.          The Project is a non-smoking Project.  Smoking or carrying lighted
cigars or cigarettes in the Premises or the Project, including the elevators in
the Project, is prohibited.

19.          Tenant shall not, without Landlord’s prior written consent (which
consent may be granted or withheld in Landlord’s absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises, Project or Development.

 

 

 



 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “F”

-2-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "G"

PARKING RULES AND REGULATIONS

The following rules and regulations shall govern the use of the Parking
Facilities which are appurtenant to the Project:

1.            Except for the gross negligence or willful misconduct of Landlord,
Landlord shall not be responsible for any damage to vehicles, injuries to
persons, or loss of property, all of which risks are assumed by the party using
the Parking Facilities.  All claimed damage, injuries, or loss must be reported,
itemized in writing and delivered to the Manager promptly within ten (10) days
after any claimed damage, injuries, or loss occurs. Any claim not so made is
waived. In any event, (i) the total liability of Landlord, if any, is limited to
Two Hundred Fifty Dollars ($250) for all damages to any vehicle and/or loss of
any property, and (ii) Landlord is not responsible for loss of use of any
vehicle nor for the loss of use of any property.

2.            Tenant shall have exclusive use of all parking within the Project.
Neither Tenant, nor Tenant's Parking Invitees, if prohibited by applicable law,
park any vehicles overnight in the parking areas other than automobiles,
motorcycles, motor driven or non-motor driven bicycles or four wheeled trucks.

3.            If the existing Premises are no longer occupied solely by Tenant,
its assignee and/or sublessee, parking stickers, parking cards or any other
device or form of identification supplied by Landlord (or its operator), if any,
as a condition of use of the Parking Facilities shall remain the property of
Landlord (or its operator). Such parking identification device must be displayed
as requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable or assignable and any device in the possession of an unauthorized
holder will be void. There will be a replacement charge to the Tenant or person
designated by Tenant of $25.00 for loss of any parking card. There shall be a
security deposit of $25.00 due at issuance for each card key issued to Tenant.
In addition, Landlord may charge a fee for parking stickers, cards or other
parking control devices supplied by Landlord.

4.            No overnight or extended term storage of vehicles shall be
permitted, if prohibited by applicable law.

5.            Vehicles must be parked entirely within painted stall lines of a
single parking stall.

6.            All directional signs and arrows must be observed.

7.            The speed limit within all parking areas shall be five (5) miles
per hour.

8.            Parking is prohibited:

(a)          in areas not striped for parking;

(b)          in aisles;

(c)          where "no parking" signs are posted;

(d)          on ramps;

(e)          in cross-hatched areas;

(f)           in loading areas; and

9.            Every parker is required to park and lock his own vehicle.





 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “G”

-1-

 

 

--------------------------------------------------------------------------------

 



 

10.          Loss or theft of parking identification devices must be reported to
the Project parking facility manager immediately, and a lost or stolen report
must be filed by the Tenant or user of such parking identification device at the
time. If applicable, Landlord has the right to exclude any car from the Parking
Facilities that does not have an identification device.

11.          Any parking identification devices reported lost or stolen found on
any unauthorized care will be confiscated and the illegal holder will be subject
to prosecution.

12.          The parking facilities are for the sole purpose of parking one
automobile per space.  Washing, waxing, cleaning or servicing of any vehicle in
any area not specifically reserved for such purpose is prohibited.

13.          The parking operators, managers or attendants are not authorized to
make or allow any exceptions to these rules and regulations.

14.          Tenant's, and Tenant's Parking Invitees', continued right to use
any parking spaces in the Parking Facilities is conditioned upon Tenant, and
Tenant's Parking Invitees, abiding by these rules and regulations and those
contained in this Lease.  Further, if this Lease terminates for any reason
whatsoever, Tenant's, and Tenant's Parking Invitees', right to use the parking
spaces in the Parking Facilities shall terminate concurrently therewith.

15.          Landlord reserves the right to refuse the sale of monthly stickers
or other parking identification devices to any tenant or person and/or his
agents or representatives who willfully refuse to comply with these rules and
regulations and all unposted City, State or Federal ordinances, laws or
agreements.

16.          Tenant agrees to acquaint all employees with these Rules and
Regulations.

17.          Provided Tenant, its assignee or sublessee, occupies the entire
Premises, Tenant shall be permitted, in compliance with all Applicable Laws,
including the provisions of any applicable CC&Rs, easements and any other rules
imposed by the Master Association, to impose a closed/controlled parking area.

 

 



 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “G”

-2-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "H"

JANITORIAL SPECIFICATIONS

Intentionally Deleted.

 

 



 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “H”

-1-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "I"

LETTER OF CREDIT TERMS

Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its obligations under this Lease and for all losses and damages
Landlord may suffer as a result of any Default by Tenant under this Lease
including, but not limited to, any post lease termination damages under section
1951.2 of the California Civil Code, a standby, irrevocable letter of credit
(the “Letter of Credit”), substantially in the form of Exhibit “L” attached
hereto or in such other form acceptable to Landlord in its reasonable discretion
and containing the terms required herein, in the face amount designated in
Paragraph 1(n) (the “Letter of Credit Amount”), naming Landlord as
beneficiary.  The Letter of Credit shall be issued by a money-center, solvent
and nationally recognized bank (a bank which accepts deposits, maintains
accounts, has a local office in Orange County) that will negotiate a letter of
credit, and whose deposits are insured by the FDIC (as defined below).  The
issuing bank shall be acceptable to Landlord in Landlord’s reasonable
discretion, and shall permit multiple and partial draws on the Letter of
Credit.  Tenant shall cause the Letter of Credit to be continuously maintained
in effect (whether through replacement, renewal or extension) in the Letter of
Credit Amount through the date (the “Letter of Credit Expiration Date”) which is
thirty (30) days after the expiration of the Term of this Lease, or any
extension thereof.  If the Letter of Credit held by Landlord expires earlier
than the Letter of Credit Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension to Landlord not later than thirty (30) days prior to the expiration
date of the Letter of Credit then held by Landlord.  Any renewal or replacement
Letter of Credit shall comply with all of the provisions of this Section 1, and
shall remain in effect (whether through replacement, renewal or extension) in
the Letter of Credit Amount through the Letter of Credit Expiration Date upon
the same terms as the expiring Letter of Credit or such other terms as may be
acceptable to Landlord in its reasonable discretion.

Landlord shall have the immediate right to draw up to the then-aggregate face
amount of the Letter of Credit, in whole or in part, at any time and from time
to time (each of the following being an “Letter of Credit Draw Event”):  (i) If
such amount is due and payable to Landlord under the terms and conditions of
this Lease, beyond applicable notice and cure periods or (ii) if the Letter of
Credit held by Landlord expires (or is set to expire) earlier than the Letter of
Credit Expiration Date (whether by reason of a stated expiration date or a
notice of termination or non-renewal given by the issuing bank), and Tenant
fails to deliver to Landlord, at least thirty (30) days prior to the expiration
date of the Letter of Credit then held by Landlord, a renewal or substitute
Letter of Credit that is in effect and that complies with the provisions of this
Lease, including the amount of the Letter of Credit required under this Lease
(such failure in this clause (ii) hereinafter being referred to as a “Renewal
Failure”) following five (5) days notice to Tenant of the Renewal Failure; (iii)
Tenant has filed a voluntary petition under the U.S. Bankruptcy Code or any
state bankruptcy code (collectively, “Bankruptcy Code”), (iv) an involuntary
petition has been filed against Tenant under the Bankruptcy Code, (v) Tenant is
placed into receivership or conservatorship, or becomes subject to similar
proceedings under Federal or State law; (vi) Tenant executes an assignment for
the benefit of creditors and/or (vii) if (1) any of the issuing bank’s Fitch
Ratings (or other comparable ratings to the extent the Fitch Ratings are no
longer available) have been reduced below a “BBB+” rating, or (2) there is
otherwise a material adverse change in the financial condition of the issuing
bank, and Tenant has failed to provide Landlord with a replacement Letter of
Credit that complies with the provisions of this Lease, including the Letter of
Credit Amount required under this Lease, within thirty (30) days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) (such failure in this clause (iii) hereinafter being referred to as an
“Issuing Bank Replacement Failure”). No condition or term of this Lease shall be
deemed to render the Letter of Credit conditional to justify the issuer of the
Letter of Credit in failing to honor a drawing upon such Letter of Credit in a
timely manner.  In addition, in the event the issuing bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity (as applicable, the “FDIC”), and the FDIC does
not honor the commitments of such issuing bank, then, effective as of the date
such receivership or conservatorship occurs, the Letter of Credit shall be
deemed to fail to meet the requirements of this Lease, and, within ten (10) days
following Landlord’s notice to Tenant of such receivership or conservatorship
(the “Letter of Credit FDIC Replacement Notice”), Tenant shall replace the
Letter of Credit with a substitute letter of credit from a different issuer
(which issuer shall be acceptable to Landlord in its reasonable discretion) and
that complies in all respects with the requirements of this Lease.  If Tenant
fails to replace the Letter of Credit with a conforming, substitute letter of
credit pursuant to the terms and conditions of this Section 2 as a result of a
Renewal Failure or an Issuing Bank





 

 

 

 

1-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “I”

-1-

 

 

--------------------------------------------------------------------------------

 



 

Replacement Failure, then, notwithstanding anything in this Lease to the
contrary, Landlord shall have the right to declare Tenant in Default of this
Lease for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid ten (10) day period).  Tenant shall
be responsible for the payment of any and all costs incurred with the review of
any replacement Letter of Credit (including without limitation Landlord’s
reasonable attorneys’ fees), which replacement is required pursuant to this
Section or is otherwise requested by Tenant.

Tenant hereby acknowledges and agrees that Landlord is entering into this Lease
in material reliance upon the ability of Landlord to draw upon the Letter of
Credit upon the occurrence of any Letter of Credit Draw Event.  Upon the
occurrence of any Letter of Credit Draw Event, Landlord may, but without
obligation to do so, and without additional notice to Tenant, draw upon the
Letter of Credit, in part or in whole, to cure any such Letter of Credit Draw
Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant’s Default under this Lease or other Letter of Credit Draw
Event and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code. The use, application or retention of the Letter of Credit, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the Letter
of Credit, and such Letter of Credit shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the Letter of
Credit, either prior to or following a “draw” by Landlord of any portion of the
Letter of Credit, regardless of whether any dispute exists between Tenant and
Landlord as to Landlord’s right to draw upon the Letter of Credit. No condition
or term of this Lease shall be deemed to render the Letter of Credit conditional
to justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner.  Tenant agrees and acknowledges that
(i) the Letter of Credit constitutes a separate and independent contract between
Landlord and the issuing bank, (ii) Tenant is not a third party beneficiary of
such contract, (iii) Tenant has no property interest whatsoever in the Letter of
Credit or the proceeds thereof, and (iv) in the event Tenant becomes a debtor
under any chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, and/or there is an event of a receivership, conservatorship or
a bankruptcy filing by, or on behalf of, Tenant, neither Tenant, any trustee,
nor Tenant’s bankruptcy estate shall have any right to restrict or limit
Landlord’s claim and/or rights to the Letter of Credit and/or the proceeds
thereof by application of Section 502(b)(6) of the U.S. Bankruptcy Code or
otherwise.  If Landlord draws on the Letter of Credit due to a Renewal Failure
or an Issuing Bank Replacement Failure and is holding those proceeds of the
Letter of Credit before application due to any other Letter of Credit Draw Event
(the “Letter of Credit Proceeds”) and has not elected to terminate this Lease
due to Tenant’s failure to deliver a replacement letter of credit as required
under Section 2 above, then Landlord agrees to return to Tenant the Letter of
Credit Proceeds, provided that Tenant is not then in Default under this Lease
(other than as a result of Tenant’s failure to deliver the replacement letter of
credit) and Tenant concurrently delivers to Landlord a substitute letter of
credit in the Letter of Credit Amount that complies in all respects with the
requirements of this Lease (including, in the case of a Letter of Credit Issuing
Bank Replacement Failure, a substitute Letter of Credit from a different issuer,
which issuer shall be acceptable to Landlord in its reasonable
discretion).  Nothing contained in the immediately preceding sentence shall
imply that Landlord waives any right to declare Tenant in Default under this
Lease due to a Renewal Failure or an Issuing Bank Replacement Failure.

If Landlord assigns or transfers its interest in this Lease, Landlord may, upon
notice to Tenant and without first obtaining Tenant’s consent thereto, transfer
all or any portion of its interest in and to the Letter of Credit to Landlord’s
assignee, successor, transferee or mortgagee and/or to have the Letter of Credit
reissued in the name of Landlord’s assignee, successor, transferee or
mortgagee.  If Landlord transfers its interest in the Building and transfers the
Letter of Credit (or any proceeds thereof then held by Landlord) in whole or in
part to the transferee, Landlord shall, without any further agreement between
the parties hereto, thereupon be released by Tenant from all liability
therefor.  The provisions hereof shall apply to every transfer or assignment of
all or any part of the Letter of Credit to a new landlord.  In connection with
any such transfer of the Letter of Credit by Landlord, Tenant shall execute and
submit to the issuer of the Letter of Credit such applications, documents and
instruments as may be necessary to effectuate such transfer.  Landlord shall be
responsible to pay any then-applicable “market-rate” transfer fee in connection
with such transfer

Landlord and Tenant acknowledge and agree that in no event or circumstance shall
the Letter of Credit or any renewal of it or any proceeds of it be (1) deemed to
be or treated as a “security deposit” within the meaning of California Civil
Code Section 1950.7, (2) subject to the terms of Section 1950.7, or (3) intended
to serve as a “security





 

 

 

 

2-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “I”

-2-

 

 

--------------------------------------------------------------------------------

 



 

deposit” within the meaning of Section 1950.7.  Landlord and Tenant (1) further
acknowledge and agree that the Letter of Credit is not intended to serve as a
security deposit and Section 1950.7 and any and all other laws, rules, and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy to the Letter of Credit,
and (2) waive any and all rights, duties, and obligations either party may now
or in the future have relating to or arising from the Security Deposit Laws.

 

 

 



 

 

 

 

3-

 

Glaukos

Building 26600

Form 11/16

EXHIBIT “I”

-3-

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT “J”

FORM OF SNDA

 

AFTER RECORDING, RETURN TO:

ACM CRE Fund I, LP

444 Madison Avenue, 19th Floor

New York, New York  10022

Attention: Asset Management

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
dated ______________, 2018 is made by and between ______________________________
(“Tenant”), and ACM CRE FUND I, LP, a Delaware limited partnership (“Lender”).

WHEREAS, on or about the date hereof, CIP 2014 SG ALISO OWNER LLC, a Delaware
limited liability company (together with its successors, assigns and all future
owners of the Property (hereinafter defined), “Landlord”) and one or more of
Landlord’s affiliates (collectively, “Borrower”) and Lender will enter into that
certain Loan Agreement (the “Loan Agreement”), pursuant to which Lender will
make a loan facility available to Borrower (the “Loan”) pursuant to the
provisions of such Loan Agreement and the documents entered into in connection
therewith (the “Loan Documents”), which Loan is secured by, among other things,
a mortgage, deed of trust, deed to secure debt or similar security instrument
(as the same may have been or may be from time to time renewed, extended,
amended or supplemented, the “Security Instrument”), to be recorded in the
applicable land records, covering, among other property, the land (the “Land”)
described in Exhibit A which is attached hereto and incorporated herein by
reference, and the improvements (“Improvements”) thereon (such Land and
Improvements being herein together called the “Property”);

WHEREAS, Tenant is the tenant under a lease from Landlord dated
_________________ (as it may from time to time be renewed, extended, amended or
supplemented, the “Lease”), covering a portion of the Property, more
particularly described in the Lease (said portion being herein referred to as
the “Premises”); and

WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question.

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.            Subordination.  Tenant agrees and covenants that the Lease and the
rights of Tenant thereunder, all of Tenant’s right, title and interest in and to
the Property covered by the Lease, and any lease thereafter executed by Tenant
covering any part of the Property, are and shall be subject, subordinate and
inferior to (a) the Security Instrument and the rights of Lender thereunder, and
all right, title and interest of Lender in the Property, and (b) all other
security documents now or hereafter securing payment of any indebtedness of the
Landlord (or any prior landlord) to Lender which cover or affect the Property
(the “Security Documents”).  This Agreement is not intended and shall not be
construed





 

[Aliso] SNDA

 

 

 

--------------------------------------------------------------------------------

 



 

to subordinate the Lease to any deed of trust, mortgage or other security
document other than those referred to in the preceding sentence, securing the
Loan.

2.           Non-Disturbance.  Lender agrees that so long as the Lease is in
full force and effect and Tenant is not in default in the payment of rent,
additional rent or other payments or in the performance of any of the other
terms, covenants or conditions of the Lease on Tenant’s part to be performed
(beyond the period, if any, specified in the Lease within which Tenant may cure
such default),

(a)          Tenant’s possession and use of the Premises under the Lease shall
not be disturbed or interfered with by Lender in the exercise of any of its
rights under the Security Instrument or in connection with any conveyance in
lieu of foreclosure and the enforcement of the Security Instrument by the Lender
shall not terminate the Lease, and

(b)          upon any foreclosure of the Security Instrument or conveyance in
lieu of foreclosure, New Owner (as defined below) shall recognize all of
Tenant’s rights under the Lease and shall be bound to Tenant as landlord under
the Lease, and

(c)          Lender will not join or name Tenant as a party defendant for the
purpose of terminating Tenant’s interest and estate under the Lease in any
proceeding for foreclosure, receivership, trustee’s sale or other proceeding to
enforce the Security Instrument.

3.          Attornment.

(a)          Tenant covenants and agrees that in the event of foreclosure of the
Security Instrument, whether by power of sale or by court action, or upon a
transfer of the Property by conveyance in lieu of foreclosure (the purchaser at
foreclosure or the transferee in lieu of foreclosure, including Lender if it is
such purchaser or transferee, being herein called “New Owner”), Tenant shall
attorn to the New Owner as Tenant’s new landlord, and agrees that the Lease
shall continue in full force and effect as a direct lease between Tenant and New
Owner upon all of the terms, covenants, conditions and agreements set forth in
the Lease and this Agreement, except for provisions which are impossible for New
Owner to perform; provided, however, that in no event shall the New Owner be:

(i)           liable for any act, omission, default, misrepresentation, or
breach of warranty, of any previous landlord (including Landlord) or obligations
accruing prior to New Owner’s actual ownership of the Property provided,
however, that nothing contained in this subsection shall be deemed to release
New Owner from any obligation it may have to cure any default under the Lease
that is capable of being cured by New Owner and which continues after New
Owner’s acquisition of Landlord’s interest in the Lease and;

(ii)          subject to any offset, defense, claim or counterclaim (that are
not specifically provided for in the Lease or have accrued as a result of a
default that is not capable of being cured by New Owner) which Tenant might be
entitled to assert against any previous landlord (including Landlord);

(iii)         bound by any payment of rent, additional rent or other payments,
made by Tenant to any previous landlord (including Landlord) for more than one
(1) month in advance;

(iv)         bound by any material amendment or modification of the Lease
hereafter made, or consent or acquiescence by any previous landlord (including
Landlord) under the Lease to any assignment or sublease hereafter granted,
without the written consent of Lender; or

(v)          liable for any deposit that Tenant may have given to any previous
landlord (including Landlord) which has not, as such, been transferred to New
Owner.

(b)          The provisions of this Agreement regarding attornment by Tenant
shall be self-operative and effective without the necessity of execution of any
new lease or other document on the part of any party hereto or the respective
heirs, legal representatives, successors or assigns of any such party.  Tenant
agrees, however, to execute and deliver upon the request of New Owner, any
instrument or certificate which in the reasonable judgment of New





 

[Aliso] SNDA

 

 

 

--------------------------------------------------------------------------------

 



 

Owner may be necessary or appropriate to evidence such attornment, including a
new lease of the Premises on the same terms and conditions as the Lease for the
unexpired term of the Lease.

(c)          Nothing herein shall be construed as a waiver of any contractual
claim that Tenant may have against Landlord, or as a release of Landlord from
liability to Tenant, on account of the non-performance of any obligation of
Landlord under the Lease.

4.           Estoppel Certificate.  Tenant agrees to execute and deliver from
time to time, upon the request of Landlord or of any holder(s) of any of the
indebtedness or obligations secured by the Security Instrument, a certificate
regarding the status of the Lease, consisting of statements, if true (or if not,
specifying why not), (a) that the Lease is in full force and effect, (b) the
date through which rentals have been paid, (c) the date of the commencement of
the term of the Lease, (d) the nature of any amendments or modifications of the
Lease, (e) to the best of Tenant’s knowledge no default, or state of facts which
with the passage of time or notice (or both) would constitute a default, exists
under the Lease, (f) no setoffs, recoupments, estoppels, claims or counterclaims
exist against Landlord, and (g) such other matters as may be reasonably
requested.

5.          Acknowledgment and Agreement by Tenant.  Tenant acknowledges and
agrees as follows:

(a)          Tenant acknowledges that the Security Instrument includes an
assignment of leases and rents.  Tenant hereby expressly consents to such
assignment and agrees that such assignment shall, in all respects, be superior
to any interest Tenant has in the Lease of the Property, subject to the
provisions of this Agreement.  Tenant will not amend, alter or waive any
provision of, or consent to the amendment, alteration or waiver of any provision
of the Lease without the prior written consent of Lender.  Tenant shall not
prepay any rents or other sums due under the lease for more than one (1) month
in advance of the due date therefor.  Tenant acknowledges that Lender will rely
upon this instrument in connection with the making of the Loan and entering into
the Loan Documents.

(b)          Lender, in making any disbursements to Landlord, is under no
obligation or duty to oversee or direct the application of the proceeds of such
disbursements, and such proceeds may be used by Landlord for purposes other than
improvement of the Property.

(c)          From and after the date hereof, in the event of any act or omission
by Landlord which would give Tenant the right, either immediately or after the
lapse of time, to terminate the Lease or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has given written notice of
such act or omission to the Lender; and (ii) until the same period of time as is
given to Landlord under the Lease to cure such act or omission shall have
elapsed following such giving of notice to Lender, but in any event not less
than thirty (30) days after receipt of such notice or, in the event the default
is not readily capable of being cured by Lender without obtaining possession of
the Property and Lender acts diligently to obtain possession of the Property and
promptly cures or causes the cure of all such defaults that are capable of being
cured without Lender’s obtaining possession of the Property, such longer period
of time as may be necessary to obtain possession of the Property and thereafter
cure such default, act, or omission, during which period of time Lender shall be
permitted to cure or remedy such default, act or omission; provided, however,
that Lender shall have no duty or obligation to cure or remedy any breach or
default.  In the event Lender fails to cure said default, Tenant shall have all
rights and remedies provided in the Lease.  It is specifically agreed that
Tenant shall not, as to Lender, require cure of any such default which is
personal to Landlord, and therefore not susceptible to cure by Lender.

(d)          In the event that Lender notifies Tenant of a default under the
Security Instrument, Loan Agreement or other Loan Documents and demands that
Tenant pay its rent and all other sums due under the Lease directly to Lender,
Tenant shall honor such demand and pay the full amount of its rent and all other
sums due under the Lease directly to Lender, without offset, or as otherwise
required pursuant to such notice, beginning with the payment next due after such
notice of default (provided that such next payment is not due within ten (10)
days from such notice from Lender), without inquiry as to whether a default
actually exists under the Security Instrument, Loan Agreement or otherwise in
connection with the other Loan Documents, and notwithstanding any contrary
instructions of or demands from Landlord.





 

[Aliso] SNDA

 

 

 

--------------------------------------------------------------------------------

 



 

(e)          Tenant shall send a copy of any notice or statement under the Lease
to Lender at the same time such notice or statement is sent to Landlord if such
notice or statement has a material impact on the economic terms, operating
covenants or duration of the Lease.

(f)           Tenant has no right or option of any nature whatsoever, whether
pursuant to the Lease or otherwise, to purchase the Premises or the Property, or
any portion thereof or any interest therein, and to the extent that Tenant has
had, or hereafter acquires, any such right or option, same is hereby
acknowledged to be subject and subordinate to the Security Instrument and is
hereby waived and released as against Lender and New Owner.

(g)          This Agreement satisfies any condition or requirement in the Lease
relating to the granting of a non-disturbance agreement and Tenant waives any
requirement to the contrary in the Lease.

(h)          Lender and any New Owner shall have no liability to Tenant or any
other party for any conflict between the provisions of the Lease and the
provisions of any other lease affecting the Property, including, but not limited
to, any provisions relating to exclusive or non-conforming uses or rights,
renewal options and options to expand, and in the event of such a conflict,
Tenant shall, subject to the foregoing, have the same rights it has pursuant to
the Lease.

(i)           Lender and any New Owner shall have no obligation nor incur any
liability with respect to the erection or completion of the improvements in
which the Premises are located or for completion of the Premises or any
improvements for Tenant’s use and occupancy, either at the commencement of the
term of the Lease or upon any renewal or extension thereof or upon the addition
of additional space, pursuant to any expansion rights contained in the Lease.

(j)           Lender and any New Owner shall have no obligation nor incur any
liability with respect to any warranties of any nature whatsoever, whether
pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, Landlord’s title, Landlord’s
authority, habitability, fitness for purpose or possession.

(k)          In the event that Lender or any New Owner shall acquire title to
the Premises or the Property, Lender or such New Owner shall have no obligation,
nor incur any liability, beyond Lender’s or New Owner’s then equity interest, if
any, in the Property or the Premises, and Tenant shall look exclusively to such
equity interest of Lender or New Owner, if any, for the payment and discharge of
any obligations imposed upon Lender or New Owner hereunder or under the Lease or
for recovery of any judgment from Lender, or New Owner, and in no event shall
Lender, New Owner, nor any of their respective officers, directors,
shareholders, agents, representatives, servants, employees or partners ever be
personally liable for such judgment.

(l)           Tenant will not permit, the generation, treatment, storage or
disposal of any hazardous substance as defined under federal, state, or local
law, on the Premises or Property except for such substances of a type and only
in a quantity normally used in connection with the occupancy or operation of
buildings such as the Improvements, which substances are being held, stored, and
used in strict compliance with federal, state, and local laws.   Tenant shall be
solely responsible for and shall reimburse and indemnify Landlord, New Owner or
Lender, as applicable, for any loss, liability, claim or expense, including
without limitation, cleanup and all other reasonable expenses, including,
without limitation, reasonable legal fees that Landlord, New Owner or Lender, as
applicable, may incur by reason of Tenant’s use of the Premises subsequent to
the date hereof in violation of the requirements of this Paragraph 5(l).

6.           Intentionally Omitted.

7.           Lease Status.  Tenant certifies to Lender that Tenant has no
knowledge of any default on the part of Landlord or Tenant under the Lease, that
the Lease is bona fide and contains all of the agreements of the parties thereto
with respect to the letting of the Premises and that all of the agreements and
provisions therein contained are in full force and effect.





 

[Aliso] SNDA

 

 

 

--------------------------------------------------------------------------------

 



 

8.           Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder shall be in
writing and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by telegram, telex, or facsimile, by expedited delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, at the addresses specified at the end of this Agreement
(unless changed by similar notice in writing given by the particular party whose
address is to be changed).  Any such notice or communication shall be deemed to
have been given either at the time of personal delivery or, in the case of
delivery service or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of telegram, telex or
facsimile, upon receipt.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon receipt. This Paragraph 8 shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Agreement or in the Lease or in any document evidencing, securing or
pertaining to the loan evidenced by the Note or to require giving of notice or
demand to or upon any person in any situation or for any reason.

9.          Miscellaneous.

(a)          This Agreement supersedes any inconsistent provision of the Lease.

(b)          Nothing contained in this Agreement shall be construed to derogate
from or in any way impair, or affect the lien, security interest or provisions
of the Security Instrument, Loan Agreement or other Loan Documents.

(c)          This Agreement shall inure to the benefit of the parties hereto,
their respective successors and permitted assigns, and any New Owner, and its
heirs, personal representatives, successors and assigns; provided, however, that
in the event of the assignment or transfer of the interest of Lender, all
obligations and liabilities of the assigning Lender under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Lender’s interest is assigned or
transferred; and provided further that the interest of Tenant under this
Agreement may not be assigned or transferred without the prior written consent
of Lender.

(d)          THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE UNITED
STATES FEDERAL LAW EXCEPT ONLY TO THE EXTENT, IF ANY, THAT THE LAWS OF THE STATE
IN WHICH THE PROPERTY IS LOCATED NECESSARILY CONTROL.

(e)          The words “herein”,  “hereof”,  “hereunder” and other similar
compounds of the word “here” as used in this Agreement refer to this entire
Agreement and not to any particular section or provision.

(f)           This Agreement may not be modified orally or in any manner other
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

(g)          If any provision of this Agreement shall be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not apply to or affect any other provision hereof, but
this Agreement shall be construed as if such invalidity, illegality, or
unenforceability did not exist.

[SIGNATURES AND NOTARIES ON FOLLOWING PAGES]

 

 

 



 

[Aliso] SNDA

 

 

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.

 

    

LENDER:

 

 

 

ADDRESS OF LENDER:

 

ACM CRE FUND I, LP

 

 

 

ACM CRE Fund I, LP

 

By:

 

444 Madison Avenue, 19th Floor

 

Name:

 

New York, New York  10022

 

Title:

 

Attention: Asset Management

 

 

 

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

 

STATE OF

 

)

 

 

)

:ss

COUNTY OF

 

)

 

 

On ____________ ____, 2018, before me, _______________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

    

 

 

 

Name:

 

 

 

Notary Public

 

 

 

(SEAL)

 

 

 





 

 

[Signature Page to SNDA]

 

 

--------------------------------------------------------------------------------

 



 

 

 

TENANT:

 

 

 

ADDRESS OF TENANT:

 

[_______________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF

 

)

 

 

)

:ss

COUNTY OF

 

)

 

 

On ____________ ____, 2018, before me, _______________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

 

 

    

 

 

 

Name:

 

 

 

Notary Public

 

 

 

(SEAL)

 

 

 

 





 

 

[Signature Page to SNDA]

 

 

--------------------------------------------------------------------------------

 



 

 

 

LANDLORD:

 

 

 

ADDRESS OF LANDLORD:

 

CIP 2014 SG ALISO OWNER LLC

 

 

 

CIP 2014 SG Aliso Owner LLC

 

By:

 

c/o CrossHarbor Capital Partners LLC

 

Name:

 

520 Newport Center Drive, Suite 400

 

Title:

 

Newport Beach, CA 92660

 

 

Attn: Eric Boyd, Managing Director

 

 

 

 

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

STATE OF

 

)

 

 

)

:ss

COUNTY OF

 

)

 

 

On ____________ ____, 2018, before me, _______________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

    

 

 

 

Name:

 

 

 

Notary Public

 

 

 

(SEAL)

 

 

 





 

 

[Signature Page to SNDA]

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

 

 



 

 

[Signature Page to SNDA]

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT “K”

Intentionally Deleted.

 

 



 

 

Exhibit “K”

 

 

--------------------------------------------------------------------------------

 



EXHIBIT “L”

FORM OF LETTER OF CREDIT

Follows





 

 

Exhibit “L”

 

 

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA - CONFIDENTIAL

PAGE: 1

DATE:

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:

 

 

APPLICANT

BENEFICIARY

GLAUKOS CORPORATION

CIP 2014/SG ALISO OWNER LLC

229 AVENIDA FABRICANTE

C/O GREENLAW MANAGEMENT, INC.

SAN CLEMENTE, CA 92672

18301 VON KARMAN AVENUE, SUITE 250

 

IRVINE, CA 92612

 

 

 

ISSUING BANK

 

BANK OF AMERICA, N.A.

 

ONE FLEET WAY

 

PA6-580-02-30

 

SCRANTON, PA 18507-1999

 

 

 

 

 

AMOUNT

NOT EXCEEDING USD 8,775,000.00 NOT EXCEEDING EIGHT MILLION SEVEN HUNDRED SEVENTY
FIVE THOUSAND AND 00/100’S US DOLLARS

EXPIRATION

NOVEMBER 1, 2019 AT OUR COUNTERS

WE HEREBY ISSUE THIS IRREVOCABLE LETTER OF CREDIT NO. XXXXXXXX IN YOUR FAVOR,
FOR THE ACCOUNT OF APPLICANT, FOR UP TO AN AGGREGATE AMOUNT OF USD 8,775,000.00
AVAILABLE BY YOUR DRAFT (S) DRAWN ON US AT SIGHT, ACCOMPANIED BY THE FOLLOWING:

1.      BENEFICIARY’S WRITTEN, DATED STATEMENT ON BENEFICIARY LETTERHEAD SIGNED
BY AN AUTHORIZED SIGNATORY READING:

“BENEFICIARY IS PERMITTED TO DRAW ON THIS LETTER OF CREDIT UNDER THE EXPRESS
TERMS OF THE LEASE DATED _____________, BY AND BETWEEN GLAUKOS CORPORATION AND
CIP 2014/SG ALISO OWNER LLC.”

2.      THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENT (S), IF ANY.

PARTIAL DRAWINGS ARE PERMITTED.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD (S) OF ONE YEAR EACH FROM THE CURRENT
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30)
DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU BY REGISTERED MAIL OR OVERNIGHT
COURIER AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS LETTER OF
CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD. IN NO EVENT SHALL THE EXPIRATION
DATE EXCEED APRIL 30, 2032, THE FINAL EXPIRATION DATE.

ANY SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT

DRAFT





 

 

Exhibit “L”

 

 

--------------------------------------------------------------------------------

 



BANK OF AMERICA - CONFIDENTIAL

PAGE: 2

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:

EXPIRATION DATE, UP TO THE FULL AMOUNT THEN AVAILABLE HEREUNDER, AGAINST YOUR
DRAFT (S) DRAWN ON US AT SIGHT AND THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL
AMENDMENTS THERETO, ACCOMPANIED BY YOUR STATEMENT, SIGNED BY AN AUTHORIZED
SIGNATORY, ON YOUR LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF
AMERICA, N.A.’S NOTICE OF NON - EXTENSION UNDER LETTER OF CREDIT NO. XXXXXXXX
AND THE APPLICANT’S OBLIGATION TO YOU REMAINS.

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590.

SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM, BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION, AND
SUBJECT TO YOUR PAYMENT OF OUR CUSTOMARY TRANSFER CHARGES. SUCH TRANSFER FORM IS
AVAILABLE UPON REQUEST.

DRAFT (S) MUST STATE: “DRAWN UNDER BANK OF AMERICA, N.A. STANDBY L/C NO.
XXXXXXXX DATED XXXXXXXXXX XX, XXXX.”

PRESENTATION OF SUCH DRAFT (S) AND DOCUMENT (S) MAY BE MADE AT OUR OFFICE
LOCATED AT BANK OF AMERICA, N.A., ONE FLEET WAY, MC: PA6-580-02-30, SCRANTON, PA
18507-1999, BY OVERNIGHT COURIER, OR BY TELECOPY TO FACSIMILE NO. 800-755-8743,
CONFIRMED BY TELEPHONE TO 1-800-370-7519 OPT. NO. 1. RECEIPT OF SUCH TELEPHONE
NOTICE SHALL NOT BE A CONDITION TO PRESENTATION HEREUNDER. IF PRESENTED BY FAX,
DOCUMENTS ARE NOT REQUIRED TO BE SENT BY COURIER.

WE HEREBY AGREE WITH YOU THAT DRAFT (S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON DUE PRESENTATION TO
US.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO.590.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL 800-370-7519.

 

    

DRAFT COPY

AUTHORIZED SIGNATURE

 

FOR DISCUSSION AND REVIEW PURPOSES ONLY

 

 

 

 

 

PLEASE SIGNIFY YOUR ACCEPTANCE AND

 

 

APPROVAL TO ISSUE THIS FORM:

 

 

 

 

 

 

 

 

APPLICANT’S AUTHORIZED SIGNATURE (S) (DATE)

 

THIS DOCUMENT CONSISTS OF 2 PAGE (S).

DRAFT

 

 



 

 

Exhibit “L”

 

 

--------------------------------------------------------------------------------

 



 

OFFICE BUILDING LEASE

BETWEEN

CIP 2014/SG, ALISO OWNER LLC,

a Delaware limited liability company

(LANDLORD)

AND

GLAUKOS CORPORATION,

a Delaware corporation

(TENANT)

November 14, 2018

 

 

 



 

Glaukos

Building 26600

Form 11/16

 

 

 

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS

    

SECTION REFERENCE

 

 

 

A      -      Project Site Plan

 

2(a)

 

 

 

B      -      Work Letter

 

2(a)

 

 

 

C      -      Memorandum of Lease Terms

 


3

 

 

 

D      -      Intentionally Deleted

 


18

 

 

 

E      -      Form of Estoppel Certificate

 


28

 

 

 

F      -      Rules and Regulations

 


30

 

 

 

G      -      Parking Rules and Regulations

 


39

 

 

 

H      -      Intentionally Deleted

 

Exhibit D

 

 

 

I      -       Letter of Credit Terms

 

1(n)

 

 

 

J      -       Form of SNDA

 


28

 

 

 

K             Intentionally Deleted

 

 

 

 

 

L             Letter of Credit

 

 

 

 

Glaukos

Building 26600

Form 11/16

 

 

 

--------------------------------------------------------------------------------